Approval of the Minutes
The Minutes of Tuesday 13 January have been distributed.
Are there any comments?
Mr President, it is stated in the Minutes that over the last ten years the US dollar has been devalued by 50 %, causing the loss of 18 million jobs. In fact only 1.3 million jobs have been lost.
Mr Rübig, I think you are referring to the verbatim report of proceedings. However, we shall look into the matter.
(The Minutes were approved)
Membership of political groups
I must inform you that Mr Kerr is now a member of the Green Group in the European Parliament, with effect from 1 January 1998.
Mr President, I just wanted to thank you for that announcement and to point out that in yesterday's minutes that I am listed as being part of the Socialist Group. I know that this will be a great embarrassment to my leader, Pauline, and I therefore would ask you to correct that.
(Laughter )
Thank you very much, Mr Kerr. The Minutes will be corrected.
Topical and urgent debate (objections)
The next item is the voting on objections concerning the debate on topical and urgent subjects of major importance.
Mr President, a point of order before we vote on the objections introduced regarding matters of urgency, on the one hand from the Green Group regarding Tibet, and on the other the Liberal Group, regarding Kenya.
Our group is in agreement with these objections, but as the two groups did not announce them at the Conference of Presidents, we have not been able to submit our group's resolutions on the same subject for review. Thus, if you are in agreement, I would like our resolutions B4-1476/98 regarding Tibet and B4-0084/98 regarding Kenya, also to be submitted to the vote which is going to take place.
We will deal with the matter immediately.
British Presidency and the situation in Algeria
The next item is the statement by the President-in-Office of the Council on the British Presidency's programme, and the situation in Algeria.
Mr Cook has the floor.
Mr President, President of the Commission and honourable Members, the Luxembourg Presidency demonstrated yet again that the smallest nations of Europe are the equals of the largest.
Its presidency was capable, efficient, and dynamic. It is a hard act to follow.
I understand that it is traditional for the incoming presidency to begin its speech to the European Parliament by saying that at this moment Europe is at a particularly important stage in its development. I understand why they do that. After all, it is always true.
And it is good that successive presidencies approach their task with that sense of excitement, because the advantage to Europe of a rotating presidency is that every new presidency brings its own new national drive, a new range of experience, and a new determination to make its mark.
Britain has the privilege of holding the presidency as Europe takes two real historic steps. In the next six months our presidency will act as pilot both to economic and monetary union and to the enlargement process with the Central Europeans and Cyprus.
These are momentous projects. The British Presidency will work closely with the European Parliament to give both economic and monetary union and enlargement the best possible start. Both of us - Parliament and presidency - have a duty to Europe and to our electors to work together in cooperating for a successful launch of both projects.
When the new Labour Government in Britain was elected in May, we promised we would transform our relations with Europe. We have done that. Britain is now a committed player in Europe.
(Applause) We believe that when Europe works together the result is better for every country in Europe.
The problems we face are common problems which demand common solutions. Problems like global warming and international crime are not ones that any one nation can solve on its own. Today nations are as interdependent as they once were independent. The world has changed since the times of Monnet, Spaak and Schuman, but every change has made their vision of European cooperation more compelling than before.
Britain wants to use its presidency to create an effective and inclusive Union that is open to the whole of Europe. That is why we are so concerned to make a success out of economic and monetary union and enlargement. We also want to build a Union that responds to the real concerns of the European peoples. That is why we want to take forward work on jobs, the environment and crime. We want to make the Union efficient, so we will focus on the reform agenda and start to prepare the European Union for the challenges of the next century. And we want to make it a more effective voice in the world, so we will be working to improve the performance of the common foreign and security policy. The new British Government is committed to making a success of European cooperation, and our presidency will be an affirmation of this.
Economic and monetary union will be a most momentous step. During our presidency the key decision will be made on who qualifies for Stage Three of EMU - which currencies are to be locked together in the single currency. The European Parliament will, of course, have a key role to play in that decision.
Britain will be in the chair when the crucial decision is made next May. We will discharge this responsibility to the best of our abilities, fully and scrupulously, in a way that we hope will show Europe at its most constructive best.
We want economic and monetary union to be a success. Britain itself will not be in the first wave, but that does not mean that we have no interest in the success of monetary union. Our economy is bound up in that of the continent and we have as much reason as any country of the continent to work for a successful launch.
We are also committed to making enlargement a success. The Luxembourg Summit opened the road to enlargement. Now it falls to us to get the process moving ahead down that road. During the British Presidency we will be launching the Accession Process for all applicants, as well as starting negotiations with those countries that want to join the European Union. It is a process in which the European Parliament will have a crucial role to play. We must be sure to work together, because enlarging the European Union is an historic opportunity, both for Europe and for the new Members. It will give an immense boost to all our economies. It will create a wider, stronger Europe. It will fulfil the challenge set eight years ago when the Iron Curtain was brought down and will enable us to create a prosperous, self-confident and more stable Europe. We have got rid of the Iron Curtain. It is important that we do not tolerate in its place a velvet curtain which separates the affluent nations of Western Europe from poorer countries on its borders in central and eastern Europe.
The last 50 years of division in Europe have been an aberration in our history. In the history of Europe its great cultural figures, such as Mozart, Chopin, Goethe or Voltaire, would not have recognized a concept of a Europe that was divided in the way it has been in the past 50 years. It falls to our generation to have the great opportunity of finally ending that division by opening the doors of the European Union to the new democracies of central and eastern Europe.
We have two important but practical objectives for the British Presidency on enlargement. First, to get the actual negotiations off to a flying start. And, second, to help those who have further to travel - to make sure that all the applicant countries feel included in the process.
We will continue to provide support along the way to all those applicants: support to help them to reform their economies, privatize their state-owned corporations, strengthen their public administrations. That is why Britain itself will be assisting in providing training for some of the negotiators on the side of the Central European countries that are applying. We are assisting in the training of their negotiators because we believe these negotiations are not confrontational or adversarial. These negotiations have one common purpose: to make a success of enlargement.
The inaugural meeting of the European Conference will be held on 12 March in London. It will be a visible demonstration of the inclusive Europe we want to build. We also want it to be a substantive meeting, discussing issues that matter to all our peoples, both in the Member States and the candidate countries alike - on the environment, drugs and organized crime.
The prospect of Cyprus joining the European Union offers us the opportunity of contributing to peace and the prosperity of all of the people of that island. The European Union firmly supports the United Nations SecretaryGeneral in his efforts to find a political solution on Cyprus. We hope the leaders of the two communities will resume UN-led negotiations after the elections. We welcome the willingness of the government of Cyprus to include Turkish Cypriots in the delegation for accession negotiations. We would like to see a bizonal, bicommunal, federal Cyprus join the European Union.
But Cyprus is entitled to have its application for membership considered on its own strong merits, and its progress must not be conditional on a solution to the division of the island.
We will also work hard to strengthen relations between the European Union and Turkey. Turkey matters, both as a major player in an important region, and as a long-time ally of Europe. We recognize Turkey's European vocation, and the need to draw her into the enlargement process.
We have laid down criteria for all states wishing to join the European Union: the need for a market economy, democratic governance and observance of human rights. Turkey's candidacy for membership of the European Union must be judged by the same objective criteria as any other country.
Britain wants to reconnect the peoples of Europe with the European Union which their governments are trying to create. Our peoples need to know that the European Union is relevant to their lives. To them the European Union sometimes seems to spend too much of its time discussing things that do not touch their lives: abstractions and theories, rather than a concrete agenda. Our people need to believe that their worries dictate our agenda in Europe.
Three issues are of paramount concern to the people of Europe: employment, jobs and crime and the environment. I know they are your priorities. They will also be ours.
First, employment. It does not matter in which country you ask the question. If you ask people what they worry about most, there is only one answer in all our countries: jobs. I am sure it is what you hear in your constituencies among your electors.
Over 18 million people are unemployed in the European Union. Five million of them are under 25. That means one in ten of Europe's young people are without a job. Each one is not a figure, but a tragedy, a waste of talent and an alienation from our societies and our economies. The modern economy is very exciting for those who are prepared for it, for those with the skills and the confidence to flourish in the new market-place. But many are intimidated by it, and many are excluded from it. Our task must be to build in Europe a modern market economy but with just, inclusive societies. I believe it can be done and that Europe can show how.
The Union has a major role in that process. The Jobs Summit in Luxembourg set an agenda for putting Europe back to work. Britain will use its presidency to pursue that agenda with vigour. By helping governments find the best ways to help their people find jobs, and by pursuing the four goals agreed at the Luxembourg Jobs Summit, which match well with the new British Government's own priorities. Employability, so that our people have the skills they need to find work. Flexibility and adaptability, so that our companies can adapt to a fast-changing market. Entrepreneurship, so that we can turn Europe's creativity and innovation into jobs and growth, particularly in small and medium enterprise companies. Finally, equal opportunities, so that all those who want to work are given the chance, not just the young and the able-bodied.
At the Cardiff Summit, one of the top priorities will be to review progress on the Action Plans on unemployment now being drawn up by every Member State under guidelines agreed at Luxembourg.
A key part of staying competitive must be making the single market work and completing the single market. We will be working hard on the single market action plan approved in Amsterdam and, together with the Austrian Presidency, we aim to get it completed by the end of 1998. The action plan gives us a full programme. We want single market rules applied quickly and enforced better. We want to engage the Commission and the European Parliament in producing better, simpler legislation. We want to remove barriers so that Europe can benefit fully from the huge potential of the information society and electronic commerce. Our aim is an effective single market, free from hidden barriers or unfair state aid, which leads to real prosperity. Then we will have a Europe that can work for the people, and put the people back to work.
The second major concern for the people is crime. The drugs trade is worth about $400 billion a year around the globe, second only to the oil trade in value. It is one of the most integrated of trades in Europe.
If we are to catch the criminals who carry out that trade, then we need to match their cross-border work and their international cooperation. We need to match it with teamwork and international cooperation of our own.
(Applause) As a presidency, we want to get Europol launched as soon as we can, so that Europe's police forces can work together effectively. We will take a fresh initiative against high-tech crime. New means of cross-border communication such as the Internet offer tremendous new opportunities for access to information and freedom of expression. But they are also open to risks of abuse, which we can only fight if we fight it together. We will attack the drugs trade right at its heart by helping the drug-producing countries in Central Asia stem the flow.
We must show the people that the European Union shares their fears and concerns, and is able to act to tackle them.
The last of those concerns is the environment. The people of Europe want us to be serious in our duty to take care of the planet and to hand it on to our children in good order. Right across the board, European Union activities need to secure a sustainable Europe.
We will use the British Presidency to put environmental considerations centre stage in the European Union's decision-making process. They should be at the heart of all our policies. Not an afterthought or an appendix.
The European Union transport policy has a major impact on the environment. Let us ensure it is a positive one. To make this a reality, we will be holding a joint Transport and Environment Council in June. We will be taking forward the proposals for higher standards on vehicle emissions to create a higher quality of clean air for our people. By linking the two, we can help to ensure that Europe's transport policy is friendly to Europe's environment.
The British Presidency comes at the same time as three important international projects on the environment: the follow-up to the Kyoto climate change talks, negotiations in the UN on providing clean water, and talks on managing the world's forests.
Kyoto proved that the European Union can be an impressive world leader on the environment. But Kyoto did not take us all the way to our goal. Where agreement was reached, we now need to take its implementation forward, and where we did not reach agreement, we need discussion to take forward further agreement with our partners worldwide.
Jobs, crime and the environment. Those are the concerns of the people of Europe. Those are the priorities for the British Presidency. But there must also be progress on the reform agenda for Europe itself.
Tomorrow's fast-moving world belongs to those who respond fastest, those who change fastest and those who modernize. The people want to see a European Union that works efficiently and fairly for their benefit.
The Agenda 2000 reforms proposed by the Commission make up an exciting programme to modernize the European Union. The European Union has to change to meet the challenges posed by enlargement, but also the challenges from a changing world. The European Union has to make some hard choices.
The common agricultural policy is perhaps the clearest example. It made sense in the 1950s against a background of food shortages. A common policy is no less relevant today but it needs modernization. The Commission was mandated at Luxembourg to bring forward legislative proposals. During our presidency we will want to make sure that work takes place.
I know the strength of feeling on reform of the common agricultural policy, and the divergence of views about it. But there is much we can agree on. A new agricultural policy that will still support our farmers, but at a lower cost to our taxpayers and at a lower cost to the consumer, preserving rural communities and also the rural environment. I know there are many in the European Parliament who will want to see a shift in our policy so we can devote more of our resources to the areas most relevant to today's concerns.
(Applause) We will use our presidency to work with you to ensure that our money is well spent. The people want to know that the burden is shared fairly, that regional aid goes to help the poorest areas, the areas which need them most. They want hard action on mismanagement and fraud, to know that their money is not being wasted. Making the European Union work more efficiently for the people will be our priority.
Another will be making it accessible to the people. We will propose measures to make the European Union more transparent, including opening up the Council of Ministers still further. If the people are to believe that the European Union belongs to them, they must at the very least know what is being discussed and how things are decided by us.
(Applause) I also want the British Presidency to help restore the people's faith that the European Union can speak and act for them in the world. I say both 'speak' and 'act' deliberately. It is important that the European Union's voice is heard quickly and authoritatively. But it is also important that we match our words with deeds and show that action by the European Union can have an impact. The European Union can and should be a major player on the world stage.
We will use our presidency to launch a European Union Code of Conduct on arms exports, to establish agreed standards for all exports of arms by European Union members. We will implement the new European Union Joint Action on landmines, which reaffirms the Union's commitment to a complete global ban, and to its programme of landmine clearance and help for victims of landmines.
(Applause) We will work for a coherent European approach to human rights, and make sure it has real impact by working in partnership and dialogue with other countries.
We will continue the Union's efforts to strengthen its relations with the rest of the world. I will be travelling tomorrow to Washington and Ottawa to brief the US and Canada on our plans for the presidency. In May we will be holding summits with both countries. I will be going to Latin America in February to chair the European Union/Rio and European Union/San José ministerial meetings. Tony Blair will be chairing the Second Asia-Europe Meeting in London in April, the first such summit with Asia on European soil and an important milestone in our relations with Asia. During our presidency we will also aim to reach agreement on the European Union mandate for negotiations on a successor to the Lomé Convention.
Under our presidency the European Union will continue to work with our partners to help implement the peace agreements in Bosnia. We will seek to improve the speed and effectiveness of the European Union's aid effort to that region.
We will make sure that the European Union continues to make a positive contribution to the Middle East Peace Process. We are disturbed by the current deadlock, which is a matter of vital concern to the European Union as much as it is to anybody else. For this reason, we will be working to complement the efforts of the United States to broker talks between both sides and we will be examining how Europe can facilitate progress on practical measures, such as the Gaza airport and seaport.
I should also like to say that we share the deep concern of the European Parliament over recent events in Algeria. You have made your feelings clear, most notably through your award of the 1997 Sakharov Prize to Selima Ghezali. Her work, in the most difficult circumstances, is a cogent reminder to the world of the problems that Algeria faces.
The latest massacres, and the scale of the savagery involved, have been appalling. People across Europe are united in revulsion and horror by the stories they have read in the press from Algeria in recent weeks. The British Ambassador, on behalf of the presidency, has sought permission from the Algerian authorities to visit the sites of the recent horrific atrocities. We want to find out how we can help. We have seen no evidence to support allegations of involvement by the Algerian security authorities. The world's media have a keen interest in these dramatic events. It is in the interests of the Algerian authorities to let the press see for themselves what is going on in their country and who is responsible for the terrorism. The governments of the international community also have a legitimate interest. We have learnt too often in the past that if we allow terrorism to take root in any one country, it can all too quickly be exported to other countries.
(Applause) That is why the British Presidency readily took up the proposal to send a troika mission to Algeria. Such a mission will both examine how the European Union can help end the terrorism and demonstrate the strong feelings of the peoples of Europe for the terror and sufferings of the people of Algeria. I give you an assurance that the presidency will keep the European Parliament fully informed.
In conclusion, I should like to say that in even a long speech one can only provide a snapshot of a programme for six months of a presidency. It is an ambitious and full programme, a programme that demonstrates the Europe that Britain and the European Parliament want to see. An inclusive Europe that is prosperous, open and peaceful, an efficient Union that cooperates effectively on the things that matter to our people and speaks for them clearly and forcefully in the world.
The European Parliament has a key role in that vision. The British Government has been working to build up our links with Parliament - links that possibly were not kept at their strongest by the previous British government - and we have developed our presidency agenda in close consultation with yourself and with other Members of this European Parliament.
We want our presidency to ensure that you are given the best possible chance to play your important role in the crucial decisions ahead of us.
Yours will be an important voice in the debate on economic and monetary union. You must give your assent to enlargement. When the Amsterdam Treaty comes into force you will have a much-expanded brief for legislation. The British Presidency is determined to engage in an equal dialogue with you in all these areas, from the plenary debates to your committee rooms.
But your role goes much wider than this. I believe that the European Parliament has a crucial part to play in our mission of giving the European Union back to the people, in explaining the key issues to the people of Europe, in ensuring they have the chance to speak and that their voice is heard. As a government that believes in an open, transparent Europe and in a Europe that reflects the views of ordinary people and acts on their concerns, we believe you have a vital role. We will not always agree but I can assure you that your views will always be listened to.
We are at the threshold of creating a wider, stronger Europe; a Europe which stretches from Warsaw to Edinburgh; a peaceful, prosperous and confident Europe; a Europe which can speak with one voice in the world but which respects and encourages different national cultures to flourish within the Union. It has fallen to Britain to take the mantle of presidency when these opportunities are within our grasp. We need your help if we are to grasp these opportunities. I know you will give us that help.
(Loud applause)
Thank you very much, Mr President-in-Office of the Council.
Mrs Green now has the floor.
Mr President-in-Office, it is the most tremendous pleasure for me to welcome you to the European Parliament today. As a British Labour MEP, I take delight in being able to welcome the first Labour Government Minister in this Chamber for over two decades.
(Applause from the left) As leader of the Socialist Group in this House, I know that Socialists, Social Democrats - and some other Members of this House as well - were mightily relieved to see the back of the previous government which was most hostile to, most dishonest about and most obstructive in the European Union.
(Applause from the left) On 4 May, just three days after the British general election, the Observer newspaper carried the headline 'Goodbye Xenophobia' . The first positive message of the new government and from the President-in-Office in particular was towards the European Union. The Foreign Secretary is very welcome here. On 16 December 1992 at the conclusion of the last British Presidency my colleague and predecessor Jean-Pierre Cot addressed the then British Prime Minister and said: ' At the outset of the British Presidency, I looked forward confident in my belief that those traditional British characteristics of fair play and efficiency would make it a success' . He concluded: ' the British Presidency has behaved less like an honest broker and more like a fervent partisan' . Today I make a plea to the Foreign Secretary to ensure that this British Presidency will demonstrate that fair play and efficiency and restore British self-respect and dignity in this House and in Europe.
But, more, we hope that this presidency, in seeking to carry out its priorities will demonstrate the drive, the vigour, imagination, flair and vision which has marked the first eight months of the government's stewardship of Britain. It will be no surprise to the Foreign Secretary or to this House that my group endorses the major policy priorities which he has outlined to us today as his plan of work for the next six months. Colleagues in my group will deal with that agenda - jobs, drugs, the environment, the foreign affairs agenda, in detail during the course of the debate today.
I want to raise just two issues in particular. Firstly, enlargement of the Union to Cyprus and central and eastern Europe. We welcome the President-in-Office's commitment to open the process of enlargement in an inclusive and transparent way in March in London. I know that the British government believes in making hard choices. I want to ask the President-in-Office to take up the hard option which in our view accompanies the opening conference and that is to begin the process of discussing the complex issue which was not concluded at Amsterdam and which the Luxembourg summit at least had the grace to admit must be tackled. It is not popular or easy to raise what is often regarded as the navel-gazing issues of institutional reform. But the simple truth is that the European Union will not work without greater qualified majority voting...
...let alone the re-weighting of votes, numbers of Commissioners and so on.
Similarly, the word is out that the reforms of both the common agricultural policy and the structural funds which you mentioned will simply not even begin until the end of this year when the German election is over. Nobody expects that these questions can be resolved in the next six months but please do not pretend that they just do not exist.
The second issue I want to raise is a the decision which must be taken on the euro during the first few days of May of this year. This Parliament, as the President-in-Office said, has a unique and very particular responsibility. It is the only Parliament in Europe which can have a direct relationship with the European Central Bank and which already has a direct relationship with Ecofin. This Parliament can exercise democratic control over the euro and the institutions which determine its success or otherwise.
On this side of the House we are determined that role will be carried out in a very hard-nosed way. We call on the Council to look seriously at the proposals coming forward from Parliament to give the euro democratic legitimacy. The attitude of the British Presidency in supporting the right of this Parliament to give its view on the recommendations of Ecofin on which countries should be in the first wave of EMU has given a clear message of democratic commitment for which we are very grateful. I hope now that the President-in-Office will press his colleagues to support a democratic euro.
This presidency occurs at a crucial time - I have said it if the Foreign Secretary did not. It carries with it the hopes of those concerned for the future of Europe and, in particular, for our young people. We wish it well.
(Applause)
Mr President, Mr President-in-Office of the Council, thank you for your statement and more specifically, for your promise that you will listen to the voice of Parliament. You reminded us that your presidency will be marked by two historic agreements. On the 30th of March the negotiations with the eleven candidate countries will start and during the first weekend of May the decision on the euro will be taken. These historic steps have been provided for in agreements, and have been prepared in the European Council for a long time. They illustrate once more how the European Community has been able to function on the basis of a gradual and continuous process in which patience but also determination are the best and most secure driving forces. Also, Mr President, once the course has been set, you will be responsible for setting and settling the agenda, and also and particularly for creating the political climate. You spoke of the transparency of your decisions just now, and the plea to public opinion. I think that during your presidency the support of the people will be a key element in the countries where the euro will be introduced, but also in the candidate countries, who finally want to belong to a community of free and democratic nations. The European Community's decisions have never been as concrete and as influential in the daily life of our fellow citizens as they are now.
Mr President-in-Office of the Council, we know that the British tradition, permeated with its sense of democracy, attaches much value to the participation of everyone in big, collective decisions. That is why it is paradoxical that your government has announced that it does not wish to belong to the first group of Member States who will introduce the euro. Jean Monnet said of the British: we realize that you respect facts, not hypotheses. History proved him right, when he predicted that the United Kingdom, after a long period of hesitation, would put itself up for the ECSC and the EEC once these two communities achieved their first successes without changing anything in their federal principles. I, for my part, have confidence in your pragmatism. Because once the euro is seen to be a strong, stable, attractive currency, your country will join as well, and contribute to its image. We expect your presidency, during a delicate phase in which fundamental formal decisions will turn over quite a few old habits, to use all its talent and energy to convey a message of hope and trust to the entire population of the Union. Because, ladies and gentlemen, each new day confirms our conviction that, in defiance of scepticism and resistance, the euro will materialize. This is a new opportunity to safeguard the standard of living of our people, and a new opportunity for the growth of our economy, an absolute condition for the creation of new jobs.
The hope for sustainable peace on our continent has never been this close and this strong. Which is why we have to convince our fellow citizens that they should look forward with generosity and with thanks to the enlargement with central and eastern Europe. And during the Summit in Cardiff, in mid June this year, the first steps towards the reform of Agenda 2000 will be made. You will have to use your creativity here to stop the fifteen from sinking into powerlessness and from dividing over monetary issues of secondary importance after the historic decision on enlargement and the euro. Pursuing the general interest will have to prevail over the cold defence of acquired rights, or the populism of national and class egoisms. That is why the basis on which the European Community was built exists. Common integration exists, the key to success for the European Community, giving priority to belonging to a strong unit which defends our interests in the outside world and at the same time sticks together internally, so that everyone feels involved. We have to continue down this road, and we support you in the actions you have announced: job creation, competitive strength, combating fraud and crime, protecting the environment and public health, culture, the information society, the launch of the planning and warning unit by the Common Foreign and Security Policy, renewal of the Lomé Convention, promoting human rights around the world. And I would like to ask you the question, Mr President-in-Office of the Council, will you take actions on behalf of human rights in Nigeria, in Burma, the solution of the problems in Cyprus. Mrs Green emphasized this, I do it again.
Institutional reform, too, which was not achieved in Amsterdam, is an absolute must for each presidency, including yours. I was very moved when I recently read an interview with the former President of the European Commission, Jacques Delors, who said that European Integration was brought about on the basis of the economy. Now we are going to tackle a second major enterprise: enlargement to include the countries of central and eastern Europe. But says Jacques Delors, and I quote:
' This assumes that by the year 2010 all the member countries will have the same ambitions for a unified Europe, and the means to achieve this. I doubt that very much. I fear that if we do not consider this question seriously, the European political project will slowly fade away, in favour of a huge free trade zone' .
(NL) We must keep this message by Jacques Delors clearly in our ears and in our brains, in our outlook, in our mind. I call on you, you who are characterized in your tradition by pragmatism, to make a creative effort also, and to make this European Union live during the next century as well.
(Applause)
Mr President, I warmly welcome the Foreign Secretary of the United Kingdom as President-in-Office of the Council to Parliament this morning. I wish him every success in his presidency on behalf of the people of Europe. I thank him for his very extensive address to Parliament. I endorse the priorities of the presidency, which he clearly outlined.
I strongly endorse the priority which the presidency proposes to give to the objective of showing the peoples of Europe that the European Union is working for them in practical ways. This objective will only be achieved if it can be clearly demonstrated to the majority of people that the European Union is relevant to their day-to-day concerns and that the Union can contribute to finding solutions to the problems in our society.
The issue of most widespread concern at the present time is crime. There are very few people in any of our countries who have not themselves been the victims of criminal acts or whose families have not been affected by crime one way or another. Practically every night television news bulletins bring stories into our homes of more and more horrendous crimes being perpetrated by evil people, often against defenceless people in our society, such as young children or the very old. Large numbers of our people are concerned over their personal safety or the safety of their families. In many of our communities house break-ins, muggings and violent attacks are considered to be more commonplace than had been the case years ago.
The underlying cause for a large proportion of these crimes is drug dependency and the abuse of illegal drugs. Illegal drugs seem to be readily available nowadays both in terms of quantity and variety, particularly to young people. The abuse of these drugs poses a serious health risk to impressionable young people who are persuaded to experiment with them. The drug dependency and addiction which ultimately follows for many of these people can only be satisfied through the proceeds of crime. It is this type of drug-related crime which is posing a serious risk to many of our communities.
I believe that the European Union can make a major contribution towards tackling the scourge of drug abuse by concentrating its resources in a coordinated manner with the national authorities on tackling the international drugs trade.
The illegal drugs trade is now a sophisticated international business. The fight against this trade, if it is to be effective, must also be sophisticated and international in scope. Those of us who participated in the negotiations for the Maastricht Treaty had hoped that Europol would be the agency which would provide national authorities with the intelligence and information on money laundering, illegal drug production and smuggling, which they required to prosecute those responsible for the drugs being distributed to our communities. Many years later I am disappointed to see yet another presidency having to list as one of its objectives that of finishing the preparations for the establishment of Europol. The only people who could be happy with these disgraceful delays are those involved in the illegal drugs trade.
Nonetheless, I warmly welcome the British Presidency's commitment to getting Europol established and its interest in promoting international efforts to tackle the illegal drugs business. I will be supportive of any such proposals which come before this Parliament.
During the British Presidency decisions will be made concerning those countries which will be included in the first wave of participants in the single currency. While I appreciate that Britain will not be one of these countries, it is nonetheless important that all countries, even those not participating in the single currency from day one, should be actively involved in the preparatory and planning phases for the launch of the euro because of the potential impact of this currency on all our economies, whether inside or outside the single currency zone.
A critically important aspect of the launch of the new currency will be the attitude of individual citizens to the euro. The President-in-Office will recall the reticence, concern and even fearful response of many British and, indeed, Irish citizens to the decimalization of our respective currencies during the 1960s. In the lead-in to decimalization the importance of establishing a high degree of consumer confidence was perhaps not fully understood. I believe that the same risk exists today. It is vitally important that the European institutions, as well as national governments, undertake a comprehensive process of education amongst all sectors of the population and not just amongst the financial and business community, as seems to be mainly the case at present.
When the euro is launched it will be necessary to exchange money held in present currencies for the new currency. This requirement may well provide a useful opportunity for the authorities to identify the assets of criminals and to take appropriate action. I hope that the presidency will ensure that the initiatives necessary to identify criminal assets are put in place and in good time to avail of the opportunity.
The work programme submitted by the presidency suggests that efforts will also be made over the next six months to make progress in the negotiations on the reform of the common agricultural policy. Clearly the Commission's detailed proposals will need to be tabled before any significant progress can be made in this matter. Final agreement on reform of the CAP should be preceded by a lengthy and comprehensive debate spread over a number of presidencies. This reform will have major political significance, not just for our future relations with East European countries, but also for our rural areas, for food policy and for the millions of farmers and workers involved.
Finally, the presidency has identified environmental policy as one of its priorities. In this regard I would hope that it will give due consideration to resolving a long-time existing environmental problem of major concern to your neighbours in Ireland - the problem of continued discharges of radioactive material into the Irish Sea from the Sellafield complex.
Mr President, after years of bitter negativism the British government's positive attitude comes as a refreshing improvement. Few presidencies have won as much goodwill . Few, for that matter, have organized as big a public relations campaign to generate this goodwill. Anyhow: welcome back, England. But a warning is called for. Good intentions are not enough. A presidency has to show results. This applies to two areas: monetary issues and foreign policy.
The most important decision for the Union under the British Presidency is the one about the euro. Regrettably the British government was not prepared to state clearly whether or when England will join the European currency. The presidency therefore has to conduct these negotiations with one hand tied behind its back.
Tony Blair wants to lead in Europe, but he cannot expect to lead from the sidelines. I would like to ask the UK nonetheless to see to it that the Member States respect the Treaty when its appoints the first president of the European Central Bank. According to the Treaty this appointment will run for a full period of eight years, and not for two or four. Messing around with the Treaty on this point could damage its credibility even before it is launched.
Mr President, the financial crisis in Asia is casting an increasing shadow over Europe. Although there is no reason to panic, there is cause for serious concern. Devaluation in Hong Kong or China, or a financial crisis in Japan would affect both America and Europe. Up until now the Union, in contrast to America, contributed directly to finding solutions. The absence of the world's largest economic block is conspicuous. Why did the European Union not send a team to the countries concerned to offer political solidarity and support? Of course, the Asian countries need to deregulate their economy and reform their financial sector, and the British Presidency should make this clear in the ASEAN countries and in Japan. But we must also express confidence in the Asian economies at the highest political level. This is not the time for the Union to create the impression of being introverted, selfish, and irrelevant.
If, in addition, there is another area where there is a need for British leadership it is foreign policy. It is on this point above all that the British Presidency will be judged. There is an urgent need for effective European diplomacy in the Mediterranean and in the Balkans.
I support the intention expressed by the presidency to make the Union play an active role in the Middle East and Algeria. Now that the Algerian government is not capable or not prepared to end the crimes against humanity in its country, the international community needs to consider seriously if it should set up an international criminal court for Algeria. This could be the most effective method for applying international pressure.
The Union must also improve cooperation with Turkey. Obviously no country which violates human rights can join the Union. As long there is no genuine freedom of speech, and as long as children are tortured by the police, negotiations with Turkey are out of the question. But it is nonetheless in the interest of Europe to cooperate with Turkey on issues such as regional security and emigration. In March 1995 the Association Council decided to deepen the political dialogue with Turkey. The presidency must see to it that these decisions are finally implemented, and that financial cooperation is resumed. Pacta sunt servanda [pacts are there to be observed].
Two comments about the Balkans. I am getting increasingly worried that Kosovo will be the next keg to explode in the Balkans. Maybe it is not too late yet to prevent a war in Kosovo, but things are changing for the worse. It is vital that the EU and the US increase their pressure on president Milosevic. The international community should appoint a highly placed representative for the Kosovo issue. Kosovo must be one of the priorities of the British Presidency.
My group is also asking for priority to be given to the arrest of war criminals in Bosnia. Nations do not commit war crimes, individuals do. That is why the guilty have to be tried. Only then can the circle of violence be broken. 1998 must be the year in which Karadzic and Mladic are finally brought to court. The United Kingdom has an important military force in former Yugoslavia. I therefore call on the British Presidency to use all political, as well as military resources to arrive at the arrest and deportation of these two criminals.
One final remark about the democratic quality of the Union. One of the ways to increase democratic control in the Union is by means of the introduction by the Council of a common electoral system based on proportional representation. If our European citizens wish to have this system in 1999, then the necessary decisions must be taken no later than June this year. This means that the presidency must make its proposals by the end of March. The Liberals agree with the British government's wish to bring Europe closer to the people. I therefore trust the British government to agree with our wish that this important democratic reform is accomplished this year.
Mr President, my group wholeheartedly welcomes the objectives and words of the presidency. It will be up to the presidency to ensure that we will also be able to applaud its actions.
Mr President-in-Office of the Council, as you so rightly said, the decisions on the euro and the start of enlargement negotiations define the tasks and the significance of the British Presidency. And what can Members of the European Parliament hope for from a British Presidency? We know what we hope for: a British Presidency which believes strongly in Europe today, and is tenacious, optimistic and practical, with a sense of humour as well, if possible. And with a Labour presidency, we must also hope (especially those of us on the left) that it has an awareness of society.
For that reason I should like to make a few friendly comments - not at all formal - on some of the things you said. Because at this time of enlargement, culmination of EMU and forthcoming development of the Stability Pact, when it is going to be so difficult to implement social policies (which will sometimes be hindered by circumstances), we need to say a resounding "yes' to enlargement, but we also need to make clear (as you did) how essential it is to combat unemployment. The fight against unemployment must not just consist of good intentions, but should be given the same importance as currency and the fight against inflation, which we share.
But we need more than that. In order to build a balanced, democratic and just Europe, we need to maintain the great objective of economic and social cohesion, and the aspiration to a Europe based not just on liberties, but also on great equality between north and south, east and west. There is an obvious question: how do we achieve that cohesion? What are our suggestions? Well, we propose that we continue to use the structural funds in an intelligent and transparent manner, without squandering them, but maintaining that internal solidarity between northern and southern Europe. That does not have to be incompatible with enlargement policy.
You mentioned the common agricultural policy, and I venture to say to you that we need to overcome the imbalances in aid provided for different agricultural products. We need reform, but a reform which helps to provide more equal opportunities for the different countries and farmers of Europe.
If we want to fund enlargement and internal solidarity at the same time, we cannot agree with the Commission's approach in Agenda 2000. It is impossible to work with an own-resource limit of 1.27 % of Community GNP. I will speak in terms which the people of Europe will be able to understand: the Commission is proposing that out of every ECU 10, 000 of the GNP, ECU 127 should go to the Community budget. The European Parliament, on the other hand, is asking for a further ECU 4 for the budget out of every ECU 10, 000 of the Community GNP (that is, a total of ECU 131), so that we can simultaneously tackle enlargement and solidarity. How can it be impossible to use an additional ECU 4 out of every ECU 10, 000? I find that incomprehensible, and I am not just speaking for myself, but on behalf of many European citizens.
Furthermore, we want to tackle the problems of money being squandered and lack of transparency, but we support the welfare state as one of Europe's most characteristic features. The market should be transparent, but it should be subject to democratic values and the political and social rights of the people. I am sure that a Labour President must remain highly sensitive to this aim of maintaining the welfare state as a mark of European identity, through all the reorganizations and updates required by each political option.
And to finish, Mr President-in-Office of the Council, I want to say that we agree that there should be reasonable dialogue with Turkey, but from a European viewpoint, as you said. Turkey has to fulfil the same criteria as the other countries. It cannot threaten northern Cyprus, and be constantly opposed to human rights. We cannot accept a United States viewpoint, shaped by Turkey's importance in NATO. We see things from a European point of view, and we want the Council to defend that view.
Finally, if Parliament's President will allow me, I would like to say that we are all committed to Algeria. Perhaps we may have slightly differing views about it, but we agree that the Troika should go there, and so should a major European Parliamentary delegation - not just to try to shed some light on what is happening, but also to promote dialogue between all those forces which condemn the terrorism and are prepared to develop an Algeria ruled by law. For all these tasks - for a Europe based on democracy, solidarity, and also social aspects - you can count on the support of the Confederal Group of the European United Left/Nordic Green Left.
Mr President, ladies and gentlemen and the British Presidency of the Council, I pondered for a long time yesterday evening about what comes to mind when I think about the British Presidency, and then suddenly there it was in my head, and especially in my gut: rock-'n'-roll. The cry for justice, democracy, freedom and solidarity, the imaginative escape from the old fug. That is what rock-'n'-roll is for me. Tony Blair's message is that time is on my side , and so talking about my generation, Mr Cook, I agree with you and you make us reflect on everything this Europe of ours needs on its long and winding road , because Europe is sick. Its health will certainly not be restored by a ratification of its condition or by accepting and tolerating that condition. Europe is sick, and the European ideal is becoming weaker because there is a feeling that combined efforts are being made to undermine it. Europe once stood for freedom and peace, but now the opening of its borders is seen as a danger and 2 000 Kurdish refugees are seen as a threat to order and security. Yes, Mr Cook, I agree with you: the divisions must be overcome, instead of setting up new barriers.
Europe is sick. Ecological destruction is spreading, and it is not only the forests which are wasting away. Europe is sick. It is suffering from mass unemployment and a policy which talks about stability but is only concerned about money, a policy which is geared towards the euro but not towards European men and women. Democracy resides in the endeavour for equal opportunity, social justice, tolerance, protection and help for the weak. European democracy is in a sorry state when 30 million people are without work. People who are made social outcasts. People whose social decline increasingly excludes them from participating in society and politics and abandons them to their fate. People whose experience is a life of poverty and lack of prospects from childhood onwards. Those people need more than words. Words are all I have to take your heart away . That is not enough for those people! Because people have to know why they are supposed to want Europe in the first place, what is needed is a clear future perspective for the Europeanization of policies, in order to tackle problems which cannot be solved nationally on a European level.
People do not live on money alone. They need work so they can earn money. They need equal opportunities to get work. They need dignity so they can believe they have an opportunity in the first place. Social justice is not everything, but without social justice Europe is nothing! This must be the agenda for the British Presidency. For Europe as well as at home. Let no one say this is outmoded or that it cannot be done. France and the selfconfident movement of the unemployed prove the opposite. You cannot always get what you want. But if you try, sometimes you may find that you get what you need!
The EU will only become a union of all its citizens if it also becomes a social and environmental union which is committed to sustainability and based on democracy. Democracy is not a vision. Democracy is a matter of survival for this European Union. Democracy based on the principle of participation, on equal rights for all people, on respect for fundamental and human rights, rights such as the right of asylum, which only make sense when their application is guaranteed rather than their abuse being complained of. Democracy, that means transparency and openness, because behind closed doors principles become eroded. But transparency and openness do not mean big brother is watching you in the offices of friendly governments, nor do they mean Europol in my private life.
We want an integrated Europe which is solidly established on a democratic, social and ecological Europe, and this is what the British Presidency must do. We can work it out, we can work it out! Life is very short and there is no time. I promise you, I will ask you once again! I thank the Stones, the Beatles and the Bee-Gees for helping me to write my speech!
Mr President, this for me is a very historic day because 21 years ago to the day I was the only MP still here who spoke on the first ever UK Presidency - the last UK Labour presidency.
I notice from the Minutes that Mr Tomlinson spoke in the next debate and he is still here, but he was speaking as President-in-Office of the Council, not as a Member. So it is historic and I would like to start on a pleasant note by throwing a few bouquets at the President-in-Office, which might surprise him.
The first bouquet I am throwing is because of the introduction of PR for euro elections - a long awaited improvement in our lot. The opting into the social policy shunned by the previous government, the promise today of opening Council deliberations, something I spoke about 21 years ago, suggesting as I do now, that EP committee chairmen be invited to Council deliberations on relevant matters: I wait to see if that will be followed 21 years later. It is not a case of rock and roll so much as of a slow foxtrot.
I would like to praise also the enormous courage of Mr Cook's counterpart in government, Mo Mowlam, for her very brave actions with regard to Northern Ireland.
I would like to praise the European noises that are coming from the front bench. But I start now with a criticism about EMU.
It is an irony surely that in the moment when the decision is to be made as to who is to be in the first tranche, the UK has opted out, although it qualifies, and is not going to be in the first tranche. That to me is a lost opportunity. I would say to the President-in-Office that the train will start, it will travel well, and will it not be harder to clamber on the train once it is well in motion?
The Trade Union Congress, the CBI, the exporters of whom Scotland has very many, are all in favour of EMU. So I think that this is a great shame and I wonder if even yet it is not possible for the UK Government to change it's mind?
Here is what President Crosland said 21 years ago today: ' There was always in the context of EMU, a widespread hope that financial policy-making would pass from Member States to the Community and that the Community would transform from a customs union into a fully integrated economic union complete with its Central Bank, a single fixed exchange and a growing harmonization of taxes.' It is a bit of a slow foxtrot, is it not?
While the UK has dithered, bereft of vision, the clock has ticked on and I think the failure of the UK to join EMU is a present tragedy.
On the social policy side I have another criticism. Is there much point in getting the advantages of the social policy, which we have always supported in the party I represent here, if Old Labour's stance of defending the disadvantaged is to be abandoned? Disabled, single mothers, students - there is a Euro-speak that people criticize but there is also a New Labour-speak which I criticize. 'Means-testing' is now 'affluence-testing' . 'Long-termism' is meant to excuse the savage cuts of today.
I would like to turn to some practical questions on the priorities. We all have our favourite environmental issues, but I would urge that we enforce the code of conduct passed by this Parliament for sub-standard tankers which threaten all our coasts and have, in fact, caused enormous damage to many of our Member States. On unemployment, the EMAC committee on which I served has put forward that there should be a compulsory rule about late payment. That really would help to solve the problems of small businesses and we should look to the very small businesses where real jobs can be created in great numbers.
The President-in-Office did not mention fishing today. We have had a debacle of decades with the last government's sell-out to Spain on fishing. But recently we had another one by this New Labour, with the sell-out on the Fraga report. So, I ask the President-in-Office if he is still committed to the principle of relative stability? This is the fundamental question. And are flag-ships to be allowed to continue making a nonsense of the whole of the CFP as it was originally developed? Has he read the Duke of Edinburgh's criticism this week of the one-sided nature of fishing agreements between the EU and poor developing countries?
Members on all sides of this House and from all countries welcome the referendum, which must be another bouquet I throw at this government that the President-in-Office represents. But there is keen sadness about the broken promises: the direct relationship offered to the new Scottish Parliament with Europe has been watered down, the status of the 'Länder' has been watered down, the right to attend meetings if the Scottish interest was dominant has been watered down. On enlargement, can we solve it without an enhancement of the funding? I have an interest here as an Objective 1 area. Objective 1 is just beginning to work to redress hundreds of years of neglect of my area.
Lastly, my 23 years here have seen the reconciliation of the old rivalries of Europe which caused war, horror and devastation and by decades of patient dialogue we have created the habit of cooperation. That is a habit we must never take for granted.
(Applause )
Mr President, I also welcome the President-in-Office here this morning. I would simply say that the programme he has outlined here this morning is a very ambitious one and for my part I welcome it and I congratulate him. I would like to take this opportunity to congratulate the present United Kingdom Government on its enthusiasm. I just hope its enthusiasm is realistic, when one considers how much one can achieve in the very short time of six months available to it.
I am concerned at the continued emphasis being placed on the role of the European Union in solving the problem of unemployment. I have made my view clear in this Parliament that I believe the only way to tackle this serious problem, which faces us all, is at national level, and closer to the people. While I do not oppose the involvement of the European Union in addressing unemployment, it must be realistic in accepting the limits of its ability in this area. What we can achieve at European Union level is better support on training, especially in the area of our young unemployed, and the retraining of those who have been unfortunate in losing their employment. We can also achieve more by sharing and pooling our achievements through our research and development programmes. I would ask the presidency to move towards the stimulation of greater research and development to emphasize its importance for the future.
As the President-in-Office said, we are also entering into the crucial phase in the Agenda 2000 proposals. More especially, there is the matter of the further reform of the common agricultural policy, which is in great turmoil, nowhere more so than in his own country, the United Kingdom. The ban on United Kingdom beef must be removed as it is destroying the industry. I trust the President-in-Office during his term of office will work for the removal of that ban and the implementation of the 'born-after date' scheme. On the same front, he must be positive in redressing the imbalance created by the strong pound and the fact that the UK Government has not applied for the support available to it in Brussels to enable it to alleviate the problem.
I am impressed by the presidency's enthusiasm in environmental protection. Despite progress, pollution remains at unacceptably high levels. We in Europe have attempted to face up to our responsibilities by positive action. We must now persuade other countries outside the European Union to accept their responsibilities.
The President-in-Office has a tremendous challenge ahead of him. I wish him well and look forward to working with him closely in that challenge.
Mr President, Mr President-in-Office, ladies and gentlemen, it is quite difficult for a Member to comment when he has only just heard a speech. It leaves no time for consideration. I will give you but a few impressions, the first of which relates to the imprecision of your stated intentions with regard to the themes mentioned: you wish the countries of eastern Europe and Cyprus to become members; you wish to see a Europe of full employment; you wish to see a safe, drug-free Europe; you want a pollution-free Europe, both its water and its air; you want to see an end to terrorism in Algeria. But then what?
Let us look at these questions a little more closely. I note that the President-in-Office set the objective of participating in the privatization of the economies of eastern Europe. This is a significant and perilous objective. I must note, ironically, that it is quite amusing to hear the Minister for Foreign Affairs of a Labour government sounding the death knell for the statist economic theories of which his own party was for decades the eulogist. I say this with the best of intentions, for the benefit of Mrs Green. In reality, as the examples of Switzerland or Norway show, it is not the European Union that creates prosperity but a free economy.
Regarding the accession of Cyprus, it will not be able to find a solution to the political situation there by itself. If a solution is not forthcoming prior to accession, membership, far from bringing about peace may, in fact, risk bringing about war. With regard to unemployment, the President-in-Office has limited himself to a dramatic assessment and a quite explicit wish. The remedy for this situation is, however, already known. We must have the courage to confirm that the absence of reasonable protection for the European market with regard to the importation of products produced under conditions of social dumping in the rest of the world is one of the causes. Either we achieve a coherent regional grouping based on preferential treatment for Member States only, or we immerse ourselves completely in free trade on a world scale. The one and the other are completely incompatible.
On an international level, you have mentioned your movements, Mr President-in-Office. I am only sorry that you are starting with Washington. I am not saying a visit to Washington is not needed, only that you should not start there, because of the risk of giving your other contacts the impression that our policy tags along behind that of the United States.
Finally, with regard to Algeria, I am quite surprised that we need to send parliamentary missions as if our secret services had not already got enough information on the subject. I would like to restate that all these events started when the victors of the first round of the first free elections in that country for thirty years were imprisoned.
Mr President-in-Office, I believe that your policies are based on good will. Good will may earn you appreciation around the world, but it is not the basis of good policy.
Mr President, the last time that Britain held the presidency of the European Union was in the second half of 1992. Then the British Presidency was characterized by drift and vacillation, by lack of purpose and absence of vision. This time it will be different, very different. The British Labour Government has a clear, well thought-out agenda, as we have heard this morning, an agenda which is designed to make the essential link to the peoples' concerns and aspirations and European cooperation. Europe should not be about remote bureaucracy and abstract theories. Europe should be about joint approaches to common problems. It is about tackling the issues which affect the lives of ordinary people in all the Member States. It is because the British Government recognises this that the British Presidency is, I believe, so determined to pursue the priorities which have been outlined.
Quite rightly, at the top of the presidency's agenda is to reach agreement on which countries will qualify for Stage Three of economic and monetary union. A successful start of the euro is in everybody's best interests. Also at the top of the agenda is job creation and if there is any issue weighing heavy on the people of Europe it is surely the fact that there are over 18 million people unemployed throughout the Union. There can never be a true European Union when we have such high levels of unemployment. Unemployment causes personal misery, it undermines social cohesion, it eats at Europe's very soul. What we have to do is to take forward the employment guidelines agreed at the Luxembourg Job Summit so that we have concrete action plans. Plans which will turn good words into practical deeds; encouraging entrepreneurship, promoting education, training and life-long learning, improving employability, increasing equal opportunities. This is what is needed and I am sure that this is what the British Presidency will promote with vigour and with determination.
If Europe it to succeed in the global economy, we cannot be complacent or conservative. To win in the world we have to make the process of change a way of life. To be competitive we have to be innovative and to be innovative we have to be radical and forward-looking. This means that we have to create a more effective single market, a market which, for example, embraces telecommunications and the energy sector. It means ending unfair state aids. It means encouraging small businesses and attacking red tape and it means ensuring that research and development is at the very cutting edge of our economic advance.
Another priority for the presidency is to launch the process of enlarging the European Union. Let us be clear that this is of tremendous importance to all the people of Europe. Enlargement will bring real benefits to both the existing Member States and the aspiring members. It will bring mutual economic rewards and deliver greater security and stability. But, as we all know, for enlargement to work, the European Union itself has to change. Agenda 2000 is a good starting-point. Now we have to have a serious debate about how we can develop a new regional policy to meet the needs of the future, and how of course we are going to reform the common agricultural policy. If modernisation is needed anywhere it is here.
The emphasis which the presidency will place on enlargement is, I believe, indicative of how the presidency wants the European Union to look beyond its current borders. In a similar vein the presidency should be congratulated on its determination to improve the Union's common foreign and security policy, the emphasis which it is placing on agreeing an new negotiating mandate for the Lomé convention, and on its desire to give human rights the attention which is required.
The British Presidency has indeed set itself an ambitious agenda. It includes a wide range of issues, issues about which people are desperately concerned. In my experience the international menace of the drugs trade is undoubtedly one of those issues of greatest concern to the people of Europe and I for one warmly welcome your commitment, Foreign Secretary, to take up this fight in earnest. It is indeed heartening to hear also your commitment this morning to work with the European Parliament. I can assure you that the European Parliament is more than happy to work with you. Partnership, consensus, cooperation are our joint words, we share a common approach to Europe's development.
Finally, I wonder if I could conclude with a personal note. At the end of the presidency the European Summit will be held in my constituency, in Cardiff, the capital city of Wales. I am delighted that this will be the case and I am confident that at the end the presidency we will see a Europe which is more confident, a Europe which is more dynamic, a Europe which is more relevant and a Europe which once again has the full support of our people. Let us all work together to ensure that the Cardiff Summit is the people's summit.
Mr President, we very much welcome the opening of the British Presidency of the European Union. Although the Labour Party has changed its mind six times on our membership of the EU since we joined 25 years ago, for the last few years it has been fairly consistent. I hope the UK Presidency will be a great success.
Before I come back to the presidency, I should just like to deal with one or two remarks made by Mr Cook in his speech. It is extraordinary that he should talk about bringing the European Parliament closer to the people when his government is about to impose a system of proportional representation on the United Kingdom which is, as I understand it - and we are still waiting to find the definition - a closed list system. Although this is relevant to the European Parliament and although I know that Mr Cook is a long-time proponent of PR, would he agree with the attitude taken by his colleague, Mr Straw, the Home Secretary, that the electoral regions will be very large, and that it is highly unlikely that an individual candidate will be known by more than a fraction of the electorate in that region? Voters cannot, therefore, be expected to make an informed choice between candidates of the same party. That in itself speaks volumes about the Labour Party's attitude toward the European Parliament.
I should also like to say that the fact that two Members of the European Parliament have now to leave the Labour Party in order to speak freely, one sitting with the Communists and one with the Greens - one who told me this morning that he was expelled by fax - suggests to me that the control-freak tendencies of the Labour Party are now becoming known to people in Europe as a whole. I would add that, since we are all concerned about candidate selection, quoting from the Conservative Party's own manual on candidate selection, it says: ' Edmund Burke's words still hold good today. Your representative owes you not his industry only, but his judgement and he betrays, instead of serving you, if he sacrifices it to your opinion. Authoritative instructions, which the member is bound blindly and implicitly to obey, though contrary to the dearest convictions of his judgement and conscience, are utterly unknown to the laws of the land and against the tenor of our constitution.' The Conservative Party will stand by those principles, unlike the Labour Party, which...
(Murmurs (of dissent) ) we understand, will allow the National Executive Committee to make the rankings, the order of the list and the selections in toto , in secret and impose those candidates on the United Kingdom.
(Murmurs (of dissent) )I am going to return to the presidency because that is what I am expected to speak on.
Conservatives largely agree with the government's priorities for the presidency: enlargement, jobs, cleaning up the environment and the fight against crime. These are all important policy objectives that we too would have put high on the agenda. We hope progress will be made on enlargement. It is a historic challenge. We have a moral duty to embrace the people of Eastern and Central Europe who lived under a cruel and alien tyranny for so long. Enlargement is in all our interests because it will dramatically increase the single market. Indeed, one of the many reasons why the Treaty of Amsterdam left so much to be desired was its total failure to get to grips with this challenge. On enlargement, Labour has a clear objective for the presidency and the setting of a detailed timetable for those applicants in the first wave. I hope they succeed, despite the fiasco of the treatment of Turkey at Luxembourg.
Britain's record on jobs is far better than the European average. Unfortunately, Labour's approach to this question is likely to lead to more unemployment, not less. Any party that can contend that signing up to the social chapter and the regulations made, and to be made under it, increases flexibility in the marketplace does not deserve to be taken seriously. Europe needs to tackle head on the unpalatable truth that unless we cut our social costs and free up our labour markets, we will be out-priced and out-performed by the rest of the world. Unacceptable levels of unemployment will persist. Red tape and regulation are luxuries Europe can no longer afford.
I have been distracted during the course of this address. I have had far more reaction from this Assembly than Mr Cook did earlier on. His speech was heard in almost total silence.
(The President cut the speaker off)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, undoubtedly the European Union will experience in the next few days and in the near future a period of great change and major challenges: the euro, the enlargement, the application of the Treaty of Amsterdam but also the definition of a more appropriate and courageous political and institutional framework, at least I hope so!
In these six months we will be embarking on the first negotiations for the reform of the structural and cohesion funds and for us this is a very important task given that the changed conditions in many regions of the Union, often for the worse, require particularly great attention. It will also be the six months of the start of the measures decided by the special Council on employment, six months in which the Member States must produce their plans of action for the Cardiff Council; we trust that British pragmatism will be able to banish dangerous demagogic solutions for achieving the urgent employment targets we have set ourselves.
We also trust that, with the same pragmatism, the British Presidency will be able to strive to bring to completion the operational rules of the internal market, by which I mean that deregulation and simplification of the legislation will be amongst the priority objectives to be pursued. I think this will be the real help which we can and must offer to our citizens, to whom in fact the British Presidency seems to want to direct particular attention.
I wonder if the presidency could not also convince the national governments of the need for general simplification of the legislation which is burdening citizens, firms and civil society in general.
Finally, we agree with the timetable of activities and initiatives of this six months according to the legislative programme which this Chamber has already debated, above all for the intention expressed by the President-inOffice of the Council, Mr Cook, to take serious and determined action against drugs. But in concluding I must call on the Council to ensure that more decisive and strong action is taken to deal with those emergencies which, as such, are not predictable in a legislative timetable. I refer to those aspects of foreign and security policy which often find both our respective countries and our Community institutions unprepared. The absence of the Union or its serious delay in dealing with problems like refugees, genocides, international tensions and conflicts in general, are no longer tolerable in a Europe which we want to have a strong and solid presence in the eyes of world public opinion.
So we also draw the attention of the presidency to the advantages of continuing without delay a serious and responsible Mediterranean policy which can contribute stability to the regions and develop our relations, recalling that this Parliament will also start a Euro-Mediterranean parliamentary forum as soon as possible.
As a Member of this Parliament, as joint leader of the UPE and as a European citizen, I sincerely wish the British Presidency the will and the wisdom to give a strong impetus, more than just a nudge, to Union policy thanks precisely to the proverbial Anglo-Saxon pragmatism, now that Albion seems to have converted from initial Euroscepticism to become a convinced and loyal Europhile. I myself, being responsible for the international institutional reports of the Mediterranean Laboratory Foundation am happy to make available the results of the second Euromed civil forum, which the Foundation held in Naples last December after having collected the testimony from Spain of Barcelona 1995, and I obviously remain available for an official presentation to the Presidency of the Council and trust that in future above all the Presidents-in-Office, like the other Community institutions, will also give continuity of attention and support to the action of the Euromed civil forum.
Mr President, I welcome the statement by the President-in-Office. The United Kingdom is neither a large state nor a small one. It is a middle-sized Western democracy with a complicated historical legacy. It cannot regain the glory on the world stage which it once enjoyed. But where it once thought of power, it can now think of responsibility. The President-in-Office's speech offers hope that is the new United Kingdom approach.
Britain's new approach to Europe will be welcomed in this House. Britain has been notorious for governments - Labour or Conservative - who have believed that the Atlantic is narrower than the Channel. That belief has kept us first out of the European Community and then for years on the periphery of its affairs. But if the UK is eager to join in, to show leadership, then we must recognize that you cannot lead from behind. The decision not to join the single currency at the start is one much regretted by my party. If the United Kingdom is so keen to make the single market function properly, to get people back to work as the President-in-Office says, it should put its money where its mouth is.
Liberal Democrats welcome the importance that the presidency has given to Europe's constitution. If the Presidentin-Office wants to connect the people of Europe with the European Union, we must open the Council of Ministers to public scrutiny. We must allow Parliament to develop to its full democratic potential. The President-in-Office is personally extremely well placed to do this. As a compatriot of mine, he has suffered from the pantomime of misleading Druidic nonsense which passes for a British Constitution. European Liberal Democrats welcome the UK Government's proposals to reform the electoral procedure in the UK to give us a House where all Members are elected on a common principle.
The President-in-Office spoke of restoring people's faith that the EU can speak and act for them in the world. It is a pity he did not give longer to the ethical foreign policy he has spoken of at home. At the helm of the Union, the UK is uniquely well positioned to deliver a powerful moral punch. The code of conduct on arms exports of which the President-in-Office spoke sounds too much like codes of conduct everywhere which are observed mainly in the breach. We need a legally binding EU arms export code and we need the establishment of a permanent international criminal court. We must not let the torturers go unpunished nor lose hope that we can change the course of history, and that the 20th century in which our weapons technology has made the argument of force easier than the force of argument and has brought such human misery, can give way to a 21st century in which the power and the imagination and the skill of Europe can be harnessed to create a stable, just and peaceful world.
Liberals in this House wish the presidency well. We recognize there is a fresh wind in the highways and byways of the UK, in the main streets of its villages and towns and cities, and that there is in it the warm purpose of the British people to make a constructive contribution to the building of Europe. As Gladstone said, you must trust the people.
Hope makes a very good breakfast but a rather poor supper. We in this House will watch the presidency closely to ensure that it has the courage of its convictions.
Mr President, President-in-Office, you do not need a weatherman to know where the wind blows. Your Troika can be like a rolling stone - going nowhere.
Mr President, proof exists in Algeria that terrorists are killing and committing crimes against humanity in the name of an illusory Islam. Proof exists that the Algerian State is fighting against terrorism, that there have been elections, but that there is no rule of Law, that torture is generalized, that there are secret detention centres, that there are internment camps, that there are people who have "disappeared' !
We are saying that the Troika must go to Algiers, that a delegation of the European Parliament must go to Algiers or Algeria, but to discuss what? We must discuss the culture of democracy and the rule of Law, with Algerians, with the Algerian authorities, with Algerian political parties, with representatives of Algerian civil society who are opposed to a culture of violence. If this is what we want, we must be clear enough to say that elections alone do not make a democracy, that democracy is a culture of freedom and a certain culture of power. We must ask those who are fighting against this power in Algeria to say what power, what culture of power, they want. We must ask the Algerian authorities if a lack of freedom of the press, whether the right to publish is in the hands of the state or not, is part of their concept of democracy? Is the lack of freedom, the lack of freedom in the prisons, the lack of freedom in some places, is this democracy? We must remain intransigent in the face of those who are fighting, whichever side they are on.
Europe is the heart of democracy, freedom and the rule of Law. We do not have the right to go to Algeria and forget this, whoever we are speaking to! Whether they are Islamists, lunatics or government representatives, we do not have the right to sacrifice, through political opportunism, our European "raison d'être' , which is the rule of Law. If the Troika forgets this it will speak of terrorism but it will forget freedom and the rule of Law!
Mr President, Robin Cook, there are good things in the presidency's programme on openness and quality in legislation, but the task - and the opposition - are so great that it will not succeed unless the presidency insists on new methods. As far as openness is concerned, the presidency should secure the support of seven other countries in the Council to change the Rules of Procedure so that every meeting and every document is automatically open unless a 2/3 majority on the Council decides otherwise. Thus it would be those who wanted to close a meeting or a document who would have the burden of proof. The principle was adopted unanimously in Parliament's Committee on Institutional Affairs and is included in the report by our New Labour colleague who presided over the sitting, Mr Martin, which was adopted by a large majority in this Chamber.
The biggest problem today has to do with the quality of EU legislation. EU legislation is impossible to understand for ordinary voters. An EU law typically consists of a directive or a regulation and then a long list of unreadable amendments. You never know whether you have got everything. The presidency should insist that no more amendments are made to existing laws, but that the amendments are presented in a special script in a compiled and consolidated edition. Every department which needs an amendment will thus be forced to make the legislation accessible to people other than those who have specialist legal departments in Brussels. And the existing body of law, comprising 20 000 directives, regulations and other legislative documents will be halved simply by recording the amendments separately. You could then go further by compiling laws on the same subject and thin out the legislative jungle.
Finally, about decentralization. If there is to be decentralization in Brussels, each rule should include an automatic lapse after, for example, five years. Thus, in order to continue a law would have to again...
(The President cut off the speaker)
Mr President, after listening to Mr Cook's statement - and I thank him for its clarity - I would like to be able to repeat what was affirmed recently by the British Prime Minister, Mr Blair, in an interview given to the Financial Times, namely that the British Presidency represents a great opportunity to demonstrate that the United Kingdom intends to play a constructive role in Europe and for Europe, and an opportunity to demonstrate that the agenda of economic reforms for monetary union is proceeding.
I want my good wishes to convey this message as well, in the hope that the United Kingdom will carry out a constructive role in this six months of presidency. I believe, the days of British anti-European feeling are long gone; the era of Labour seats left empty in this very Chamber after election by direct universal suffrage is long gone. More than historical, the episode must be considered emblematic of a certain ideological approach to politics. The historical processes, as in this case, cannot be suffocated by sectarian and factious attitudes and it is an irony of history - and we are delighted at this - that today it is the Labour leaders who are giving us assurances on the constructiveness of their action to the advantage of Europe.
This constructive role emerges from the fixed priorities of the British Presidency and in particular from the hoped for success of economic and monetary union, from the start of an authentic Union foreign policy, from the struggle against organized crime and from the defence of the environment. We are sensitive to this commitment for the definition of a common foreign policy and we give all our support to initiatives to end the Algerian carnage which tragically continues to strike tens of thousands of innocent victims.
The presidency will achieve much if it succeeds in seriously committing the Union against the expansion of fanatical and murderous fundamentalism and contributes to bringing peace to a friendly country linked to us by cultural, political and economic ties and establishing authentic values based on the defence of human rights. The list of things to be done was long and has touched the various sectors of activity of the Union.
Just two comments: the first is about the preparation for enlargement of the Union. Let us act in such a way that the reform of the agricultural policy does not involve penalizing zones and regions privileged because the fruit of the work of centuries gives typical and noble food products. The second concerns the reform of the structural funds which should not negatively strike zones and regions already burdened by serious social problems resulting from structural situations and the economic crisis. In both cases the risk of deeper crisis is real and the populations would not understand the operation of the Union as compared with the aims of regional policy. These fears and doubts also betray uncertainty and incomprehension on the part of the citizens, which characterize this phase of the construction of Europe. The single currency, which we want to be a federating instrument, raises fears in reality. The United Kingdom itself, although operating in favour of EMU, has already decided not to form part of the first euro platoon. Why? Our voters are wondering. This uncertainty is born of the fear of the potential risks without the Union having the political instruments to face up to any eventuality. In any case the question that we are asking, Mr President, is what European Unionism needs to become a reality, and what is still needed to achieve European political union? We have to give an answer to this question!
Mr President, Mr President-in-Office of the Council, Mr Commissioner, ladies and gentlemen, as an Austrian - and indeed my country will be the successor of the British Presidency - I thank you Mr President-in-Office of the Council for your clear statements, for a people's Europe, a Europe which wants to draw nearer to its people and citizens and a Europe which treats jobs and the environment as priority issues. But as a foreign policy speaker for my group, the PSE group, I would like to deal with two trouble spots close to us, but which affect us quite specifically in our own security interests. I should like to call upon you Mr President-inOffice of the Council, and urge you, to do what you have often announced, today as well in this house, to demonstrate a high level of commitment in influencing developments in the Middle East and Algeria.
This is not a question of interference, but the legitimate participation of Europe in the shaping of a collective environment, in the preservation of our inherent security interests.
The Middle East, Mr President-in-Office of the Council, is certainly also a central element of your presidency. The peace process has unfortunately been interrupted. The European Union is paying an awful lot of money, most of which - and this is not our fault - is ultimately having a negative result in Palestine.
We ought no longer be the paymaster following the motto of Europe pays and others - particularly the United States - deliver, as is the case in Bosnia and the Middle East. I would like to fully support your efforts, Mr President-in-Office of the Council, and especially your efforts at the talks in America, to encourage the Americans to develop a stronger partnership in the Middle East in the interest of peace.
We want to support, not hinder, everything that America has done. But we also want to do something else, Mr President-in-Office of the Council: with our efforts in the Middle East and Israel, but also in Palestine, we must also turn our attention to human rights as well as taking up the fight against corruption. This must be our objective wherever our money is used.
With regard to the situation in Algeria, the fate that country is experiencing is particularly tragic. Here too, we must focus on a common territory, the common economic and political interests and the control of migratory movements; but above all it is a question of a humane outcome.
None of us should be indifferent to the shocking events in Algeria, the brutal and gruesome murders, the horror of the Algerian nights! It is a mockery for the government to allege it has everything under control. It has nothing under control! There are allegations, presumptions, that sections of the government and sections of the military are directly or indirectly behind these murders. We have no proof, merely anonymous statements. This makes contacts and discussions in Algeria all the more urgent. We from the Parliament will have to take the same action as you. It is our sisters and brothers who are being murdered there. We must not be indifferent to that! We must do everything to prevent it continuing.
Mr President, ladies and gentlemen, for the European Union the spring of 1998 is of crucial significance. The course is now being set for the third stage of economic and monetary union. Central features of this are the question of the group of participants, the fixing of the exchange rates between the participating Member States and the personnel heading the European Central Bank.
On 25th March the European Commission and the European Monetary Institute will submit their reports on which Member States fulfil the stability criteria on the basis of the statistical data then available.
The deliberations of the European Parliament and the parliaments of the Member States will subsequently commence in April. In Germany the Bundestag and the Bundesrat, and probably various regional assemblies as well, will submit their comments. So in this sense April of this year is the month of the parliaments. At its meeting on 1st May, on a Friday, after the bourses have closed, the Council of Ministers for Economic Affairs and Finance will adopt a resolution on its recommendation as to which Member States should belong to the smaller grouping of the monetary union . In the morning of the following day, 2nd May, a Saturday, the European Parliament will give its opinion on this proposal at a special sitting. This special sitting of the European Parliament is necessary because the Treaty expressly prescribes that the Parliament must render an opinion on the Council's proposal.
The final decision on the group of participants will then be taken in the afternoon of the same day at the meeting of the Heads of State and of Government of the European Union. Consequently, on the evening of 2nd May it will finally be certain which Member States belong to the smaller grouping of participants in monetary union .
However, the schedule for monetary union also envisages two further resolutions being adopted over this weekend. On the one hand this involves the final fixing of the exchange rates between the currencies of the participating Member States, and on the other hand determination of the identity of the President of the Central Bank. Therefore the finance ministers, whose activities are as we know not subject to entertainment tax, will probably meet again on Sunday, 3rd May in order to finally determine the bilateral exchange rates and to submit a proposal on the personnel for the managing board of the European Central Bank.
Since the Maastricht Treaty the European Parliament has been directly involved in personnel decisions relating to the appointment of the President, Vice-President and the other members of the managing board of the European Central Bank. The Maastricht Treaty granted Parliament these rights, which were formulated according to the prototype of comparable rights of the Senate of the United States and which have no prototypes in the parliamentary tradition of Europe.
The procedure for the appointment of members of the managing board is precisely laid down: proposal by the Council, opinion of the European Parliament and finally the decision by the Heads of State and of Government of the countries belonging to the smaller grouping of the monetary union .
The envisaged hearing of the candidates will take place within the relevant committee of the European Parliament during the week from 11th to 14th May, and the European Parliament will probably put its opinion to the vote on 14th May. The Heads of State and of Government of the participating countries will then make their final decision.
This means that the managing board of the European Central Bank will be in place at the conclusion of the British Presidency and that the Central Bank will be able, as envisaged, to begin its work in the second half of the year.
This week four German professors appealed to the Federal Constitutional Court against monetary union with the objective of at least postponing it if not completely abandoning it. Constitutional experts have ascertained that the media interest in this legal action is inversely proportional to its prospects of success. The Federal Constitutional Court will merely have to examine whether the entry criteria, as contained in the Maastricht Treaty and the appurtenant Protocols, are fulfilled. In this connection it has expressly allowed the institutions of the European Union scope to assess, evaluate and forecast the situation.
The German Federal Constitutional Court could only make a negative decision about Germany's participation in the monetary union if the Heads of State and of Government were to be in violation of the Maastricht Treaty in their decision about the participating countries. However, since all participating parties are determined to adhere to the Treaty in all its details, we need not be troubled by such legal actions; they will not be successful.
Mr President, Mr President-in-Office, I must be the only MEP today representing the oldest ally country of the UK speaking here. We have been allies since John of Gaunt, and so we know the British well and understand their way of thinking.
I would like to thank you for the new position you have adopted, but I should also say very clearly and very frankly that the British Euroscepticism has also helped Europe to reform in many ways. I want to be sincere in what I say!
The truth is that Europe has not managed to change its institutions to get closer to the citizens. This is an undeniable fact. That is what is needed. It is also true that it has not managed to harmonize its criminal laws for corruption and fraud on financial and food matters to be punished. It is not enough just to talk about control. We need to find penalties and punish offenders. It is easy to talk, but difficult and not always politically correct to punish.
I hope that the current presidency will have the courage to face this problem, which is one of the problems of greatest economic significance, to the extent that it is not just the States that have been robbed or the Union's money, but it is also a way of introducing unfair competition, which is certainly not in line with the economic model we are all aspiring to in a global economy.
However, it has also been easy to make the countries, even the weakest ones, accept all the principles and obligations of monetary union. Nothing has been done with regard to a convergence of education, vocational training that actually brings the citizens closer to progress and actually makes Europe more open, more able to defend itself against the threats of a global economy.
Finally, the common agricultural policy certainly has to be reformed, it certainly has to be modulated, but, for God's sake, Mr President, let's not sink to the depths of making junk food, which is what we are seeing in those countries which speak on behalf of consumers but do nothing for their health.
Mr President, Mr President of the Council, ladies and gentlemen, like other groups, my group has already given its opinion on the content of the British Presidency's programme but I would also like to pass in review some of the points which seem to me significant. In particular, Mr President of the Council, I would have liked you to have developed and gone deeper into some of the other subjects which, to be frank, you often only touched upon, the subject of combating drugs, a subject which moreover is currently under discussion here in the European Parliament. I think that during the six months we will certainly have occasion to deal with our positions and have a dialogue on a subject which I think is very important, which cannot be taken lightly and which thus increasingly requires, in an increasingly integrated Europe, an increasingly single market, a coordinated approach at the European level.
But in my speech, Mr President, I want to touch on one single point, hoping that it can be received by you and hence it can constitute another front on which to measure, in a certain sense, the British Presidency, also because it is a subject which the European Parliament has very much at heart but on which I want to complement the British Presidency, in particular its government, for the position which it has already taken as a presidency. I refer to the subject of the permanent criminal court, Mr President, a subject which is, as we know, in the negotiation stage at the United Nations and which this very year, at the end of the British Presidency, from 15 June to 17 July, will be the subject of an international diplomatic conference called in Rome and which must give life to the permanent criminal court.
His government, at the last UN preparatory committee, took a courageous and important position, choosing to sustain with force not only the creation of the court, but also of a just, impartial court, not subject to the veto of the Security Council. You are the first permanent member of the Security Council to have assumed such a progressive position, which can be called the position of the like-minded countries. In contrast, we know how much reticence there is on the part of another permanent member of the Security Council and member of the European Union, and we also know how strong is the determination of the other countries like Germany, Italy, and so on.
Will the British Presidency seek to coordinate the European Union to ensure that the voice of the Union should be one voice and only one voice, in favour of an impartial court effective from June 1998?
Mr President, ladies and gentlemen, this is a pamphlet entitled, "The Status of Monks' by Ibn Taymiyya. This pamphlet is on sale in Brussels, and also in Paris, in the rue Fossés-St-Bernard. It justifies the massacre of the monks of Tibéhirine.
The person who translated this pamphlet is Nasreddin Lebatelier: you could perhaps ask Mr Jean Michot, President of the Belgian Muslim community and lecturer at the Catholic University of Louvain, what Mr Nasreddin Lebatelier's real name is?
Mr President, ladies and gentlemen, the ignorance about Islam is tragic. I heard Mr Cohn-Bendit earlier talking, all in all rather like Mr Raymond Barre, who told us, "We need a French form of Islam, an Islam where the mosque works according to the principles of the Republic' . This shows no understanding of Islam at all. He cannot have read the Qu'ran, for there is no alternative Qu'ran. The Qu'ran does not understand the distinction Christianity makes between the spiritual and the material. There is no understanding, here, of the reality I lived through in Beirut for fifteen years, where I saw areas of the city changing slowly, where first the police, then the army, and finally even ministers were submitted to identity checks.
In the 400 regions of my country I see the Tahl Zaatar that I knew in Beirut being created. It is the House of Islam which is being imposed and, furthermore, the House of Harb, but you know nothing about all that. A trip to Algeria probably would not open your eyes, since we have all the information here. A little Islamic culture would do wonders for the uneducated people of this House.
Mr President, could I just explain to the President-in-Office of the Council that the last speech represents a very tiny minority of people in this Chamber and is not representative in any sense of the views of the European Parliament.
I want to raise the issues of economic and monetary union and economic coordination. One of the principal roles of the presidency will, of course, be to guide very carefully the final phases of economic and monetary union. In spite of the decision that the UK Government has taken on Britain not joining the single currency in the first phase I think that the vast majority of people in this House recognise that it is the determination of the new government and of the presidency to safely and securely bring about the final phase of the EMU.
What we are very concerned about in this House is the accountability of the European Central Bank, the role after the establishment of the EMU of that Central Bank and indeed of the euro in general. We would like to begin a dialogue with the British Presidency and then to follow that with the Austrian Presidency on the role of economic coordination and the accountability of that bank. We are very concerned that the European Central Bank will be almost beyond the touch of the citizens of the European Union.
While the Maastricht Treaty enshrines the independence of the Central Bank, that does not mean it should be unaccountable to the people of the European Union. I would like to ask the President-in-Office of the Council if he will engage in a dialogue with the European Parliament over the next six months to ensure that we have proper accountability of the European Central Bank and to ensure that the aims and objectives of economic and monetary union will promote the objective of employment within the European Union.
We will have monetary union on 1 January 1999 but many of us do not believe that we will have economic and monetary union on 1 January 1999. I would like to ask the President-in-Office of the Council on behalf of my group what steps can be taken during the British Presidency to ensure that it is a proper economic and monetary union. In his speech the President-in-Office mentioned that employment is a key goal of the British government. Could he explain to us, perhaps when he replies to the debate, what more can be done during the British Presidency, given that we are going to have EMU within a matter of months now, to ensure that the goals of EMU are compatible with the goals of creating more jobs within the European Union.
We recognise also that selling the euro to the citizens of the European Union is essential. At a point when we are finishing the technical work of economic and monetary union, citizens in the EU simply do not understand the whole process. It is essential that the British Presidency gives a great impetus to the campaign of informing citizens across the European Union that this is their project, not only the project of politicians, and that it is something important to their lives.
Therefore in conclusion could I also ask the President-in-Office to say something about the campaign that needs to be organized during the course of this year to make sure that the citizens understand the process of the EMU and realise that it is for the benefit of their lives and the future that this project is completed properly.
Mr President-in-Office of the Council, at the beginning of your speech you joked that every presidency says it is facing a historic moment. That is true. But they also say something else: they promise to cooperate closely with the European Parliament at all times.
Some of us have been here for some time now, and six months from now we will judge you by what you have done, not by your good intentions. However, for the time being, I thank you for those good intentions.
Mr Cook, your speech reminded me of some of Sir Edward Elgar's compositions: nice to listen to, elegant and easily hummed. However, we shall see what lies behind.
You say you want an efficient Europe. So does this Parliament. And on 19 November this Parliament gave a few recipes, in its statement on the Treaty of Amsterdam, which Mrs Green reminded you of today. In order to have an effective Europe, the Commission will have to be strengthened, codecision and the qualified majority will have to be extended, and there will have to be a re-weighting of Council votes.
Mr Cook, you said you want a strong Europe, which acts and speaks in the world as one. That is true, and we want it too. And in order to achieve that, in the realm of international economic relations, you have a weapon: giving the Commission the power to negotiate, as established in the old Article 113 of the Treaty.
You say you want to form a policy to combat drugs, because that is what people are concerned about. We agree. Let me ask you a question, Mr Cook. Do you think the report by Mrs d'Ancona (who is a member of your group) addresses people's concerns?
As for the single currency, you - the British Government - have the right to opt out. There is nothing to object to in that. You say there are too many risks and uncertainties, and you want to "wait and see' . Well, as regards the Group of the European People's Party, all the governments are going to take that step on 3 May. We are going to run those risks and meet the political cost of the uncertainties. You have the right to opt out, but I must point out to you that yours is a comfortable position - waiting until the risks and uncertainties have disappeared - and as with all comfortable positions, you will have to pay for it at the appropriate time.
You spoke of tackling fraud and preventing money from being wasted. You are right. We agree, and this Parliament has always been at the forefront of that struggle. However, I do not think it is very clever to spread the suspicion that taxpayers' money is wasted in the European Union. Investigate it and penalize it by all means, but do not spread the suspicion. It is not true, anyway.
Lastly, Mr Cook, you had much to say in your speech about cooperation, the market, efficiency and pragmatism. The world has changed since the days of Monnet and Schuman you said, and that is true. But the ideals of that world have not changed. Europe is not just a market, Mr Cook. You tackled that aspect back in the sixties when you formed the European Free Trade Association. Europe is much more than a market.
When you, the British people, decided in 1974 to join the European Communities, by means of a referendum called by a Labour government, you joined not just a market, but an extremely important political project.
I should like to hear the British Presidency saying more about Europe as a political project, not just as a market project. That is very important, because this Parliament believes that the European Union is a political project, and we do not want the British Presidency to make any mistake about that. To quote Lord Halifax, we would not like you to experience what happens to people who do not know where they are going, and therefore can end up anywhere.
I hope that does not happen, Mr President-in-Office of the Council, and that your presidency is fruitful and productive for everybody.
Mr President, Britain is assuming the Presidency of the Council at a very important time in the Union's history. It has fallen to Britain's lot to begin the accession negotiations with the new candidates for membership, and this time the candidates all have something different about them. On the one hand, there are countries which were behind what, in the cold war years, we used to call the 'iron curtain' , and on the other hand there is Cyprus. The histories of Britain and Cyprus were closely linked and to some extent parallel for several centuries. As a colonial power and later guarantor in Cyprus, Britain influenced the island's course positively but in some cases also very negatively, and it has an obligation towards Cyprus: it must begin the accession negotiations with the government of the Republic of Cyprus in the spirit of the decisions repeatedly expressed in this Chamber, as well as by the Commission and the Council, namely that a solution of the Cyprus problem is not a prerequisite for accession. As Commissioner Van den Broek also stressed, this means that Cyprus cannot remain hostage to the Turks for ever. Besides, if I have understood correctly, that is what the President-in-Office of the Council too implied in his speech.
On the threshold of the new century, the European Union faces many other problems, but entertains many visions too. After the exceptionally successful Luxembourg Presidency, which proved that so-called institutional arguments for the exclusion of the smaller countries from the six-monthly Council Presidency are simply groundless, Britain has in its hands the file on employment and the obligation to follow up the excellent Luxembourg Summit. It must work on Agenda 2000 and give new impetus to the Union's internal and external policy, in a world which has become almost without frontiers.
EMU is another huge chapter to which extensive reference has been made. And that is not all. Equal opportunities, policy for youth, health, culture, the environment, transport, telecommunications, agriculture, tourism, energy and so many other matters require further impetus. The British Presidency takes office with the good wishes of us all, for the good of us all.
Mr President, Robin Cook started by recollecting the words of all presidents when they start; the ambition, and so on. It might be slightly amusing to recollect the concluding words of all presidents, namely the lament that six months proved so terribly short. After this wish list it is perhaps salutary to be reminded of that.
I would like to focus on employment and social policy. I base myself on a brochure published by the presidency under the heading: Europe working for the people , which contains two priorities related to employment. The first is the so-called third way in Europe: economic reform based on employability . The second is education and legislation.
I would like to focus primarily on this second point. To my mind the significance of the combination of flexibility and security, a combination we here in the European parliament find quite important, is not done enough justice. Nor is the economic significance of a good social policy with good social rules done enough justice. This is not a plea for rigidity and bureaucracy; but economic reform occurs most easily and smoothly if individual people have security. This has been proven in various studies. These same studies also show, for that matter, how retraining and extra training is best achieved when people are remunerated well. It is a tragic contradiction; the worse someone is paid, the less their ambition to seek additional training, and the less ambition amongst employers to invest in it.
Britain joining the Social Chapter was a great relief to us members of the Socialist Group working in the social sector. We saw the signing of the Social Chapter as a choice by the United Kingdom of a different model, a different model for the United Kingdom, too, with a social dialogue, and better organisation and fairer distribution of working hours. I call on the presidency not to let this vision be overshadowed by a too-restrictive call for flexibility and liberalization. Liberalization which in my country has led to a gap in health care between the haves and havenots.
I am extremely satisfied with the fact that you wish to make more of Cardiff then a mere deadline . That you first want there to be an evaluation of the national plans. But may I start by pointing out that Luxembourg truly meant a lot more than education, education, education, and EMU. Luxembourg was and is a choice for a policy mix , for a shifting of the burden on labour to other sources, and for a reorganization/redistribution of working hours. Cardiff should therefore be far more than gathering or even evaluating plans. In the follow-up of Luxembourg, attention should first of all be paid to the design of balanced economic management in the Union, and the development of a coordinated European employment strategy, including taxation. I sorry to have to observe that as far as those aspects are concerned, the messages from the United Kingdom are extremely vague at the moment. I hope some clarity will be given today.
Mr President, ladies and gentlemen, further to the comments already made by colleagues in my group, I should like to draw the attention of the presidency to some of the written resolutions of this Parliament in December, which are of great significance both to the Commission as well as the Council. In its resolution on the second reading of the budget the Parliament also formulated various criteria which are significant to the working programme of the presidency, and I should like to ask you, Mr President-in-Office of the Council, whether you are prepared to comment on these today or to deal with them when the presidency participates in the individual committees.
On the basis of the successful budgetary procedure for 1998 we said that we anticipate an informal collaboration with the Council at the beginning of the year in order to put in motion the setting of realistic common budgetary objectives. Secondly, we said that in view of the successful procedure for agricultural expenditure we anticipate that this procedure will be institutionalized and that we should have a discussion on this in March 1998 at the latest.
I should also like to say that in the resolution on the working programme of the Commission we urged that on the question of the legal basis we must finally come to an agreement between the institutions, and I think that the British Presidency of the Council should also devote itself to this tiresome subject.
I want to add that along the lines of what was discussed in Luxembourg and what has always been the view of this Parliament, preparations for the reform of the system of capital resources must also be made because this is a very lengthy process which cannot be dealt with within six months.
In view of what we learnt in the BSE Investigatory Committee, for me there is also really something missing from what must already have been discussed in the general Council under the Luxembourg Presidency. It is good when you say that we want to have public debates in the Council in the interests of openness and transparency, but in the interests of positive and improved cooperation between all the institutions, and irrespective of the legal interpretation of Article 3 of the inter-institutional agreement on the right of the Investigatory Committee, I also expect the Council to formulate a declaration whereby in the future it is made clear that, irrespective of the legal interpretation of this agreement, national ministers will also say that in the interests of transparency and responsibility we will accept invitations of investigatory committees of the European Parliament. I would be very pleased if you would provide a positive answer to this in your capacity as President-in-Office of the Council as well.
Two brief comments on agricultural policy. Clearly, here you have also presented the traditional, historically determined agricultural philosophies of the United Kingdom. I am very anxious to know whether during the course of your presidency of the Council you will - also in terms of the basic philosophy - manage to set in motion the necessary adjustment to the regulation of the banana market and harmonize this with the concepts your presidency of the Council has of agricultural policy. This will be a very exciting debate and I would add that we must be very much on the alert in this respect. Improvements are necessary with regard to the Agenda 2000, which the Parliament is also discussing: liberalization on the one hand, increased levies for European agriculture and at the same time a reduction of expenditure, Mr President-in-Office of the Council.
This is in fact a crash course which no one can withstand. What we must agree on is a necessary reform, an adjustment, to achieve a smooth passage enabling the implementation of a model European agricultural policy and at the same time the realization of a consumer protection clause within the framework of the WTO.
Mr President, concrete actions seem to be the leitmotif of British presidencies. That is why I have several questions for Mr Cook, to whom I wish every success with this weighty and historic task.
First point, Algeria. It is quite right that the EU should reach out a helping hand, but can the British Presidency indicate how it is to chart the activities of groups from Algeria, Bahrain, Egypt, who sent their aggressive plans simply from behind a fax machine in London? And what is the British Presidency going to do about this?
Second point, the Asian crisis. In June last year I suggested to the Council in a written question that it should consider a special EU ambassador for the region. When will I get a reply? This person should have long been in Asia to help solve the crisis.
Yesterday we discussed the Transatlantic Agenda in this House. On the eve of your visit to Washington I ask you to discuss the future of SFOR with the Americans and to plead for audiovisual products to be given access to the American market. Will you be making a start on the necessary adaption of European institutions to make enlargement genuinely possible?
Fourth point, Turkey. I believe the relationship with the country should not be allowed to become secondary to the Cyprus question. What are you doing to lift the financial barrier against Turkey? We are using Turkey as a NATO partner, but are not prepared give clarity on their chances of membership.
Mr Cook, you wish to be concrete, not abstract. You have an opportunity here as far as the stability of Europe is concerned.
Mr President, I cannot begin to express my delight at seeing the presidency here today and at noting the presence throughout this debate of Commissioner Kinnock which recalls the effective cooperation between the two gentlemen in the past - particularly, of course, in a certain leadership campaign in 1983.
I am delighted that the President-in-Office has made a commitment to making the foreign security policy more effective. I would urge the Council therefore to start work now on those arrangements foreseen in the Amsterdam Treaty for making the CFSP more effective, particularly the planning and early warning unit. So, as soon as the Treaty is ratified we can get to work on a more effective CFSP.
Clearly the immediate priority has to be Algeria, which seems to be a country currently drowning in its own blood. But we also have to recognize that we will only achieve something in Algeria by quiet diplomacy, by confidencebuilding and by developing a dialogue.
And that, of course, is precisely what the Parliament has been trying to achieve with its hearing on Algeria and its intention to send a delegation to talk to parliamentarians in Algeria. That I think shows that the Parliament, when addressing questions such as these and human rights issues in general, can play a responsible and effective role. I would hope that the presidency would take advantage of this year, the 50th anniversary of the UN Declaration on Human Rights, to have a dialogue or trialogue with the Commission and Parliament to ensure that the European Union's policy on human rights has greater focus and coherence than it has had in the past.
I would also urge him to pay attention to two areas which are likely to be lost in the sound and fury of other debates. Firstly, in former Yugoslavia we have a potentially explosive situation in Kosovo which appears to be deteriorating by the day. I hope the presidency can take initiatives in that field. Similarly, in the Ukraine, I hope that we will push for the partnership and cooperation agreement to be put into effect properly and do all we can to encourage reforms in Ukraine where the situation is also deteriorating by the day.
Finally, I welcome the commitment to enlargement but I hope we can give attention to the European Conference because I believe it offers the opportunity for a genuine European political area which will allow us to develop dialogue with countries who are not yet ready to join the European Union or are negotiating, so that we can make them feel part of our family as soon as possible.
I recognize the commitments to Turkey and I hope that we can bring Turkey on board, provided it is prepared to accept the ambitions and vocation of the European Union in terms of enlargement, particularly in relation to Cyprus.
Minister, I have two minutes in which to address you.
Ten seconds of this I will use to express my sincere hopes for the success of your six month presidency, and to acknowledge your efforts in making your country a greater part of European construction.
That leaves me with one hundred and six seconds to mention four considerations, based on the declarations made by yourself, or your Prime Minister, today or during the last few weeks.
The first is regarding your very commendable concern to bring a united Europe closer. I think that up until now we have not considered sufficiently the two notions of "proximity' and "subsidiarity' , which do not mean the same thing. The need to prioritize the issues to be resolved, and the right level of response to be provided, are more important than a Europe which, wishing to be one people, involves itself in everything on a daily basis. I hope that your pragmatism will enable intelligent progress to be made on this issue.
My second observation: you want to play a leading role in Europe. Nobody is complaining. But do you not think that by refusing to be involved in the euro, and even the EMS, from the start, when your economy is in a position to do as well as, even better, than some others, that you are considerably weakening your declared will?
If you are too European for London but not European enough for Brussels, you must choose the path of the future with courage and, consequently, not leave others to deal with the teething problems.
Third observation: you judge very harshly the common agricultural policy. However, you strongly desire a third path to be trodden between liberalism and protectionism. This means that, faced with globalization, which brings more advantages than disadvantages but whose logic leads, all the same, to standardization, you are in agreement that a project of civilisation should be built, a truly European project. Do not forget that one of the pieces of this project is a certain concept of agriculture, of rural development and of the environment.
Fourth and last observation: in European construction, each one of the great European nations brings its historic experience. Often, this experience creates fears and stereotypes on the part of the others. The continent frequently has the impression that, in the area of international politics, for you the Channel is as wide as the Atlantic. Think about this, for it is you who is going to steer Europe for the next six months.
In conclusion, Minister, if you take these four observations into account, we French will forgive you the fact that you embarked on your presidency in Waterloo.
Ladies and gentlemen, as I have been trying to indicate all morning, we have a serious problem: we have now 30 minutes' worth of speaking time to fit into 13 minutes. Clearly it cannot be done. We have two options. All the remaining speakers are PPE and Socialist speakers. Either those with three minutes agree to speak for two minutes and those with two minutes agree to speak for a minute and a half, or we conclude the debate now with the President-in-Office. Would the groups agree to that? I know it is not very satisfactory but these are the two options. The indication I am getting is that Members would prefer to have a shorter time to speak in the presence of the President.
Mr President, I will speak rather more quickly and apologise to the interpreters. Mr Presidentin-Office of the Council, developments over the last few weeks concerning asylum policy in the European Union are causing us great concern. We recommend that your presidency of the Council pays particular attention to them. I recently had the opportunity to visit the Kurdish refugee camps in Italy and came to the conclusion that the official portrayal of the influx of refugees into the European Union is not in accordance with the reality.
I say this with bitterness because the public in Europe have been given the impression that we are facing a massive flood of people coming over from Turkey and from Iraq. In reality this involves a few hundred people who are guarded by the Italian police and strictly controlled by the Italian authorities, and whose asylum cases are being conducted strictly according to legal and statutory regulations subject to the most stringent control and without freedom of movement.
This is my first observation, from which I infer a second: with the constantly increasing development of the economic sphere and the constantly progressive liberalization of the internal market, there is no analogy in the European Union with regard to the legal stipulation of basic civil freedoms and its organization. There is no clear definition of the external borders and the powers for authorities to protect the external borders.
Nor do we have any right of immigration in the European Union, which leads to the right of asylum constantly becoming the criterion for immigration and ultimately lowering acceptance of a basic right, namely the basic right to asylum. We do not need a five-year term to harmonize laws relating to asylum, immigration and external borders. On the contrary! The events of recent weeks show that this must be brought forward. We would be very grateful to you if you also took this into account in your presidency of the Council.
Mr President, Mr President-in-Office of the Council, I look forward to the new British Presidency which has a positive attitude towards further developments in the Union. Since 1979 the governments of Margaret Thatcher and John Major have done everything to stop European social developments. This led to a lopsided development of the Union, and at a certain point to unacceptable discrimination against employees in Europe. Fundamental social rights were not applicable in the United Kingdom. Thankfully the Labour government has ended this, and the Social Chapter is able to operate for the Fifteen, and can be adopted in the Treaty of Amsterdam.
Mr President-in-Office of the Council, you have clearly underlined that you would like to make a success of EMU. For the people, EMU will be a success if, likewise, a social Union is developed. A social Union which upholds the principles of the social market economy, that is to say, social justice and solidarity.
The problem of the internal market is that the social dimension is not developing fast enough and concurrently. I therefore fear that the British Presidency's social programme offers too few perspectives on this front. Too few legislative initiatives are provided to strengthen the social base with minimum standards, both on the areas of labour market policy and the social security.
The shock caused by the brutal closing down of the Renault factory in Vilvoorde a year ago seems to have passed. The call for a more social Europe seems just a faint echo. It would be a big mistake to underestimate how urgent the need is now for a more social Europe. Social urgency which will play a part, when we are discussing the third phase of EMU, when we are discussing accession negotiations, when we are discussing taxes and especially when we are discussing employment, which should not merely be training, but also giving people jobs through transeuropean networks, community services, environmental investments, and so on.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, allow me to say to you: ' I was very pleased to hear that the major environmental spheres of water, air and waste are included in your list of priorities.' If the British Presidency of the Council assists the European Parliament in this respect it will count amongst the progressive and successful presidencies. However, I would also urge you to bear in mind that what you refer to in such general terms implies integration in other spheres of policy, and that when you are considering the revision of the structural funds regulation you see very clearly that environmental policy is applied in all structural funds, and also that you keep an eye on this over the next six months and tell everyone else about it as well please. When I see the Commissioner for Transport nodding, at the same time I also applaud the fact that you link transport and environmental policy, because these are important spheres. And I will be grateful to you if you can reduce emissions of noxious substances.
It is of course no surprise that I expect you to place consumer protection at the top of your agenda. You did not mention this but I know that it is close to your heart. So close, indeed, that on Friday I know you will take very attentive note of how the WTO panel decides on the hormone question, and will definitely ensure during the presidency of the Council that the European Union adheres to its prohibition of hormone and growth enhancers.
I will say something else about consumer protection, and that is what everyone now expects from me: BSE. Of course I will say something about this. It is certainly a coincidence that the Commission, right at the start of the British Presidency of the Council, will consider a partial lifting of the export ban, and I know that you, Mr Kinnock, have fought particularly strongly for this. I am on your side if consumer protection and safety are taken into account, and I ask you, Mr President, to make it very clear that Great Britain - although, and precisely because, you have the presidency of the Council - will ensure in a completely unselfish manner that safety and vigilance are given top priority, that deception in the meat trade and other areas, for example, is combated and that you will not jeopardize the trust that you have also re-established in Europe, in the European Parliament and amongst the people.
(Applause from the Group of the Party of European Socialists)
Mr President, we welcome the British Government's decision to place the fight against organized crime at the heart of its agenda for the presidency. Whilst all crime is disturbing, organized crime is particularly repugnant because it infiltrates and feeds off society itself. No civilized country and no union of civilized countries can be complacent or tolerant of organized crime, and the citizens of the European Union, in our view, have a right to expect the strongest action at a European level.
While I do not want to pre-empt tomorrow's debate on the d'Ancona report, to which reference has already been made, I cannot leave aside the issue of drugs on behalf of my group, because we feel very strongly that the drug trade is at the heart of organized crime. You cannot fight organized crime unless you fight drugs. Therefore, as a group, we expressed unanimous and vigorous opposition to the proposals in the d'Ancona report to provide for the legalization of cannabis and the freer supply of all drugs under prescription. If time had allowed, I would have expanded on this aspect but time does not apparently allow.
Furthermore, my group also supports and encourages the presidency's objectives of promoting police and customs cooperation against drugs, of finalizing the establishment of a Europol with real powers and resources, and of cutting the supply routes of drugs into the European Union.
Our message to the Council is that it is not enough to put the right policies and organizations in place: policies and organizations must be supported, coordinated and well-resourced.
Finally, a reference to asylum policy, on which I had hoped to say more. This is another area where the presidency should be more active, ahead of the incorporation of the Schengen agreement into the European Union. I have to leave it there but we need to make a clearer distinction between political refugees and economic migrants.
Mr President, in the six months of the British Presidency of the Union, a series of important decisions will have to be taken as regards cooperation with developing countries.
As well as the specific dossiers on which the Council must decide, it seems to me that there is an essential question on which it will be necessary to concentrate attention, that is the definition of the negotiating mandate of the Commission on the future of relations with the ACP countries.
As the European Parliament already expressed by a large majority last October, the renewal of the Lomé Agreement assumes a fundamental importance, both from the symbolic point of view and in its concrete aspects: symbolically, because, depending on what decisions are taken, it will be possible to judge whether the commitment of the Union towards our partners in the poorest parts of the world, will either be confirmed or will be reduced or actually cancelled; concretely, because it is also from how the objectives and rules of European development cooperation will be redefined, and especially its most important instrument, which will depend a great deal on the possibility for the Union to influence the world situation positively.
This House has already said that it would be appropriate to have, after the year 2000, a fifth Lomé Agreement. But what needs to be done, with much more consistency than in the past, is to bring into the agreement those objectives and concepts which have been affirmed in the great United Nations conferences of the last few years, as well as in our Community documents, but which have only rarely pervaded the practice of cooperation.
The objective is that of human development, participatory and sustainable, giving force to the growth of civil society and human resources in all the southern countries of the world. But also important is the way in which the legitimate interests of the countries and the populations of the poorest countries are taken into consideration in the drawing up of the instruments of commercial policy and in the international economic agreements.
Decisive is the way in which the European Union participates in the international instances, like the World Trade Organization.
Even up to today some parts of our cooperation have had to beat a retreat faced with the supremacy of other strong interests. The event of the banana panel is perhaps the most significant example of this. The Council must pronounce itself on the new banana regulation which, as far as we know, threatens to penalize severely some of the traditional banana supplier ACP countries, particularly Somalia. It will be necessary to avoid this situation and make it possible to guarantee that such countries can remain in the Community banana group.
We ask that, on all the legislative dossiers, like those on the NGOs, decentralized cooperation, human rights and similar questions, on which the presidency, the Council must express itself, the opinion of the European Parliament should be taken into due consideration.
In general, what needs to be reconstructed is a capacity, which only the European Union can have, of developing a political dialogue and a "strategic alliance' with our developing country partners to be able face up to the challenges of globalization together.
Mr President-in-Office, I will not hide my astonishment from you. Earlier, when you were talking of the initiatives for Algeria, you did not note that the European Parliament was the first to react to the situation in that country. Many urgent resolution have been voted for since 1995. It was through the initiative of this Parliament that in September it was envisaged to send a delegation to Algeria. For 48 hours we undertook an examination of the hostile forces, in conditions which were, however, calm and healthy, and we have been waiting for several weeks to be able to go to Algeria.
Now the Troika, represented for the moment by senior civil servants, is going to Algiers. We hope - and tomorrow morning the parliamentary delegation will meet - to be in Algiers as soon as possible, that is, 7th or 8th February next, so that we can meet with all the representatives of the political groups who sit in the Algerian parliament.
We are assured that at this political level, which cannot be considered interference since we are discussing parliament to parliament, we will be able to make various contacts, not only with politicians, but also with civil society, and that we will be able to visit the places where people are suffering. I would like you to tell us, as President-in-Office, what you think about this initiative. Amidst the pity and overall compassion, at a time when the massacres are causing worldwide emotion, I believe it is time to recognize that Parliament has been the only institution which, for months, has demonstrated its horror, but we would today like...
(The President cut off the speaker)
Mr President, as our group leader has already said, we know very well that the Agenda 2000 debate on on the subjects of the CAP will take us into the second half of the year, partly too because there will be elections in Germany. However, we confirm, we cannot just play a waiting game on an issue which is, moreover, very urgent. Our group held a conference on the future of the common agricultural policy on 13 and 14 November. We talked about a new social pact to be renewed, a pact between agriculture and society, highlighting how inertia is the greatest enemy of a CAP which wants to be more modern and renew itself.
We are concerned by the times, because since 1995, when the strategy paper on the future of the CAP was adopted in Barcelona by the European Commission, unfortunately we are still at general statements, perhaps too general and generic, on the European agricultural model. The Foreign Secretary, Mr Cook, has spoken of the taxpayer, the consumer and the rural community. These are in fact the three basic issues. I do not think the taxpayer should have to be faced with the dilemma of increasing the financial allocations to fund the common agricultural policy. It is rather a matter of the better utilization of funding that already exists for the common agricultural policy, with more targeted, more transparent aid which responds better to the requirements of protection and valorization of quality. This is the issue which also interests consumers. It is not by dismantling the common agricultural policy, on the wave of a pure and simple thrust towards savage liberalization, that the consumer is best protected, but with a policy of quality which the experience of BSE has taught everyone.
In my opinion, Mr President, these are the fundamental points.
Mr President-in-Office of the Council, Algeria is a very ill country, whose illness has not been diagnosed, making it very difficult to treat at the moment. Therefore I think there are two basic matters which need to be tackled urgently.
Firstly, to convince the Algerian Government that it is an absolute priority to supply all the necessary means to stop the dreadful killings of so many innocent people. The European Union should collaborate and cooperate towards this objective, lending all the necessary material, political and diplomatic assistance which the Algerian Government may request.
Secondly, to tackle this conflict, we need an urgent diagnosis of the disease. The visits from, first, the European Union Troika, and later the European Parliament (which my colleague Mr Soulier mentioned) should help us Europeans understand a little of what is going on there.
Algeria, Mr President-in-Office of the Council, is not just a producer of gas and oil. It is a Mediterranean country with great human potential, which is asking for privileged relations with the European Union. There is a constant flow of Algerian emigrants towards Europe. The country's history is linked to the history of European countries around the Mediterranean. Its culture and religion are shared by millions of human beings.
None of the things going on there are irrelevant to European culture, economy and society. The European Union and the Algerian Government should reflect jointly (within the scope of their respective institutions and powers, and with absolute respect for them) on the solution to a conflict with extremely serious repercussions for the peace, stability and development of the peoples of the Mediterranean.
(Applause from the Group of the European People's Party)
Mr President, the President-in-Office uplifted us this morning. Now, a practical contribution which the UK Presidency can make towards the goals he enunciated. One of the unsung success stories of the European Union is cooperation in research. This research contributes practically and effectively to all the priorities he mentioned this morning: jobs through innovation; combating crime through IT and helping the environment with new forms of energy.
The UK has a delicate and difficult task next month and in the following months. The President-in-Office must get a common decision on the Fifth Framework Programme. This is a co-decision matter with big money - ECU 16.7 bn - and different national priorities. Do we need socio-economic research? How much should we spend on nuclear fusion? There is urgency too - this new programme must start in 1999.
Mr President-in-Office, research is not a show-stopper but it is very important and it is a very positive European activity with considerable added value. Do what you can to get a result next month and to help achieve the goals which inspired us this morning.
(Applause from the PSE-Group)
I now give the floor to the President-in-Office to respond to the debate.
Mr President, I have found this morning's debate genuinely interesting. A lot of very valuable points have been made. There has been a lot of support which I think we can build on in the six months ahead. I have to confess also to a private fascination in trying to figure out how some people got 1 1/2 minutes, some 2 minutes and some 3 minutes. As yet I have not come to an explanation of the principle but I am sure I will grasp it during the next six months.
By my count, we have had 37 speakers in the course of the last three hours. I have ten minutes. Much as I would wish, I cannot attempt to go back through each of the 37 contributions, all of which were equally interesting. If I were to attempt it everybody would get only ten seconds. So, I shall try to summarize what has been said and my response to it.
My starting point must be that, as I understand the discussion I have been listening to, my opening remarks got a pass mark. I hope I am right in saying that, though I will be prudent enough not to put it to the vote! There were many warm and welcoming contributions. I even took as an endorsement the remarks that our presidency programme reminded one Member of rock and roll. Even Mr McMillan-Scott gave a welcome to the British Presidency, although later on in his speech he appeared to move reference back of his own welcome.
(Laughter) If I do not now respond to all the questions that have been raised and the points made, please do not think that they have not been taken careful note of and will not be borne in mind in the months ahead. There has been a broad degree of agreement among the Members present with my opening remarks on our programme. First of all, I am very encouraged by the large number of contributions which have welcomed the importance we are attaching to a programme of direct relevance to the citizens and the electors of Europe. If we want to restore legitimacy to the European project among our peoples we have to make sure that we demonstrate how that project is relevant to the lives of our peoples.
During the British Presidency we will be doing it by means of direct involvement of our people in the presidency. For instance, we have already involved young children from all across Europe in designing our logo. We have a scheme to send some of our young people from Britain around Europe as ambassadors for a day. I am pleased to say that some of my opposite numbers, such as Klaus Kinkel, have agreed to take a British student with them for a day as ambassador for a day. I will be watching very closely how well they do because we are always on the look-out for another good ambassador!
(Laughter) When we go to Cardiff - which, as Wayne David rightly said, will be a very important occasion for Europe, for Britain but also for Wales - we are also going to host an alternative summit of non-governmental organizations and others, who will be meeting for two days on the eve of the formal summit, so that they can among themselves explore the themes of a people's Europe and subsequently make their recommendations and conclusions available to the Heads of Government summit which follows.
All of this will not achieve what we want unless we demonstrate that on issues of real substance the European Union and the British Presidency can work for the people of Europe. The most common point made in the many speeches we have heard in this discussion was the repeated statement that Europe must give priority to winning the war against the drugs trade and the drugs barons. Tragically, last year 6, 000 people across Europe died as the result of misuse of drugs - overwhelmingly young people, an enormous waste. Nor is that tragedy confined to those individuals. The prevalence of drugs in our society threatens to corrupt parts of our civil society and all of us have an interest in making sure that we contain that drugs threat. I give you an assurance that this will be high on the priorities of the British Presidency.
(Applause) Also high on our priority will be the issue of jobs, which many of those who contributed to the debate also highlighted. Cardiff will give us an excellent opportunity both in the Council and in Parliament to review progress on those action plans that were drawn up under the Luxembourg guidelines. How much progress are we really making in Europe towards training? How much progress towards opening up opportunities to the long-term unemployed? How well are we investing and using the extra money that was found at Luxembourg to create job opportunities? And how much more have we done to remove the obstacles to the single market, to open up prosperity and opportunities for our people?
But there is another dimension to the people's Europe. One of the most important benefits Europe can offer its peoples is the benefit of peace and security. Enlargement will be a key part of that process. But also, as a number of speakers in this discussion have pointed out, we must take active measures to bring stability to those areas on the borders of Europe which threaten conflict. I entirely share the point made by a number of speakers that the situation in Kosovo is unacceptable and deeply unstable.
(Applause) There is no other place anywhere in Europe or the Balkans where universities have been closed for six years, and that is not acceptable in the modern age. The tragedy is that in foreign policy, work to prevent conflict never gets the same public attention as the reaction to conflict when we have failed to prevent it. That must not distract us from the importance of taking every possible step we can to stabilize the situation in the Balkans and, in particular, to avoid Kosovo spilling over into wider violence.
As part of that general programme of promoting security and stability, I hope that in this presidency we will achieve that agreement on a code of conduct and arms licences for arms exports which a number of people referred to, so that we can have in Europe one clear, firm, common standard on the export of arms and so that none of the countries of Europe find that they take a stand on an issue of human rights only to be undercut by a partner. Let us make sure that we confront this very important issue together and have one common standard on human rights and on arms exports.
(Applause) It would be right to say that one of the other most frequent themes of the contributions was the worrying and deeply disturbing situation in Algeria. I accept the observation made by a number of those who contributed. Of itself, the mission cannot resolve the problem. But it has to be the starting point. I hope that mission will go soon. I hope that mission will be there in time to report to the General Affairs Council on 26 January and that, from there, we will be able to take forward whatever concrete and specific steps Europe can take to end the terrorism.
In the meantime, since I have been rebuked on this point in my opening address, let me say that I fully understand the welcome lead given by the European Parliament on this matter. The communiqué issued at the end of the Political Committee yesterday specifically encourages more parliamentary contact between Europe and Algeria. I believe that is a very important part of the way of bringing Algeria to a more open, more democratic state.
Although much was said with which I can agree and little with which I would disagree, it would be wrong of me to finish my remarks without signalling out for disagreement the observation of Mr Gollnisch on trade.
We have to be quite clear that there is no way forward into the next century and a new millennium on the basis of reverting to the protectionism of the last century.
(Applause) Millions of our people in Europe are dependent for their jobs on their exports to the rest of the world. We cannot demand free trade to the places we export to whilst insisting on protectionism for ourselves at home.
(Applause) Nor should we regard it as a threat that as a result of freer trade in the world, other parts of the world are becoming wealthier and richer. On the contrary, that is our opportunity. So long as people remain in poverty we cannot sell them our exports. If they, themselves, achieve a prosperous economy then there is a bigger market for Europe and for the people who work in our factories.
I am very conscious, Mr President, of the remarkable efficiency with which you shut up people who over-run. I have no wish to suffer the same fate. So let me draw my remarks to a close by picking up some of the observations that were made about the position of Britain.
I come to you, not as the British Foreign Secretary. I come to you as the President of the General Affairs Council. It is therefore not proper for me to address or to push particular national perspectives. But let me say one or two things about the points that have been raised about the specific British position.
First of all, we will pursue reform of the common agricultural policy not because it is a British policy, but because it is a matter which is in the interests of the whole of Europe, and on which we have a report from the Commission.
(Applause) Indeed there is an encouraging degree of consensus about that reform. When the Agricultural Council met in November, 14 out of 15 Member States wanted to take forward the Commission's proposals. That is a good start on which we would want to build.
Secondly, concerning the single currency, we have looked at the issue very carefully. The conclusion we have come to from our own national perspective is one firmly founded on an economic analysis, namely that we are at a very different point at the moment in the business cycle to most of the countries of Europe, and that there is not the correct convergence for us to join with safety. But that is not an objection of principle, nor is it in any way a criticism of those countries of Europe who wish to proceed to a single currency. Over our next six months in the Chair, we will make sure that we consistently act with regard to our duty as President, to provide impartial, effective and competent arrangements for those countries who wish to proceed with the single currency to do so with the best possible prospects of success.
(Applause) We will also, of course, make sure that we do not allow any difficulties over beef to become a matter that comes between us, as presidency, and our duties as the presidency.
Since one or two colleagues have raised it, let me respond to what has been said by saying this: we have been absolutely open on the situation regarding both the risks of BSE and the health consequences in Britain. Indeed, I stand before you as a member of a government which reversed the previous refusal to discuss this issue with the European Parliament.
(Applause) One of the very first steps taken by our new Agricultural Minister was to come to the European Parliament and discuss it with the committee in the European Parliament. I can give you an undertaking, not just on this occasion, as President-in-Office, but also as the British Foreign Secretary, that whether as the presidency or whether as the British Government, we will seek always to cooperate and be open with the European Parliament. We will never ever succeed if we work against each other rather than sharing openly and frankly with each other what the problems are in the hope that we can better arrive at a common solution.
I close with one last national thought. I was interested that many of the people who spoke from different countries, and different parties within those countries, nevertheless often portrayed a common national perspective on Europe. The British are a very open and very honest nation. We display our disagreements, even in front of everybody else in the European Parliament.
(Laughter) I would hope that the British Presidency might achieve just one national objective, which I do not think any other nation in the Hemicycle will begrudge us: I would hope that the British Presidency may, by the end of it, have gone further to building a national consensus in Britain about our future in Europe,
(Loud applause) and that by the end of that presidency we may have a British public more content with our place in Europe, more at ease with our future in Europe, and recognizing that we can work in cooperation with Europe to our mutual advantage.
(Loud and sustained applause)
Thank you very much, President-in-Office. Thank you for your cooperation this morning and, on behalf of the House, can we wish you, personally, every success in the next six months.
The debate is closed.
Votes
Mr President, in accordance with Article 60, paragraph 2, as rapporteur I would like to request a postponement of the draft resolution.
Yesterday, M. Bangemann, on behalf of the Committee, gave a very negative opinion on a large number of amendments. Even if he accepted some of them, the balance is, in any case, sufficiently negative for me to request a postponement of the vote. Of course, the vote will take place soon, but prior consultation with the Committee is necessary.
Please note that for the four other dossiers, my request is identical, but I must formally repeat it.
(Parliament approved the proposal to defer the vote on the legislative resolution) II. honey (COM(95)0722 - C4-0403/96-96/0114(CNS))
(Parliament approved the Commission proposal (as amended) )
I am sorry to sound repetitive, Mr President, but I am making the same request as for the previous vote, in accordance with Article 60, paragraph 2. To clarify, I would like to add that we voted for a request to amend the legal basis, which is in any case an important element of debate.
I would like to insist, for the following dossiers, on the fact that the opinion of the Committee on Legal Affairs and Citizens' Rights was given on the five Directives in September 1996, that is, at a politically different time to today. Everything concerning the food industry has become clearly more sensitive, and I therefore think our request is justified.
(Parliament approved the proposal to defer the vote on the legislative resolution) III. fruit juices and certain similar products intended for human consumption (COM(95)0722 - C4-0404/96-96/0115(CNS))
(Parliament approved the Commission proposal (as amended) )
Mr President, for the third time, I again request the implementation of Article 60, paragraph 2.
(Parliament approved the proposal to defer the vote on the legislative resolution) IV. certain partly or wholly dehydrated preserved milk for human consumption (COM(95)0722 - C40405/96-96/0116(CNS))
(Parliament approved the Commission proposal (as amended) )
Mr President, for a fourth time, I again request the implementation of Article 60, paragraph 2, that is, an adjournment of the final vote.
(Parliament approved the proposal to defer the vote on the legislative resolution) V. fruit jams, jellies and marmalades and chestnut puree intended for human consumption (COM(95)0722 - C4-0406/96-96/0118(CNS))
(Parliament approved the Commission proposal (as amended) )
Mr President, I once more request a postponement of the final vote.
(Parliament approved the proposal to defer the vote)
Mr President, I voted for Mr Fayot's report differently from my group, because life outside Parliament requires Parliament to take a quick decision on this issue. Central to the resolution will be the acceptance or rejection of the document. I am therefore in favour of Mr Fayot's proposal for practical reasons. This is no precedent for how things should proceed in future. Regarding secondary issues in connection with the report on the third stage of economic and monetary union we would also like to deal with, the opportunities for doing so will no doubt present themselves.
Along with my colleagues in the Group of Independents for a Europe of Nations, I voted against the insertion of new Article 79a into the Rules of Procedure, as proposed to us by the Committee on the Rules of Procedure, the Verification of Credentials and Immunities.
My first reason for this is the numerous irregularities apparent in the text: firstly, there is irregularity in the procedure for adoption since, as I said when I put my preliminary question, the version proposed in the House is not that which was adopted by the Committee and, moreover, corresponds to the text of an amendment which was rejected by the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. There is irregularity also in the very content of new Article 79a, which has been drawn up in line with the assent procedure - already anticipated in Article 80 of the Rules of Procedure - and not as a compulsory consultation as anticipated by Article 109 j of the EC Treaty.
Furthermore, the parallel that can be made with the usual consultations of the European Parliament is illuminating. In fact, the consultation of the European Parliament foreseen in Article 109 j, paragraphs 2 and 4 of the EC Treaty, is a compulsory consultation of a particular type, in which the European Parliament is requested to give its opinion to the Council, meeting in the composition of the Heads of State or Government, on the conclusions presented in the form of recommendations by the Council, that is the "Ecofin' Council. In this doubling up of groupings within the Council, the "Ecofin' Council, in relation to the European Parliament, is playing the normal role of the Commission and the Council, meeting in the composition of the Heads of State or Government. The terms agreed by the European Parliament in setting its consultation procedure should have, as with the normal legislative consultations of Parliament in the process of Community decisions, expected a report containing an explanatory statement, along with a proposal for a legislative resolution advocating approval or rejection of the Council's "findings in the form of recommendations' , or proposing amendments to those recommendations. Similarly, the possibility of tabling amendments to that proposal for a resolution should not have been ruled out.
This solution is so logical that - and this is revealing - it is the very one which the European Parliament adopted on 28th November 1996, when it gave its opinion to the Council, meeting in the composition of Heads of State or Government, on the recommendation drawn up by the "Ecofin' Council in accordance with Article 109 j, paragraph 2, of the Treaty. It was then a matter of the decision to postpone the date of entry into Stage Three of economic and monetary union. The appropriate Committee had made a written report, drawn up by Mr Alman Metten and including a proposal for a resolution. Twelve amendments were tabled in the House.
How can you accept that what was allowed at the time of the decision postponing the implementation of the euro should be refused at the time of the decision - fundamental for the countries of the European Union - on its implementation properly speaking? This is a flagrant violation of the basic rules of democracy by the majority in our Parliament, who often decry the lack of democracy in the European Union and who ceaselessly demand more democracy in many countries around the world.
Moreover, when it is consulted on a text comprising a number of recommendations, Parliament must be able to express itself, to amend, add, remove, and it is the right of each one of its Members to be able to amend these recommendations and to vote separately on each one of them.
As from today, I wager that when the time comes, Parliament will regret having taken such a strict position that forbids any discussion on the "Ecofin' Council recommendations because of the obligation to accept or reject them as a whole package. These recommendations could, for political reasons, be quite different from the positions taken by the Committee, on which Parliament will have had time to give a detailed opinion without the Treaty anticipating this.
The European Parliament, which is normally concerned to uphold or even extend its prerogatives - in particular in relation to the Council - has therefore adopted an extremely paradoxical position. Our group are not satisfied with this, and will do all it can to ensure the preservation of parliamentary rights.
The report on inserting a new Rule 79a, presented by the chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, Mr Fayot, has been the object of prolonged and deep discussion within the committee. As a result, wide agreement has been reached, but this is not shared by our Confederal Group of the European United Left/Nordic Green Left. We held a different view, namely that the procedure by which the European Parliament should deliver its opinion on the list of Member States fulfilling the necessary criteria for transition to the third phase of monetary union ought to involve the production of a written report with the potential for subsequent amendment.
In contrast, the majority position by far (which produced the wide agreement necessary for its approval) was that Parliament's plenary debate should be based on the oral presentation of a proposal by the relevant committee, with no opportunity to present any amendments.
Our group has decided not to present Parliament with the amendments we fought for in committee, because we think agreement has been reached with regard to another procedure which, although it allows the European Parliament to deliver an opinion, does not do so in the manner and with the hierarchy which we think are necessary.
Therefore, although we have decided not to present Parliament with a series of amendments which we knew in advance would be rejected, and although we realize that Mr Fayot's proposal gives the European Parliament a procedure by which to deliver its opinions, we have decided to abstain. This is because we think that procedure is inadequate, and we believe abstaining is the best way to indicate our overall position.
There is no reason to depart from the Treaty and change the Rules of Procedure just because a timetable has been drawn up which forces such changes in order to be able to take the decision on the euro as planned. It would be meaningless to talk of the independence of Parliament if we could not make any amendments or propose split voting. If the Treaty could be circumvented so easily in this case, it would set a precedent for also doing so in other contexts.
on the Ford report (A4-0400/97)
We voted for the Ford report on changes in the Rules of Procedure in order to make the work easier for Parliament's delegation in conciliations with the Council. The report involves minor improvements of a practical nature. At the same time, however, we would underline our fundamentally critical view of the procedure itself. The conciliation procedure means that a central part of the actual legislative process takes place behind closed doors in the form of negotiations. That is contrary to fundamental democratic principles, according to which lawmaking should always be done in complete openness and by elected representatives.
I have voted against Mr Ford's report for the following reasons:
It does not relate in any way to the question raised by Parliament on the need to increase the number of Vice Presidents from three to five, as raised by the President, Mr Gil Robles, on suggesting the amendment to Article 75(3); this amendment was deemed to be the fundamental requirement for the distribution of votes made by the President and applied since the beginning of the second part of the Legislature.
On making the detailed amendments to the other articles of the Rules of Procedure, leading to a request for the President of Parliament's opinion, the report shows the hypocrisy of changing something so that it includes everything.
Consequently, the appointment of two more Vice Presidents by the President who, in practice, will not have any duties on the Conciliation Committee, is meaningless. Besides the obvious discrimination in having Vice Presidents to perform the same duties, some by the first and others by the second, in this case irrespective of the nationalities of the new members proposed by the President, which never seems to have been the original intention of the President of Parliament, it must be noted that the overall solution presented is the result of the collective pressure exerted by several MEPs who are sometimes involved in conciliation and who do not want to lose the opportunity they occasionally get. And also, irrespective of his competence in the office of presidency of the Conciliation Committee, the report reflects a reaction of defending the fortress and the inertia of the status quo which the chairmen of the most important political groups do not have the political desire to oppose or even clarify.
In these terms, the Ford report is an important report for the statistics of the Committee on Government and the rapporteur, but is no of no importance whatsoever for the future of the institution.
on the Lambraki report (A4-0001/98)
The Swedish Social Democrat Group has abstained from the vote on this report. Our basic position is that the common agricultural policy must be fundamentally reformed. However, this report proposes an increase in subsidies, although it concerns a very limited area. The proposal means an increased burden on the EU's budget of around ECU 30 million per year. We are afraid that a subsidy trap is being made for the producers concerned.
on the Filippi report (A4-0002/98)
The Swedish Social Democrat Group has abstained from the vote on this report. Our basic position is that the common agricultural policy must be fundamentally reformed. This report concerns details in the area of rice production.
on the Chesa report (A4-0003/98)
I think that the common agricultural policy must be fundamentally reformed. This premium for the abandonment of wine-growing areas is also very dubious. Paying grants which lead to nonproduction does not necessarily guarantee that production will cease. It can be moved, changed or return etc.
I am abstaining from the vote on this report because I do not think that this abandonment project can be regarded as a good use of money.
on the Cabrol recommendation (A4-0004/98)
We have voted against Mr Cabrol's report on a network for the epidemiological surveillance and control of communicable diseases in the Community. Mr Cabrol wants to replace the proposed network between the Member States with a permanent structure at EU level. The rapporteur also wants to standardize the Member States' methods and definitions in this area. We regard this as the expression of an unnecessary centralism. A direct cooperation between the Member States in network form should be sufficient to solve the problems which arise in this area.
Today the Danish Social Democrats voted for the report on the surveillance and control of communicable diseases in the Community. We believe it is important that there is cooperation in this area because of the many diseases which do not respect formal national borders.
Nonetheless we doubt that an actual EuroCentre for communicable diseases is the correct way to go, unless such a centre fully fits into the international picture. A EuroCentre which operates independently of WHO, for example, cannot be worth very much.
The aim here is of course a good one, namely the setting up of a centre for the control of infectious diseases. However, I am very sceptical about the value of constantly setting up new institutes at 'Community level' . Sweden has already developed networks for this purpose, including cooperation with WHO. If a network is to be set up in Europe, then it should be a pan-European structure.
These constant new EU institutions require resources, and these resources have to be taken from somewhere. The positive choice of an EU institution may therefore perhaps require negative decisions at the national or global level, especially when we remember the negative attitude towards taxes in the Union.
on the Cabrol report (A4-0406/97)
Cases of asthma have been on the increase, and the cause of growing mortality, for the last twenty years. There is a human, economic and social cost to this.
The most recent medical statistics collected by the World Health Organisation suggest that the increase in asthma is largely linked to the environment and to allergic factors in the atmosphere. It all combines to cause an outbreak of the illness when these conditions encounter an hereditary predisposition to the illness.
As a doctor I can say to you that it has today become essential to look into this problem. This is what the Cabrol report recommends, when it considers the different human, sanitary and economic factors linked to the reduction of solvent emissions.
The ten million jobs affected, in more than 400 European businesses covering nearly 20 different sectors of economic activity, are physically able to adapt to lower emission standards than those currently acceptable. This is why it is important to harmonize emission levels in this area for all the Member States and for all companies, whatever their size.
If the implementation of this is not strictly enforced, we will leave the field open to the commencement of unfair competition, disguised as subsidiarity or support for SMEs.
I will therefore vote in favour of the Cabrol report, especially as the delay in transposition and application within different national legislations will enable, through its flexibility, an adaptation in time according to the efforts already initiated by companies for the protection of workers, users and people.
As a parent of asthma sufferers I welcome the production of this report and many of the proposals that it makes.
Volatile organic compounds and other industrial solvents contribute to the formation of ozone at ground level. This unfortunately intensifies problems for those suffering from asthma in particular, but it also contributes to headaches, eye problems and heart disease.
I therefore support Mr Cabrol's proposals to amend the Commission proposals. He is correct when he rejects the Commission proposal to exempt those Member States which have drawn up national plans. Harmonization on an EU-wide basis is the more correct approach. It also ensures a level playing field and prevents unfair competition.
I hope that following today's vote Member States will move quickly to implement its proposals, even in advance of the October 2007 deadline.
One of the objectives of the Fifth Environmental Action Plan was the reduction of atmospheric pollution. This directive is a part of that policy.
It is known that the increased emission of certain gases is linked to global warming. Therefore, the Commission also wants to reduce the emissions of volatile organic compounds, which are caused by the use of organic solvents in certain industrial and commercial activities, and are detrimental to people's health.
While we agree with this, it must also be remembered that adopting these new limits will involve a major investment effort, especially for small and medium-sized enterprises. Therefore, we think there is a need for a cost-benefit study into the predicted effects of reducing these emissions.
That explains the amendments which have been tabled, and my vote.
Rejection of application 40 to amend is completely unreasonable for SMEs. Therefore rejection of the overall report.
This directive has been created on the basis of a real need to reduce emissions of so-called VOCs. Especially in regions with a lot of industry it is an important task for public health to combat air pollution, and a task I can support. The fact that VOCs also contribute to the destruction of the ozone layer and so lay us open to serious climate changes, only makes the need for action even greater.
On that basis, however, it is worrying that by implementing this directive we would subject small businesses and regional authorities to a long list of administrative burdens, the effectiveness of which we cannot be sure of. In my opinion there are problems with basing controls on spot checks because in that way you punish the businesses which carry out thorough inspections and so have a greater chance of finding breaches of limits. I think we should consider whether the control and administration set out in the directive are cost-effective and whether there are not possible alternatives.
The destruction of the ozone layer is a transnational problem. That is why it is good that we are looking for common solutions to the problem of emissions. However, we must also bear in mind that the emission of volatile organic compounds has regional consequences. In areas with a lot of businesses which use these chemicals, the discharge contributes to creating smog with its subsequent health problems. Against that background I can only support the Commission's proposal that individual States may draw up their own plans to reduce this pollution. The problems are not the same all over Europe. As long as we stick to the requirement of a reduction in discharges, it is advantageous to allow the authorities which are close to the citizens to find the most effective methods.
I warmly support the Committee on the Environment, Public Health and Consumer Protection's Amendments Nos 2, 17 and 20 which point out that there are also health aspects connected with the emission of VOCs. We must not forget that people who work with organic solvents on a daily basis are exposed to a large health risk. This directive will also improve the everyday life of these people. I would therefore like to request that the reduction of emissions takes place by finding alternative products.
Mr President, I am backing this report today. Asthma is a disease which is now approaching epidemic proportions. It affects young and old alike. I know because I am an asthma sufferer. And my 14 year-old daughter is an asthma sufferer too.
There is mounting evidence to show that this is a modern day curse either caused, or made worse, by the level of air pollution we are forced to breathe.
The move by the Commission to set emission limits on industrial solvents will help to safeguard public health. It will reduce ozone at ground level, which not only increases asthma, but also headaches, eye problems and even heart disease.
The report is also correct to call for measures to protect the health of workers in companies which make or use solvents.
Given that the Commission proposes a 2007 deadline for companies to meet its solvent emission safety levels, it is only fair to ask for the ambitious target of a reduction of nearly 70 % in solvent emissions from craft and industrial activities.
I hope that Member States will also take advantage of Mr Cabrol's suggestion that they could impose even more stringent restrictions. Action at EU level should be only a basic minimum which can be improved by any country which wishes to reduce solvent emissions even further.
on the Lannoye report (A4-0401/97)
Mr President, in the reply to our contributions yesterday to the Lannoye Report and in particular to the proposal concerning honey, Commissioner Bangemann replied that it was not the objective of labelling to settle questions relating to the quality of the products, or even measures to support the beekeepers.
I must say that I was rather amazed at these statements because I - perhaps I am naive - have always assumed that the objective of labelling is actually to inform the consumer, including information about quality and origin. If this occurs the consumer is indeed automatically informed about the quality of the product. This then implicitly supports the high-quality honey of our beekeepers and the protected designation of origin, which the Commission indeed itself publicises with expensive advertisements and glossy paper. A good use of European tax monies moreover, especially as the Commission also urges honey to be accorded just as much respect as St. Ambrosius. This is implicitly a measure which can help to ensure that enough bees continue to be kept, thereby guaranteeing the valuable occurrence of pollination.
I am very pleased that colleagues here have lent such massive support to our applications, in order to ensure that the consumer can still distinguish between the high-quality agricultural product of honey from our Member States from the cheap imported honey of inferior quality. I am also pleased that Mr Lannoye and the Parliament have resolved not to put the legislative decision to the vote. We are therefore now spared from what happened to me with my report on the improvement of the production and marketing of honey in June. Actually the Council completely ignored the fact that we had unanimously adopted 22 applications and my report here. A few days afterwards it adopted as Point A the regulation in a downright undercover action, as the Commission had recommended to it. In September I then discovered in talks with agriculture ministers that most of them had no idea that they had rejected our proposals.
(Interruption by the President)
As I value your presence in this House, I have granted you twice the allocated speaking time. But please, do not take advantage of that.
I am not taking advantage. I simply wanted to tell you, Mr President, how the Council of Ministers has dealt with our amendments. I did not want to mention it yesterday as I did not have any speaking time.
When it is a matter of important problems concerning nature, the environment, production, we have no speaking time. We have time to spend on everything that goes on in the world, except concerns of interest to our citizens.
There, Mrs Lulling, I can see that you are touching on a serious matter, but you will have to fight within your group and within the other groups for that to change. I am obliged to enforce the Rules of Procedure. Unfortunately. It was you who voted for the Rules of Procedure, not I!
To understand the problem of honey properly, it is first of all necessary to remember that bees play a fundamental role in ensuring pollination of plants, that France is the second largest European producer of honey and, finally, that honey is a traditional product.
Our group has thus voted for a certain number of amendments in this direction, proposed by Mr Lannoye, within the framework of his report.
Regarding preservation of the French beekeeping sector, we know that we are importing more and more honey from China, the East and South America, which is sold at a very low price. We consider that honey is a foodstuff of agricultural origin, linked to a notion of the land. We have therefore expressed a wish that indication of the country of origin should be compulsory, so that quality criteria are respected and in order to safeguard European, and French, honey production.
Besides the economic importance of this sector in terms of employment, both at the level of production, marketing and distribution, we must bear in mind the environmental importance of this production. A large number of plant species, which are not self-fertilising, can only multiply through pollination by bees. A land without beekeeping is a land in which the biotope is endangered.
I would like to take advantage of this opportunity to warn the Commission about the harmful effects of some insecticides with which seeds are coated. They can kill bees. As mayor of Luçon, I have been personally alerted to this by beekeeping professionals in the region. They have noted that the use of certain coated seeds leads to a reduction in the size of swarms and thus a reduction in the production of honey. As an experiment, we have forbidden the use of such seed in the Vendée. I think this example shows the importance of the interaction between certain agrochemical products and the environment. I therefore ask the Commission to consider this fact when they give marketing authorizations.
Finally, it is necessary, both at the level of community legislation and international agreements negotiated within the framework of the World Trade Organisation, to preserve the very principle of "appellations' and "denominations' , along with the intrinsic quality of products marketed under these terms. I would like to remind you that we are attached to the principle of respecting the classification of honey in the category of agricultural products. It must in no case be considered as an industrial product, as some of the amendments proposed by the rapporteur suggested, to which we are opposed. In fact, if honey was eventually considered as an industrial product, we would very rapidly witness a drift, in terms of administrative constraints - lists of ingredients etcetera, and a misuse of the terms "appellation' and "denomination' to the benefit of commercial brands, which could weaken all honey production links with a particular area.
UEFA Resolution and Coca-Cola Cup
We voted against the resolution because we think that questions of sport are outside, and should remain outside, Parliament's and the EU's areas of competence.
Mr President, as the initiator back in December of the demand for a Commission statement on this matter of the withdrawal of a place in European competition from the winners of the Coca-Cola Cup, and author with my colleague, Tony Cunningham of the Socialist Group Resolution, I am delighted that Parliament will be backing the Football League in their dispute with UEFA.
UEFA's action threatens the well-being of dozens of football clubs in the UK with the prospect of the Coca-Cola Cup losing successively: interest, spectators, television coverage and sponsors. Why? As a punishment for the failure by the premiership to toe UEFA's line on the size of the division. But the Coca-Cola Cup is run by the Football League not the Premiership. This is absolutely illogical and clearly at odds with Community law respecting abuse of a dominant position. Football is a sport, but it is also an important European industry. It cannot escape the consequences of European legislation. The sooner UEFA wakes up to this fact the better it will be for them, football and its fans.
on the Souchet report (A4-0410/97)
The most important details are dealt with in recital B and chapter 8, which requests less asymmetric and unequal relations with the United States. This is in particular true on a commercial level, but also in the areas of security and defence.
I have my doubts regarding recital H which congratulates the European-United States cooperation in the area of the crises in ex-Yugoslavia and the Middle East. In our opinion, the United States has no role to play in the former Yugoslavia, which is a European issue in the broadest sense of the word and not an American one. As far as the Middle East is concerned, we condemn the policy followed by the United States in Iraq, which will end up starving the civil population.
Finally, if it is true that there are common values between Europe and the United States, then there are also differences between the two: classic European humanism must be defended against a society exclusively based on money, which is too often the case in the United States.
Furthermore, it seems necessary to include eastern Europe, the Orthodox religion, including Russia, closely in the destiny of Europe. The strengthening of ties with the United States is only justified if, at the same time, there is a strengthening of ties with eastern Europe. If not, the world will be unipolar and exclusively dominated by American power. I will abstain with regard to this report.
The extensive changes which the international landscape has been through since the 1980s have also changed the relationship between the EU and the USA. The constant American flavour which has characterized most of the post-war period is no longer accompanied by a systematic willingness to intervene in the event of crises in Europe. The new American attitude requires greater European independence. The report recognizes the new situation, but also establishes that there is still a need for close cooperation across the Atlantic with a view to ensuring peace and stability in the world and respect for values like democracy and human rights. The differences of opinion between Europe and America relate in particular to the areas of economics and trade. As the rapporteur so rightly points out, the EU and the USA will work on reducing these disagreements to a minimum.
I am delighted at the adoption by the vast majority of this House of the report I presented on future relations between the European Union, its Member States and the United States of America.
The success of transatlantic economic dialogue, which will from now on be at the centre of our relations with the United States, seems to me to be dependent on a number of conditions.
It is first of all essential that Europeans are able to discern and clearly formulate their own interests. It is also essential that common Euro-American interests are clearly, relevantly and realistically defined, that they are concretely identified and that the themes for dialogue are the object of a rigorous and concerted effort to define them. The two partners will from now on have to show themselves capable of making progress in the satisfying of these interests through dialogue, in particular regarding the question of the remaining obstacles and that of the optimal management of the numerous frictions that such an interweaving of interests necessarily implies. The management of disagreements is one question which will have to be tackled frankly and deeply, not limiting it to a simple warning mechanism.
Success in transatlantic dialogue also assumes an active participation of Member States and business circles. Without such participation, this instrument risks being put to the better advantage of Americans than Europeans, given the important differences in the nature and way of functioning which separate the European Union from the United States
The characteristic of transatlantic dialogue is that it is necessary to be better armed than the others in the tackling of all subjects, including the most sensitive, whether it be a question, for example, of financial services, of social or environmental standards, or extra-territorial legislation, which are factors of legal insecurity for foreign investors. It could be considered that these different issues have, until now, been carefully avoided within the more recent and more delicate dialogues that the United States have embarked upon, in particular within the context of APEC or the Americas Summit.
Transatlantic dialogue can only be truly profitable if Europeans are able to defend firmly and cohesively the interests they identify in common. Our American partners are able to defend their national interests pugnaciously. They expect us to do the same. This is why the Commission must make extremely sure that there is a strict reciprocity in concessions, a symmetry of allowed advantages and a globalization of negotiations when concerning issues of foreign trade relations with the United States. It is also essential that the European Union is able to have at its disposal permanent instruments which are likely to form, if necessary, a credible threat of reprisal with regard to our partners.
Finally, given the essential role played by the American Congress in the area of foreign policy, and in particular foreign trade policy, interparliamentary dialogue with the United States assumes a particular importance: if managed well and firm in the decision to tackle all subjects, it can play a very useful role in reciprocal direct information and conflict prevention.
If all of these conditions are met, we can anticipate a good future for the new transatlantic dialogue.
That concludes Voting Time.
(The sitting was suspended at 1.25 p.m. and resumed at 3.00 p.m.)
Continuing training
The next item is Mrs Waddington's report (A4-0405/97), on behalf of the Committee on Employment and Social Affairs, on the Commission report on access to continuing training in the Union (COM(97)0180 - C40208/97).
Mr President, ladies and gentlemen, since today is a special one for the UK Presidency it is appropriate to quote from a statement entitled 'Partners in Europe: Learning and Working together' the first words are that 'Success in promoting employability and tackling unemployment will be a key test of whether the EU is making Europe work for people. Employability is vital both for a competitive labour market and to provide people with security of employment by equipping them with the education and skills they need to adapt to a changing labour market' .
It is therefore very timely that the European Parliament and the Commission are now studying a report on access to continuing training which was produced as a result of the Council recommendation in 1993.
That recommendation identified 15 areas where it was felt that Member States needed to take action to encourage the development of access to training. However, the Commission's report produced as a result of this recommendation does not provide us with the data which is necessary to determine if progress has been made, nor does it assess the impact made by the European Training Programmes and the structural funds resources on the development of access to training and its impact on employability in Member States. The report in the main simply provides examples of best practice collected from Member States in 1993.
In fact the latest statistical data that we have on participation by European adults in training was produced by Eurostat in 1996. Eurostat examined training participation of people aged over thirty during a four-week period in 1996 and they discovered that only 3.6 % of Europeans had been involved. There were considerable inequalities of access and this evidence of inequality is backed up by many other studies. People who gain access to training are much more likely to be employed, to be in professional or managerial jobs, to be younger and more highly qualified, to be Northern Europeans and to work for larger companies.
There is, without doubt, clear recognition by the European Union, Member States and the social partners of the need for greater access to education and training for adults in order to increase employability, job security, flexibility and competitiveness. It is therefore necessary to address the issues of low and unequal levels of participation in training and to determine measures that should be taken to make progress. Here the Commission has a vital role to play.
The report from the Employment and Social Affairs Committee contains some very concrete proposals which are within the Commission's powers to implement and I believe that the European Parliament expects the Commission to take them up immediately.
In summary, the Commission should present proposals for a common set of qualitative and quantitative indicators in order that a monitoring system can be established on access to training across the EU, to measure progress and provide benchmarks.
Secondly, action research should be undertaken to assess the quality and quantity of training available to unemployed and underqualified workers, including older people and those in a typical and insecure employment.
Thirdly, a dissemination strategy should be developed so that successful initiatives taken by Member States and those taken with EU resources can be shared more effectively. The Employment Committee is suggesting that 'showcases' of good practice should be presented at education and training fairs across the EU.
Fourthly, pilot projects to encourage individuals to assess their future training needs and receive guidance and to enable firms to develop their skill forecasting systems and training plans should be established using European resources.
Fifthly, and very importantly, the work and programmes and forward planning of the Commission in the fields of training and employment need to be coordinated. This could and should result in a concerted approach between labour market related programmes such as the European Social Fund and training related programmes such as Leonardo da Vinci. In future training at EU level should not be considered in isolation from other employment related issues such as work organization and job creation.
Finally, it is time for the social partners to conclude a framework agreement on access to training. They must be encouraged to do so, since there is considerable agreement between them on the need for progress and the Luxembourg Job Summit has provided them with a further incentive. However if the social partners fail to make progress, the Commission should bring forward proposals of its own without delay.
Really there has been no better time for the EU to seize the opportunity to work with Member States and the social partners to make life-long learning a reality for European adults, the employed and the unemployed. The UK Presidency has promised to concentrate on securing progress towards adaptable labour markets which are responsive to economic change and on ensuring that individuals can acquire the skills they need in a modern competitive economy.
I believe that the recommendation of the Employment and Social Affairs Committee on access to training provides an action plan and some new ideas to make progress a reality.
Mr President, ladies and gentlemen, this almost seems like the midnight sitting which is to follow later, but I do not wish to draw any conclusion from this about the significance of our subject. In the Committee for Culture, Youth, Training and Media we formed an opinion on the report of our colleague Mrs Waddington, and of course we see a few other key points and perhaps we view one aspect or another differently.
One thing seems important to me: on the question of access to further training, a distinction must be made between two areas, namely on the one hand the area of job-related assistance, so to speak, i.e. the development of skills which serve to advance a career in the occupation already being pursued, and on the other hand measures aimed at qualifying someone in order to be able to succeed amongst the competition as well as on the labour market. In this connection, in our report we also referred to those women who, because their careers are structured differently, sometimes do not fit in the same way into the pattern on which the overall trend is based.
I should like to share the rapporteur's criticism of the paper submitted to us by the Commission. It is also my complaint that no clear structure is discernible and that although a collection of individual examples can certainly provide one suggestion or another, this ultimately fails to create a basis which can be further developed.
There is one point which we from the Committee for Culture, Youth, Training and Media - and which is also referred to in our own application to amend submitted by my group - would like to stress; it relates to something also mentioned by the rapporteur, namely that one must have a certain amount of skills to actually take advantage of offers which are made. Therefore, we in the Committee for Culture, Youth, Training and Media consider it particularly important that as early as the basic training stage the ability to continue learning, pursue lifelong learning and develop own initiatives is taught so that available offers can be taken advantage of with real effect.
With regard to the evaluation of quality and quantity, we should also like to point out that there will certainly always be categories of occupations for which there is greater scope for further training and others for which this opportunity cannot be provided to such an extent, for example in markedly practical activities. So the focus should not only be on the cognitive sphere, but other spheres should be incorporated as well.
We thank the rapporteur for her work and hope that the suggestions fall on fertile ground at the Commission!
Mr President, as draughtsman of the opinion of the Committee on Women's Rights I am pleased with the Waddington report. The majority of the Commission's proposals have been incorporated into the resolution in close consultation with the rapporteur, and I thank her for this, and in close consultation with the Committee on Social Affairs. The constructive criticism of the Committee on Women's Rights concerns particularly the following points:
Firstly, we deeply regret the fact that in the European Commission's report no survey had been held within a number of sectors which are so very important to women, such as public administration, health and education.
Secondly, too little attention has been pad to access to training for part-time and other flexible workers. We regret this, as it largely concerns women. We would like to see an intensive target group policy, with special courses, amongst other things, aimed at women.
Thirdly, women in small and medium enterprises, and female entrepreneurs must be given more attention during professional training and life-long learning. Women must be encouraged through targeted training to start their own businesses, and ta take full advantage of new technology.
Finally, the European Commission is always talking about mainstreaming and there some good plans on the table, like the one on the integration of equal opportunities in general policy. I wonder why then, when reading the evaluation report, I get the uncomfortable feeling that the focus on women's training opportunities is primarily founded on arguments like ageing or demographic factors. Just like men, women are a valuable human resource who should be used now, and they should be given opportunities for training and life-long learning. We believe that as long as women have a disadvantaged position, positive action is needed.
Mr President, I would like to begin by thanking the rapporteur for, as usual, a well drawnup and very good report.
Society is changing ever more rapidly. In the old industrial society it was the person who owned the money who had the power and influence. In the new society which is emerging, it is increasingly the person who possesses knowledge who is also going to have power. In the old society power was unequally divided between those who had access to money and those who did not. There is also a risk of such an inequality in the new society, if we do not ensure that everybody benefits from education. That is the most important issue.
Education is going to be increasingly important. If we are to have an equal society in future we must ensure than everyone, men and women, those who are now poorly educated, the unemployed and others can share in the education society, can share in basic education and can share in life-long learning. That is one factor.
The other factor is that we must ensure that when we obtain an education we obtain one which can be used for a long time. There has to be a broad basic education, because society is changing ever more rapidly. It is not possible to have a quick education. Furthermore, there has to also be life-long learning. Working life and education must be fully integrated.
Both society and the social partners have a responsibility in this work. Society has a responsibility by providing sufficient resources, by creating an active labour market policy, by creating a tax policy which encourages education and by creating a social insurance system which also provides the opportunity for education. The social partners have a responsibility, because in future it will not be possible for people to simply sit down and negotiate about loans and general terms of employment. It will be increasingly important to include education as part of the negotiations.
I was myself responsible for a report a month ago concerning changes in the organization of work. There are clear connections. The most important question if we are to develop new organizations of work is to have a welleducated workforce, and a workforce with a broad education, because organizations of work are going to have to be changed according to the needs of the time. So a workforce is needed which is also capable of meeting the needs of the new era.
Finally, I would once again like to thank Mrs Waddington. These are excellent proposals, concrete proposals on best practices , on using the structural funds and on improving the statistics. I hope that the Commission listens to them.
Mr President, I must firstly offer the rapporteur my very sincere thanks. Her task was not easy, but she managed it very well. Access to further vocational training is of crucial importance to all employees. Conversely, well-trained employees are the basis for commercial success for every employer. Completely inadequate information and obsolete statistical data cannot form reliable bases for a good and meaningful analysis. To this extent the Commission's report is unfortunately not very informative. On the other hand, the Commission has presented no evaluation at all of the contribution of the joint programmes in its initiatives. Although on a European level the social partners are in agreement about the factors which are significant for the promotion of access to further vocational training, but unfortunately there is a serious difficulty because there is no agreement about the measures to be taken and the implemental levels. Further action must therefore be taken here because this makes it difficult to establish common prerequisites and the performance indicators proposed by the rapporteur.
In the relevant training programmes the financing of pilot projects must definitely be taken into account. The measures should in particular include women as well as small and medium-sized companies. Information events with the participation of the social partners could in fact represent useful aids. A coordination of the projects in the particular sphere of employment with those in the sphere of further vocational training is required. A framework agreement on the opening of business enterprises for vocational training is certainly desirable. However, I would venture to doubt whether our own assessment and advisory services, which would again incur costs, are absolutely necessary.
Allow me to point out a danger. In the opinion of the social partners the recommendations of the Council in 1993 on access to further vocational training unfortunately scarcely had any effects on developments in the Member States. And in the opinion of the ETUC there is only a very limited number of successful examples. This means that the lack of reliable and stable structures and mechanisms is hindering successful work in this area. The social partners have so far failed to agree as to whether a Directive is necessary. This must be considered in detail, and it is also a question of subsidiarity. This question therefore involves the principle of subsidiarity. There are still some hurdles to be cleared for a successful implementation of the guidelines to this report They must, however, be overcome forthwith in the interest of employees and employers.
Mr President, I also wish to join in the congratulations to Sue Waddington on her report and to say that the Group Union for Europe will be more than happy to give full support to the report and all its contents, because it is a very balanced one. In particular, I should like to congratulate Mrs Waddington on some of the innovative measures which she brings forward, but also on not being afraid to criticize where the Commission has fallen down on its duty and responsibility to respond to the urgent need for training in our society.
The old saying 'give a man a fish, you feed him for a day; teach a man to fish, you feed him for life' is a very wise one. The necessity now, with the advance of technology, in particular the information society, is to upgrade people's skills, to give new skills to people presently in work, to give extra skills to those who are unemployed and who need to get into new types of work and also to have less regulation on the labour market to allow more flexible access to training. The examples cited by many speakers here are very relevant and it is important for us to remember that we must give real meaning to vocational training, that is to give people the skills they require to be able to take up the new opportunities that arise.
In Ireland over the last number of years there has been a tremendous increase in the number of companies making use of the ADAPT programme, and this has allowed them not only to give new opportunities to existing workers but also to expand into other areas of technology and to bring in new people who were unemployed or long-term unemployed.
The involvement of the social partners in this whole area is vital because, unless we can get broad agreement between the unions, employers and other social partners, then the essential elements involved in the whole area of employment and training will not be willing to come together to find solutions.
Finally, I wish to touch on two further points. Firstly, it is essential to the success of any programme that the people who provide the training - the experts, whether they be educational or vocational - should be included in the decision-making on the types of programmes to be involved. It seems to me to be a total waste of valuable intelligence that a lot of the educational facilities and fora are left out of the negotiations on new programmes. Secondly, the people who have undertaken courses themselves - whether they be Community employment schemes or vocational training schemes - should be asked how they felt the courses provided responded to their needs and what the long-term prospects were.
In conclusion, the need for across-the-board standardization of responses from the national reports is essential to get a fully clear picture for all of Europe.
Mr President, Madam Commissioner, I of course would also like to thank the rapporteur for the work she has done, as well as the rapporteurs of other committees, who have come up with good issues. I would like to ask a fundamental question, however. I wonder whether the European Commission is able to manage this major problem in the right way. We are dealing, in fact, with an issue of subsidiarity. Competition policy is on the tip of the tongue of some very highly placed individuals in various Member States. I have a feeling that the degree in which it is thought that education can be used to a certain extent in competition policy, plays a part in the dissemination of information. The reports by the Member States contain too little information. On that front, the European Commission has also failed to monitor a number of issues, such as government, health care, education, and life-long learning. We do not really have any information on these. When we look at the Eurostat figures we have to conclude that people working for big companies have a lot more opportunities for training paid for by the social partners than those who work in small and medium-sized enterprises. Strategies should be developed together; the European Commission working together with the Member States. In my opinion too much is still missing at the moment. Maybe following the Employment Summit a few things can still be done on this front.
We are talking about employability . If there is one thing which will give people the opportunity to return to the labour market and to allow them to be more competitive with people who have completed the right training, it is life-long learning, and the attention it is given. It is the responsibility of the Commission to get the Member States to put aside their own interests in favour of the general European interest. I call on the Commissioner to give this point in particular more substance.
Mr President, Mrs Waddington has once again succeeded in producing an excellent report on an important issue. Opportunities for adult education and training are becoming more and more vital with ageing populations and increased demands at work. The report also states that training must be targeted at women, the unemployed, the poorly educated, and older workers.
I myself would like to remind everyone particularly of the right older employees have to further education and training. A 45 year-old person is only pretty much half-way along his career path, and is therefore worth investing in. The over-45's have generally had a poorer education than their juniors. This is worth bearing in mind.
Another group it is difficult to cater for as far as further training is concerned is people working in non-standard employment relationships, of whom most are women. These people particularly need to be better trained so as to prevent the permanent division of workers into two main castes: skilled workers in steady employment, and the reserves, picking up the scraps as and when needed.
Mr President, I would like to join in the congratulations for Mrs Waddington's excellent report. I would like to congratulate the whole of the Committee on Employment and Social Affairs, partly on this report and partly on the report which we adopted a few months ago concerning life-long learning Both of these reports are very important.
A lot of good things are written about life-long learning, about further education and about education in general. There is no great disagreement about the necessity and value of further education. This issue has also come very much into focus now in connection with the summit in Luxembourg where people also discussed and focused on how important further education and labour market training are.
However, reality looks a little different. We can really question whether education has improved. We all know that basic education is a precondition for people to be able to benefit from further education. But still there are daily cutbacks in basic education in schools. There are, for example, teacherless classes and a shortage of school materials. The classes are too large, so pupils who need help to learn reading, writing and arithmetic cannot get the help they need. These pupils are therefore already excluded when they leave school. I would like to stress that we all have to accept our political responsibility when it comes to safeguarding a good basic education as a precondition for being able to take advantage of life-long learning.
Where the social partners are concerned, as is taken up in the report, it appears as if their discussions about the level at which decisions about further education should be taken have stalled. I am a bit sceptical about the wording of paragraph 15, i.e. that if the social partners cannot reach agreement, then they will be overridden and a directive will decide what level this should be. I do not believe that is a good way to proceed, because it will become apparent that countries, or societies, which do not invest in further education and good education are the major losers. I think that is also clear from the report.
Mr President, on the basis of the document from the Commission and the Waddington report, this debate on access to continuing training in Europe needs to be considered on three levels, economic, social and cultural.
In the face of the tragedy of unemployment, to which we all give priority, we should more closely examine what the expressions "race for competitiveness in the world market' and "intensification of competition' mean. In fact, behind this debate there is another more fundamental debate on the very concept of the world market, the common market, the single market, linkages with the world market, a debate which needs to be held. What kind of market economy do we have? What market economy do we want? Do we want it more in keeping with the culture, with the personal and social interests of our different countries? I do not unfortunately have time to go into this issue in depth.
For the moment, I would like to follow up the interesting comments contained in Mrs Waddington's report on a particular point. With this in mind, I address myself to the Commissioner, who was not insensitive to this point when I expanded it in her presence two years ago, in the Committee on Women's Rights. If it is normal to take into account a break in the careers of mothers wishing to return to the job market, the "re-entrants' as they are called, to use a rather ugly word, then the problem of young women - and this is the point you were open to, Mrs Cresson - who marry young and have children after having started training, even when they were sometimes about to finish that training, should also be taken into account, since they find themselves totally excluded from all the proposals mentioned precisely because they are married and have brought up their children. Is this not an injustice that should be rectified? They, too, have a right to continuing training.
Mr President, ladies and gentlemen, in our modern giddy-paced industrial society lifelong learning is an absolute must in order to master the new challenges constantly facing everyone. This trend is most clearly visible in the world of work where the completion of further vocational training courses and the acquisition of specialist skills is a prerequisite for the professional advancement of the individual, but also for the maintenance of the company's competitiveness. It is a political responsibility to secure access to vocational training and further training and to make it equally available to everyone. It is not good enough for further vocational training to be reserved only for those who are already the best and most highly qualified. Must we not rather also offer employees with a low level of training opportunities to acquire further training to give them the chance of a longterm job and open up prospects of advancement? And must we in particular not also take women into account, who often have to curtail their careers in any event as a result of the additional burden of family/occupation, by paying attention to their needs and integrating them better into further training?
Governments are therefore urged to point out these defects and adopt measures to counter them. Only through widespread information about further training opportunities and promoting further training by creating and extending occupational incentives and by removing all access restrictions can further steps be taken against increasing unemployment and social peace be maintained.
Mr President, I congratulate and thank our rapporteur, Mrs Susan Waddington, on an excellent report characterized - as Susan's work is always characterized - by completeness, perspicacity, and political and social sensitivity. We are talking about vocational training, its efficacy and its democratic development, in other words about how it can be made accessible to all Europe's citizens, as it should be, and worthwhile for them all.
That effort should be made not just to be of use to us in our own countries or to ourselves in the European Union as a pretext or an alibi, but as a substantial ingredient of a sincere and bold effort to combat unemployment. New and ambiguous terms are becoming current, such as employability, adaptation, flexibility of labour, terms which are of our times but which need to be freed from sinister connotations and defined clearly, because it is natural that in a climate of unemployment such terms and approaches could create fears in our fellow citizens. Reorientation of our approach to work and hence to vocational training as well, is a demand of our times. That is what present-day needs impose. Of course, the weight of our responsibility here in the European Parliament and in the European Union as a whole, faced as we are by the nightmare of unemployment, gives no cause for celebration. Yet, I would like to stress the fortunate timing of today's debate on the subject, just after the appearance of the British Presidency's programme in which unemployment has been given high and innovative priority, and just a few days, a few weeks after the special conference on employment and in anticipation of the implementation of special action to deal with unemployment and in anticipation, precisely, of the next Summit in Cardiff.
Here are two fundamental thoughts: I believe that in the effort, which Susan's report mentions analytically, to develop special methods and surveys, we could see, and you too, Madam Commissioner, could look into how to make the best use of Cedefop in Thessaloniki to carry out such surveys. And as a last additional thought, I would like to mention that in the Eastern European area and in anticipation of enlargement, both during this transitional phase of intensified pre-accession procedures and in the long term with the future prospect of the new countries, we should already be considering how to extend vocational training to make it accessible to all.
Mr President, once again I can comment on a report which originates from Sue Waddington. I again applaud her precise work and expressly her constructive criticism of the weak spots in the Commission's document. The approach, Madam Commissioner, is to be welcomed as an initial attempt to analyze progress in vocational training in the Union and Member States. It is understandable that there are shortcomings wherever systems and measures vary too greatly in quality and quantity. However, it is not acceptable that there is no clear distinction between business sectors and between target groups - from those actively employed to older people. In this connection CEDEFOP and EUROSTAT must be incorporated to a much greater extent. The situation of women should be particularly emphasized. As a result of their employment often being part-time and seasonal, they are often excluded from learning about new technologies and acquiring new knowledge, although they have just as much intellectual potential as well as a high degree of flexibility.
In the Commission's report there is no review of the joint programmes, i.e. European Year, LLL lifelong learning , or the ADAPT initiative. Various colleagues have already pointed this out. The coordination of the training programmes - such as LEONARDO DA VINCI - with the programmes in the structural funds is also still outstanding. Further important actors are the social partners. They are in agreement about special support for SMEs, in agreement about new training methods and the better mutual recognition of diplomas, but not in agreement about the decision-making levels. Right at the top of the agenda must be a framework agreement geared towards the demands of modern work organization.
At times of crisis further vocational training is judged to be the most dispensable area in the public sector as well, a grave error. For how can the shortage of specialist workers in companies otherwise be remedied? Given increasingly shorter product cycles, changes in production and higher market demands, how can employees keep up to be prepared for the 21st century? In the global competitive environment the consistent promotion of the most important resources - human resources - through further training is essential. In addition, it is indispensable for intellectual and physical mobility and the personal development of the individual!
Mr President, the extraordinary Council on employment, which took place in Luxembourg, clearly highlighted training as a priority in the fight against unemployment and the Heads of Government committed themselves to improving access to training for the long term unemployed. It is within this context that we are studying this first evaluation report, which is the first systematic attempt at analysing and facing up to the situation in our Member States. As Mrs Waddington said, it is therefore important to establish common qualitative and quantitative indicators. The report also proposes paths of action to promote the dissemination of good practice. Like the Commissioner, I would like to insist on the importance of training for SMEs. We now know that the creation of ever more competitive jobs needs a skilled work force trained in new techniques, in particular in the area of communications. It is therefore important that the necessary measures should be rapidly put in place in order to facilitate access to training and that national training systems be created which reply to the needs of innovative businesses which will be the job creators of tomorrow.
Mr President, Commissioner, as Mrs Waddington in her excellent report stresses, and as has been often stated here, we need proper information on the feasibility of structural funds and Community programmes for training before we can take decisions on their reorganization and continuation.
Training, employment and competitiveness are firmly interconnected. For that reason Community actions in these areas must be better coordinated. The EU must not, however, aim at a united system or programme for further training: on the contrary, I believe that differentials between Member States and the multiplicity of their training solutions is a rich resource that all can draw on. In place of a uniform system we must strengthen structures of cooperation. In this way we will be able to effectively spread the word on expertise and exchange experiences to learn from one another.
I would particularly like to emphasize three matters to do with the attainability and quality of further education and training: equality, entrepreneurship and getting prepared for the information society. There is greater need for further education and re-training to address the needs of women's equality. Naturally the quality of school education plays a key role in the effectiveness of further education and training. The skills and will to face the prospect of lifelong training should be the goal of the school curriculum. Similarly, school should also prepare women for the multi-faceted nature of women's professions.
Those who work in or intend to become entrepreneurs in SMEs need special support in the organization of suitable further education and training. The right type of training could encourage women to even found their own small businesses and learn production skills.
Upheaval caused by the new information technology is the main challenge to further training at work. Training has to be extremely flexible and diverse, giving consideration to greatly differing needs and individual circumstances. Rapid technical development puts adaptability to the test and good-quality further training should, along with providing purely professional skills, strengthen people's ability to take control of change in their lives. Training should also include cultural elements, and the ability to improve people's skills of participation and interaction.
Mr President, I too would like to say that Mrs Waddington's report is very positive, particularly when seen against the outdated figures presented in the Commission's document, and the bureaucratic and both quantitatively and qualitatively inadequate situation of continuing training in the Member States, or at least in Greece.
Alongside the important vulnerable and particularly sensitive categories, such as women, I want to point to three other important categories, which other speakers too have mentioned.
First, people approaching the end of their productive years, who become unemployed, have problems with training, but also have a very short time during which to continue their productive life. A characteristic example is radiotelegraphists who no longer work on ships.-Secondly, the very young, who come out of university and tertiary education but without training for employment.-And thirdly, immigrants. Certain interventions in the area of language, knowledge of the laws and other educational factors would be important in assisting their incorporation into the labour market.
Mr President, ladies and gentlemen, I should also like to begin with thanks to Sue Waddington for her report, which as we are already aware has been submitted as a document of very high quality. She has very accurately recognized the shortcomings in the Commission's report and I share her criticism of the Commission. It is certainly well meant, Madam Commissioner, but in our opinion your concept for the future is too defensive. All respect to subsidiarity, but the networking of the economy, the internal market and also the euro make a European strategy necessary. This is no contradiction, but a plea for more cooperation.
The insufficient cooperation of the Member States, which the Commission also ascertained, shows this shortcoming in European thought. For some sectors no data were even available, including - conspicuously - data for the training sector. The figures on participation in further training measures are also interesting, and the unemployment figures are particularly negative. I think, and indeed we all hope, that this will now change as a result of the Amsterdam guidelines. For we all know - and I should once again like to specifically point out - that over 50 % of the long-term unemployed in Europe are inadequately or wrongly trained and further trained. This demonstrates the special significance of further training in Europe, particularly in connection with the combating of unemployment.
Formal access to vocational training is certainly guaranteed in all 15 Member States, but the reality - the opportunities for European citizens - varies considerably. I refer here quite specifically to the demands of Mrs Waddington in points 10 and 11 of the report. The various sectors are also different: for example the building sector, which quite urgently requires a further qualification, because there as well the working materials and the methods are new and they are developing further. In the building sector only 15 % are engaged in further training compared to 57 % in the insurance and banking sector.
There are good approaches and opportunities in many countries, including Germany. However, I discovered that all the projects I saw interestingly have a European context. They have either been co-financed via Europe through joint initiatives or they are European in-service trainee ships which have been arranged by farsighted teachers.
The German Federal President Roman Herzog recently gave a remarkable speech, which I do not agree with on every point. But in each case I share his criticism of the provinciality of Germany and other Member States. We will not achieve competitiveness in Europe by cutting back social rights, but only by promoting lifelong learning.
Mr President, I too wish to congratulate the rapporteur sincerely on the excellent work carried out. The subject of education and training is certainly one of the most fascinating and important for the cohesion and advance of any evolved society and, on the eve of the Twenty-first Century, I think we must find a new way of dealing with some of the tensions and contradictions we have before us and which only education and training can help us overcome.
First of all the relationship between the process of globalization, increasingly extensive and inevitable, and the defence of the values, the roots of each one, the values of the local Community. Then there is a need to know how to resolve the conflict between tradition and modernity, because only with a just balance between these two factors is it also possible to govern the more global transformations.
A third central element is the relationship between the need for competitiveness and the preoccupation with equality and guaranteeing opportunities to all, especially the weakest and the excluded. And at least the correct analysis of these three elements can lead to more focussed reflection on the problem of continuous education and training, which must become a central objective of the action of the European Union and the initiative to be adopted at all levels, European and national.
This concept of lifelong learning may be one of the keys to success in the next century; this has been talked about for a long time, but still too little is done and the Commission's communication, which we are debating today, demonstrates that. This concept must be rapidly translated into operational choices, contractual incentives, investments.
At the Luxembourg Council a precise commitment was made in this direction; we will check in Cardiff whether the Member States will demonstrate consistency. I also hope that the Commission will incorporate into its own future work the valuable and important pointers contained in the Waddington report.
Mr President, ladies and gentlemen, as I highlighted in my address to Parliament's Committee on Employment and Social Affairs last July, the Commission is very happy with the particular attention granted by Parliament to this report, which has been discussed within three parliamentary committees, the Committee on Women's Rights, the Committee on Culture, Youth, Education and the Media, and the Committee on Employment and Social Affairs, which has been the lead committee.
I thank the rapporteurs, Mrs Larive for the Committee on Women's Rights, Mrs Günther, for the Committee on Culture, Youth, Education and the Media, and especially, of course, Mrs Waddington for the Committee on Employment and Social Affairs, for the quality of the debate within these committees, as well as the opinion and the draft resolution from Mrs Waddington. I can but be satisfied with the support provided by Parliament to the approach taken by the Commission in this first report on the state of affairs in the area of access to continuing training in the Union.
The Commission shares Parliament's point of view when it notes that regular monitoring in the area of access to continuing training is of great importance in the formulation of the necessary policies and that particular attention should be paid in the future to defining common qualitative and quantitative criteria which will enable results obtained in different countries to be compared.
Like Parliament, the Commission considers that Eurostat and the CEDEFOP should play a more active role in this follow up. From this perspective, the Commission therefore accepts Amendments Nos 2 and 4 proposed by Mrs Waddington, along with the amendment corresponding to conclusion 2 of the opinion established by the Committee on Women's Rights and the amendment corresponding to conclusion 4 of the Committee on Culture, Youth, Education and the Media.
The Commission also considers that it is very important to provide a means of dissemination, at Community level, of good practice in the area of continuing training at all levels, within all industries and fields etcetera, by actively involving the social partners in this step. The Commission therefore accepts Mrs Waddington's Amendment No 6.
Another point of agreement between the Commission and Parliament concerns the particular role of the social partners in the promotion of access to continuing training. They should be able to define, together and at the appropriate level, a certain number of minimal conditions of access, particularly in the light of the Member States' employment guidelines. The Commission therefore accepts Mrs Waddington's Amendment No 3.
Furthermore, the Commission is of the opinion that all future initiatives for the encouragement and monitoring of access to continuing training and the development of new forms of skills acquisition, in particular those associated with modernization of the working environment, must be taken at the level of both Member States and the Union, in close collaboration with social partners. These initiatives should be in coordination with the employment guidelines, taking particular account of the conclusions of the extraordinary European Council on Employment, in Luxembourg.
In this context, I am counting on the British and Austrian Presidencies to widen access to training to an increasing number of our citizens. The Commission will watch over the complementarity of these different programmes and Community initiatives in this respect. The Commission therefore accepts Amendment Nos 5, 7 and 8 of Mrs Waddington, as well as the oral amendment regarding point D and Amendment No 5. The Commission also accepts the amendment from the Committee on Women's Rights, regarding conclusion 1 of its opinion.
In addition, the Commission will give greater attention to the issue of equal opportunities in the promotion and follow up to access to continuing training. It therefore accepts the amendments corresponding to conclusions 8, 10, 11 and 12 of the opinion drawn up by the Committee on Women's Rights. Finally, it will take into account, in future initiatives in the area of access to continuing training and skills acquisition throughout working life, the present resolution of Parliament.
As you know, since the meeting of Heads of State and of Government in Essen in December 1994, Europe has given priority to investment in professional training, which was confirmed in the preamble to the Treaty of Amsterdam. The rise and development of the competence of the work force is today considered a determining factor in the employability of individuals, as well as in the adaptability and competitiveness of businesses. Improvement in access to continuing training and the perspective of training which develops throughout one's working life, enabling continual acquisition of new areas of competence, are at the heart of active employment policies, as the conclusions of the extraordinary Council on Employment on 21st November last and the guidelines for employment policies adopted by the European Council last December showed. This direction had already been clearly declared in the national reports of several countries such as Denmark, Finland, Ireland, the Netherlands, Sweden and the United Kingdom.
The present report, presented today, has three important results. Firstly, it shows that the objective of access to continuing training for all workers in the Union remains to be achieved. On average, in the Community, only a little more than one worker in four has participated in some form of further education during the year, and less than two out of every three businesses could be considered to be developing a policy regarding ongoing training. These figures constitute an encouraging base, but are insufficient in light of the speed of the technological and demographic developments previously highlighted.
Secondly, Europe must face up to the problem of inequality of access to continuing training. Large differences exist, both between categories of businesses and workers. Generally speaking, the countries where companies are at the top of the scale also seem to be the most dynamic. There is therefore a clear risk of seeing differences forged within the Union.
Finally, the fact that initiatives in the area are numerous is an encouraging phenomenon, which stems equally from State authorities as from the social partners or businesses. This dynamic of initiatives is an interesting and encouraging opportunity to disseminate best practice and to ensure more favourable development as the whole. It seems to me important to refer to the follow up the Commission intends to give to the report, in particular the proposal for commencing a process of consultation with the social partners.
The Commission has noted the new dynamic of Community social dialogue with regard to the agreement reached on part-time contracts with a great deal of interest. In addition, if a new phase of social dialogue commences on the theme of information, of worker consultation at national level, it would be possible for training to be fully a part of this, choosing the themes through consultation with the social partners. Before any new proposal for follow up to this report I, along with my colleague Padraig Flynn, who is in charge of the issue of social dialogue, wanted to be able to have an in depth discussion with the social partners in the Community on the different paths possible. We have also noted that the welcome given to this report by the different Community bodies has been extremely favourable.
This process of cooperation between the Commission, Member States and the social partners has enabled the establishment of the necessary bases to put in place progressively at Community level a framework enabling each Member State and the social partners to appreciate better the progress achieved, to situate its own actions in relation to others, and to gain inspiration from the experiences of others. We therefore have the intention of reconsidering the possibilities for a proposal for a Community instrument which would set up a method of regular monitoring, on the basis of common criteria, established at Community level.
Thank you, Commissioner Cresson.
The debate is closed.
Voting will take place tomorrow at 12: 00.
Participation in profits (PEPPER II)
The next item is Mrs Hermange's report (A4-0292/97), on behalf of the Committee on Employment and Social Affairs, on the Commission report on PEPPER II: promotion of participation by employed persons in profits and enterprise results (including equity participation) in Member States, 1996 (COM(96)0697 - C4-0019/97).
Mr President, the report I am today presenting is in line with the Council recommendation of 1992 regarding the promotion of worker participation in company profits, which was a follow up to a Commission report on the situation in 1990. In this non-binding instrument, the Council made eight recommendations to Member States for the promotion of participation and asked the Commission to draw up a report over four years on the development of participatory systems in Europe.
It is this PEPPER II report which constitutes the basis of our reflection today. This basis must, however, be improved upon since, if we are delighted at the existence of this report and its contribution to the relaunch of the European debate on financial participation, it has to be noted that it raises, Mr Commissioner, a feeling of frustration insofar as it highlights the weak follow up to the Council's recommendations by the different Member States and proposes no concrete actions for the European Union.
It is for this reason that our Committee wished to present a certain number of concrete proposals with a view to studying the conditions of implementation and the effects of the PEPPER systems, with the aim of promoting them in Europe.
The very diverse methods of financial participation vary from profit sharing to share holding, passing through fixed formulae or business plans. Furthermore, we all know that legislation varies greatly from country to country. Great Britain and France probably have the most advanced legislation in this area, whilst in many countries the issue is left to the discretion of the social partners.
Financial participation has three associated objectives: to involve workers more fully in the running of the company, to encourage the setting up of collective savings and finally, to develop investment. In this way, both employers and workers can be satisfied through a well understood mutual interest. On another level, the State is also satisfied. Why are the employers satisfied? Because they often note an improvement in productivity and competitiveness. Why the workers? Because they obtain a supplement to their salary, have the chance to build up a progressive capital sum and feel more involved in the success of their company. Finally, as far as the State is concerned, it can be observed that participation strengthens the competitiveness of the economy as well as worker satisfaction and could possibly be one of the answers to the problem of modernization of the state pension system in Europe through the financing of complementary pension funds. From this point of view at least, the discussion is worth being had.
Finally, it seems that PEPPER systems may have a positive effect on employment, insofar as worker participation brings about new behaviour and new equilibria within the company. This question of employment is at the heart of our concerns these days. It is the reason why we are asking the Commission to carry out rapidly a study on the effects of PEPPER systems on employment, production and flexibility of salaries. This study should also concentrate part of its analysis on financial participation in SMEs. With this in mind, I would like to say to Mr Menrad that I am in complete agreement with the amendment he has introduced, apart from one or two inaccuracies in the French version.
In my opinion, the question of participation in multinationals must also be subjected to close scrutiny. This is the reason why, Mr Commissioner, we in the Committee on Employment and Social Affairs proposed the creation of a working group made up of representatives from the social partners, Members of the European Parliament and experts from the Commission. We would like you to give your opinion on this proposal and, if need be, a timetable along with practical ways in which this working group can be set up.
Finally, we proposed the establishment of a programme aimed at promoting exchange of information regarding good practice. In this respect, a commentary on this programme has been included in the 1998 budget line relating to social dialogue. In this spirit, I would like to note that on 7th and 8th May next, a first meeting of worker shareholders will take place in Brussels, which will give rise to the establishment of a European federation of worker shareholders. We hope that this programme may be financed within the framework of the promotion of exchange of information.
Mr President, Mr Commissioner! Mrs Hermange has drawn up for the Social Committee an excellent report on the participation in profits and equity of employees and on the Commission's PEPPER Report. Many congratulations! In this connection I can submit the response of the Economic Committee for which I have been given three minutes speaking time additionally by my Group of the European People's Party. Therefore, at the end I will emphasize those principles of my group which have been incorporated into the response.
The PEPPER Report contains an overview of the voluntary participation in profits and equity models in the EU and deals with what can be learnt from the collective experiences. As we heard, major experiences have been gained above all in Great Britain and France. The successes in these Member States with a large number of models are connected in that the idea of statutory framework conditions to promote the financial participation of employees is inspired by many different political powers there. Mrs Hermange requests the Commission to reinforce the exchange of information via participation systems amongst the Member States and to start information campaigns in these states, mainly with the social partners.
The report of the Social Committee adopts the idea of a wages policy which is oriented towards productivity. Since the White Paper on Employment it has been recommended time and again by the EU to employers and employees. The employees know that in clear text this means restraint in increases in cash wages. A franc or a mark can only be spent once, in cash or for investment.
The report and the response make it clear, however, that it is not enough to fob off employees with a 'thank you' for their understanding. They should rather be given interests, on the basis of voluntary models, in profits and investments which would not arise at all without their restraint. The PEPPER Report relates rather one-sidedly to employees' corporate equity investments, where they are documented through securities such as shares, employees' shares, stock options, bonds and convertible bonds.
The Economic Committee rejects investment alternatives if there are no corporate opportunities. It also wants to include the promotion of forms of investment in the discussion because they predominantly occur in small and medium-sized companies. In Austria and Germany these are undisclosed partnerships. This also corresponds to application 4 to amend. Application 2 to amend of the Greens Group in the European Parliament seeks to strike from the report the idea of a supplementary retirement pension through property formation and thereby remove it from the debate on capital formation policy.
Indeed, the PEPPER Report is not a legislative initiative but a stimulus for discussion, and this aspect of capital formation policy should be discussed in any event, especially as it in no way relates to a replacement of statutory social insurance. Mr Wolf, I prefer what the speaker for the Greens, Joschka Fischer, recently said at the budget debate in the German Bundestag. 'A broad participation of employees in the capital gains in a company of coowners is the prerequisite for pension security' . The concept of property formation in employees' hands belongs to the most important demands of the Christian-social movement. Nell-Breuning, who undertook the essential preparatory work for the social encyclic Quadragesimo anno , once said that partnership and the participation of employees would only take hold as pincers with two jaws. One jaw was information and participation. Here we commit ourselves to the rights of information and consultation of the European employees' councils. In addition, we demand the opportunity to participate in the planned European limited company.
The other jaw was the participation of employees in productive assets. The idea of participation of course not only has Christian-social roots, but amongst other things roots in the Enlightenment as well. Francis Bacon, the great English thinker and statesman handed down the maxim: ' Ownership is like dung. It stinks in a heap, but brings rich blessings when widely spread' .
Today, the demand for a broad spread of productive assets corresponds to this 400-year-old proposition. It is not about a backward-looking distribution of ownership. The objective is to provide more assistance in the future to those who have been disadvantaged in the past, by adopting supportive solutions. Primarily, the social partners are called upon to provide tailored participation models within a national framework. The right response of our time is: partnership instead of class conflict. With this in mind, I ask you to approve the report by Mrs Hermange, whom on behalf of the Economic Committee I would once again like to cordially congratulate and thank.
Mr President, ladies and gentlemen, I would firstly like to cordially congratulate Mrs Hermange for her excellent report. She assimilated the suggestions of the members of the Social Committee into her report, and so the overall report was never contentious. My group is therefore against the first three applications to amend which were submitted, and in favour of application No 4 because this is a sensible supplement to the report.
In June 1992 the Council adopted a recommendation to promote systems relating to the participation of employees in operating profits. It resolved - and I am presenting a summarized account of this - to create legal structures for the introduction of such systems of participation, to examine the possibility of whether tax incentives could be introduced, to promote the systems by way of an information campaign and to take into account the findings from other Member States, to ensure that legal and administrative provisions were formulated in such a way that a broad range of systems would be available and would be the subject of consultations between employees and employers, and in particular to take this into account in tariff negotiations. After three years all national data were to be made available to the Commission for a new overview.
These national findings are now presented in the Commission's report and they are, to put it mildly, inadequate. Apart from France and Great Britain, practically no Member State has taken any initiatives and there is a complete absence of an international exchange of information. Unfortunately, the outcome of this report proves once again that recommendations which have no binding legal force are adopted by the Council only for show. After the adoption of resolutions the Members of the Council submit cloudy press releases and leave the recommendations to disappear in the bottom drawers of their desks.
But we want to see action! The participation of employees in operating profits itself is accompanied by improved productivity. It encourages employees to obtain qualifications, at least these are the experiences from France and Great Britain. And also, at a time of high unemployment it could, with the introduction of the company participation systems in smaller and medium-sized companies, also ensure better and more secure employment
We therefore expect the Council to adhere to its own resolutions of 1992. But from the Commission we expect more than merely a report with a description of the facts. It should carry out investigations on the effects of the PEPPER systems, set in motion a programme for the exchange of information, set up a working party to promote the introduction of PEPPER systems particularly in international companies and consider a Community initiative on capital formation policy to solve the problem of participation rights for migrant workers as well.
Model projects should also be developed for the central and eastern European countries. However, we expect the social partners to provide information and inform themselves about the PEPPER systems, as well as having regard to these systems when conducting their negotiations.
Mr President, this is a recommendation from 1992, which according to the Committee and the report has not led to very many national measures. Now the Committee is largely behind this report and the proposals for measures we want to introduce, tax relief via the State, grants etc., to increase profit sharing by companies and worker influence. That is good, but I think that we should state very clearly that it cannot progress more quickly than the Member States themselves want. You cannot dictate from above that this is what people should do and expect that things will necessarily be so.
I would particularly like to point out some examples which have worked quite well in my country, Sweden. We have had cooperatives for a long time, both producer cooperatives, such as in agriculture, and consumer cooperatives which work very well. There people go in with one share and have one vote, so it does not work in the same way as the share system, where people go in and buy as many votes they like by buying lots of shares. These cooperatives therefore work well. Most of them can be developed. In addition, there is the possibility of also using economic societies, as they are formally called, i.e. cooperatives, for small companies. I think it is important to stress that, and I would like to point out that perhaps people should concentrate more on measures of that kind.
I personally am also very much convinced that people support companies which are wholly employee owned. It provides a totally different way of creating a sense of belonging in a company and a sense that this is something people are doing together. That is hardly mentioned in the report.
However, on the whole the report is positive and we in our group think it is important to strive in this direction. We also believe that this can create employment in Europe's Member States in future if it is drawn up in the right way. However, it must happen at the speed and in the way which each Member State itself desires. On the whole we are also able to support the amendments with some exceptions.
Mr President, I would like to begin by reminding all of us that the left, both the political and the trades union left, has never in any way been against the people working in companies also having a very, very large influence over the business, both over the corporate environment as a whole and over the use of profits. But I think that to begin one-sidedly to emphasize personal shares and personal shareholdings as a driving force for increased productivity in this way is extremely biased and very blinkered.
What we want instead is a dynamic and creative development with regard to corporate democracy. It would have been very good, I think, if both the Commission and the rapporteur had included the need for companies to invest in funds for the future and what we recently talked about, life-long learning, so that there is investment not only in personal ownership, but also in short-term training in order to increase expertise, not just for the individual, not just for the company, but also for society as a whole.
Mr President, what follows from this? I believe that this must once again be clarified. It is not a general question, Mr Menrad, of partnership or class conflict. I cannot help commenting here that anyone who cannot engage in conflict will not be taken seriously as a partner either. It is a question of how participation systems can be developed beyond the Ford factory, i.e. beyond the large company, with co-management or other means of involving employees arranged by the trade unions. We know that the low-denomination share is no answer. The shareholder is torn one way and the other between the shareholder value, which calls for sackings, and his interest as an employee, which calls for employment. That is the case at Volkswagen, that is the case at Renault and that is always the case wherever low-denomination shares are broadly scattered amongst employees.
We must urgently examine to what extent we can expand the corporate concept which focuses on the functional context instead of the mere formation of property; modern franchise company chains should be examined in this connection. We must also consider the redefinition of the boundaries of corporate and social democratisation. In this respect I disagree slightly with the GUE, because local and regional coordination also calls for new forms of incorporation and in that case a reliance on ownership makes complete sense. However, in particular this is a matter of genuine participation in profits, not of wages being paid out over an extended period of time, and also of the necessity for providing official cover for the employees' shares.
We have submitted the appropriate applications. We can also support the applications of Mr Menrad, since it seems to us rational to once again support rational privatization with appropriate participation strategies; a specific concentration on small and medium-sized undertakings also seems to us to make sense, provided their particular circumstances are adequately taken into account. However, the fundamental issue is to deal with the question which has already been raised in connection with the Meitner plan in Sweden in the full bloom of Fordism: how can a mechanism be effectively installed which cancels out the automatic process whereby the holders of capital accumulate the corporate wealth and the dependent workers can at most reproduce their own working capacity? This is the question we are faced with, and in this respect the PEPPER Report is really only a precursor, as much as Mrs Hermange is to be thanked for drawing something positive from it with the Committee for Employment and Social Affairs.
Mr President, ladies and gentlemen, recognizing the right of subordinate employees to participate in the profits and success of the company has always been one of the priority objectives of the Italian political right. For fifty years we have been maintaining that overcoming the class struggle and eliminating the conflict between capital and labour must essentially come through the participation of employees in the company capital. That is why the parliamentary group of the National Alliance is delighted to welcome the reproposing of this subject and congratulates the rapporteur, and we also note the fact that even about six years after the recommendation of the European Council, little or nothing has changed in the various Member States. We have the clear sensation that in Europe the issues of occupation and industrial democracy, of a different and qualified role for employees, had become commonplaces, slogans to be used only to display goodwill which then do not find any concrete expression.
In fact, excluding France and the United Kingdom, where progress has been made in the last five years on the ground of financial participation of employees, in the rest of the European Union a sterile debate continues about understanding whether these new participation systems should be the responsibility of government or the social partners. The European Union must demonstrate more courage, more determination in this delicate matter, that is it needs to move from words to deeds, if only through the establishment of a European participation council, with the task of promoting the introduction of participation systems under comparable conditions throughout the Community. It is necessary to act so that the social partners include this system in their negotiations and operate so that a regulatory framework is available in the Member States. At a time when unemployment remains the most serious economic problem in the European Community at this millennium end, Europe must make every effort to induce the governments of the Member States and set out down a secure road, already successfully tested but so far only used by few. Grand intentions are no longer enough!
Mr President, I am very pleased about this initiative from the Commission. It places emphasis on the advantages there can be in employees sharing in the profits of businesses. Profit sharing can make employees more satisfied and motivated, put more in their pay packet and create a better psychological working environment. It can make the profits of European businesses grow if productivity increases and it could possibly help improve employment in Europe, which is needed. Profit sharing can appear in an infinite number of variations. Financial profit sharing, financial democracy or employee shares. Favourite children have many names. The model which is chosen in the Member States will depend on how the labour market is set up in the country concerned. When the Commission's report states that there is no profit sharing in Denmark, that is incorrect, Mr Flynn. Employee pension funds own a large share of Danish businesses. That means in fact that wage-earners have a large stake in capital in Denmark.
We should not therefore stick to a rigid picture of what profit sharing means or a narrow European model. We should start with the countries' different traditions and learn from each other's good and bad experiences. I would therefore support a study into how the various schemes function in the Member States. It is also a good idea to set up a working group which should include the social partners. This working group could, among other things, examine questions of a transnational character, such as profit sharing in multinational companies. In Denmark we do not believe that European legislation is necessary, but we are pleased that in this way we can put the subject on the agenda in the EU. This is an area in which we should take the voluntary path. It would be wonderful if we could make businesses aware of the advantages of profit sharing through the exchange of experience and studies, but decisions on the introduction of profit sharing should either be left to the individual business or be made the subject of agreement between the social partners.
Mr President, first of all let me thank Mrs Hermange and the Committee for Employment and Social Affairs on the thorough work that they have done on the PEPPER II report.
The PEPPER II report gives an overview of the way that the Member States have promoted financial participation of employees in profits and enterprise results since 1992, following the adoption of a Council recommendation on this very issue.
Since the adoption of the PEPPER report last January financial participation has, amongst many other topics, been discussed in the context of the Green Paper on partnership for a new organization of work.
The employment guidelines that were adopted in December also invite the social partners to negotiate agreements to modernize the organization of work, with the aim of making undertakings productive and competitive and achieving the required balance between flexibility and security. In this context, the participation of employees in profits and enterprise results could assume a greater importance.
As the PEPPER report shows, profit-sharing is in all cases associated with higher productivity levels, no matter what methods, model specification and data are used. Other positive effects of the schemes are on wage flexibility, employment and employee involvement.
The Commission agrees with Parliament that the impact of financial participation schemes on employment, productivity and wage flexibility should be further studied. We agree with Parliament here - measuring the exact impact of such schemes can often be very difficult, particularly given the different fiscal and social security schemes that exist in the Member States. The Members will be aware of the great diversity here and it is very hard to get the proper assessment and comparable data analysis in place.
Furthermore, since it seems that the lack of comparable information may be an obstacle to the promotion of financial participation schemes, the Commission supports the idea of launching incentive measures to promote information exchanges between Member States, provided adequate funding is available. I think this is a key request which the rapporteur and Parliament are making today.
The applicant countries could also be invited to participate in this particular understanding, insofar as exchange of good practice and information is concerned.
As regards other actions proposed by Parliament, the Commission would prefer to wait until the final results of the consultation launched on the basis of the Green Paper on work organization, plus the issue of setting up a working party, could be considered in the context of the possible follow-up to the Green Paper.
Thank you Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Kurdish refugees
The next item is the statements by the Council and the Commission on the situation of Kurdish refugees and the position of the European Union.
Mr President, thank you for your introduction and for the opportunity to address Parliament this afternoon. This is my first opportunity and it is one that I relish. This is a very important issue which is being debated today and it is a privilege to take part in your debate.
The presidency shares many of the concerns expressed by the European Parliament. The scenes we have all witnessed during the last few weeks of large numbers of distressed and vulnerable people arriving on the shores of Europe are deeply disturbing. Some of these people are genuine refugees entitled to the protection of the international community. But many are economic migrants in no real danger of persecution in their countries of origin who are merely seeking a better life in the European Union. Both categories appear to be being exploited by unscrupulous racketeers who take their money in return for attempting to smuggle them illegally into the European Union.
As the presidency we are determined to deal with this difficult and complex problem in an effective but humane manner compatible with our international obligations towards genuine refugees. This is not just a Schengen problem; it is a common European Union problem. It is a problem which challenges our ability to act together both in European Union domestic policy terms and in foreign policy terms.
The presidency has drawn up proposals to tackle this difficult problem. On the domestic front, immigration and asylum policies of the Member States need to be fair and firm. External border controls need to be rigorously enforced. We are looking within the European Union at what further steps we can take. We have suggested that we could be more rigorous in applying sanctions against airlines and other carriers who bring undocumented passengers into the European Union. We can ensure that our embassies and consulates, where applications for visas are made by Iraqis, have adequate training. We can train airline staff in the detection of false documents.
But this in itself will not be enough. We have to track down and bring to justice the organized criminals who are trafficking in human beings by encouraging people to leave their countries and part with their savings for an illegal passage to Europe, often in appalling conditions. The meeting of police chiefs in Rome on 8 January was an important step in this direction. Several representatives of those European Union law enforcement agencies most directly affected by the problem were able to pool their knowledge.
The presidency will seek to build on this. We will continue to ensure our law enforcement agencies have the political support they need to be able to work smoothly together to confront this kind of international crime. As the presidency we will do what we can to achieve this. Since some of the people being smuggled into Europe are genuine refugees fleeing persecution in their own countries, our actions have to be consistent with our international obligations towards such people. The Office of the United Nations High Commissioner for Refugees will be kept advised of any measures being planned. In turn, the presidency has sought - and we will continue regularly to seek - UNHCR's advice on the humanitarian situation in the regions from which the migrants come.
But the measures we take domestically will not be able to stem the human tide unless we are effective on the foreign policy front as well. We have to look at the root causes of these migratory pressures: the human rights and humanitarian situation in the region and the repressive nature of the Iraqi regime, as well as the fighting in which so many civilians are caught up in Northern Iraq and the south-east of Turkey. We have to think hard about what we can do together to solve these problems.
In particular, we have to support the efforts of mediators in the reconciliation process between the Kurdish parties in Northern Iraq. Through humanitarian intervention we need to help create the conditions in Northern Iraq that will remove the incentive for people to leave. Turkey has a key role to play in handling this crisis. The presidency has discussed the matter with the Turkish Government which is taking the problem seriously and has tightened security measures at ports.
The presidency has attached the highest priority to work on the action plan on illegal immigration from Iraq commissioned at the Luxembourg European Council. This crisis is a real test of the European Union's ability to take rapid and effective action within the framework of both the second and third pillars to deal with a serious problem. The presidency intends to do what it can to see that together we pass the test.
Mr President, the Commission also welcomes the opportunity to discuss this important issue in your Parliament If we want to do justice to those who justly lay claim to protection as refugees on the one hand, but if on the other hand we want to protect our citizens against the problems of illegal immigration, the European Union will increasingly have to strengthen its cooperation and harmonize its asylum, immigration and visa policy, or as the case may be, coordinate more decisively.
Mr President, the European Union understandably exerts an attraction on many outside the Union who find themselves politically or economically oppressed. When the European Union does not offer a common policy in exchange, the pressure of illegal immigration will only increase, resulting in the genuine refugee becoming the victim. This is not acceptable.
We owe a more effective policy to the Member States who are presently carrying the heaviest burden as regards receiving refugees. Mr President, when we are talking about the recently observed, increased inflow of Kurdish people, it seems to us that this cannot be primarily attributed to new political or economic causes. The Kurdish question is, as we all know, past history, yet unfortunately it should be recognized that a solution cannot be expected in the near future. Nonetheless the European Commission is trying for its part, through the MEDA programme amongst other things in the south east of Turkey, but also in northern Iraq through the ECHO humanitarian aid, to improve living conditions there, with the aim of preventing migration as a first option.
The extra negative dimension we are presently witnessing, and the presidency pointed to this just now, is an increasingly large scale smuggling operation in which criminal organisations earn big money from the misery of thousands who, for whatever reason, wish to live in Western Europe. These criminal practices cannot be combated toughly enough. We therefore very much welcome the talks between police chiefs which recently took place in Rome.
Mr President, on issues concerning the third pillar, in which the national authority of Member States dominates, the Commission has taken the necessary initiatives and has submitted proposals, a number of which I would like to mention here.
The Commission has submitted the proposal for the ODYSSEUS programme, which aims to promote exchange and training of functionaries who work in the field of emigration, external borders and asylum issues. This proposal is presently still being discussed in the Council of Ministers.
We would like to point out the joint action of March last year to recognize temporary protection of asylum seekers, to which your Parliament has given its support. The recent events indicate the need for temporary protection, and the Commission hopes that the Council will be able to reach a decision soon.
Already in 1995 an institutional framework had been adopted for cooperation between Europe and Turkey in the fields of justice and internal affairs, but the mechanisms for implementation have, unfortunately, for well-known political reasons.
The statement of 16 July last year on the deepening of the relations between the European Union and Turkey contains proposals for further cooperation in the sphere of police and customs; this is backed by financial resources.
The European Council of Luxembourg considered the consequences of the large tide of migrants, and then, too, the issue of Kurds from Iraq was discussed, and, as you know, the Council is preparing an action plan in which third and second pillar aspects are gathered. In this context the Commission wishes to point to the complementary nature of the Union initiatives on the one hand, and action as part of the Schengen agreement on the other. This is important because the Schengen agreement was incorporated into the Treaty of Amsterdam, and because current developments might endanger the implementation of one of the objectives of the Treaty, namely the abolition of border controls.
Yesterday a task force met to discuss a whole range of practical measures to control external borders on the basis of a list drawn up on 15 December.
Mr President, in conclusion the Commission would like to express its appreciation of Italy's efforts to respond adequately to the pressure of hundreds of new immigrants, and to do so in compliance with the obligations of international conventions, such as offering humanitarian aid and the opportunity to submit an application for asylum, whilst at the same time meeting its obligations to protect the external borders as effectively as possible.
Mr President, the joint action plan which is being prepared by the Council, will try to gather together all policy areas. The Commission on its part will vigorously support the presidency's efforts for far-reaching agreements between the Member States.
Mr President, Mr President-in-Office of the Council, Mr Commissioner, ladies and gentlemen, I believe the two statements have shown that there are very many points of agreement between the institutions of the European Union. Firstly, it is important that the right of asylum is fully safeguarded in this Europe. Secondly, however, it is important that we put an end to criminal organizations, which cannot be tolerated or sympathized with because they commit the ultimate sin of exploiting human misery out a lust for profit.
Thirdly, I should like to fully support what the President-in-Office of the Council also mentioned: it is a question of combating the causes of migration, as you also stated, Mr Commissioner. I believe we must all endeavour to solve the problem of the Kurds - the economic, social, political and cultural problem of the Kurds, not only in Turkey but especially in Turkey.
However, I would like to take this opportunity to state quite clearly that to many people it appears to be no coincidence that this immigration occurred a few weeks after the Luxembourg summit - this reaction appears to be no coincidence. It may indeed have happened with the knowledge of the Turkish authorities. We must follow up several reactions closely. We must be patient. We must continue the dialogue with Turkey despite all the problems this involves, because a problem such as that of the Kurds can ultimately only be resolved jointly, with mutual support and assistance. We must also convince Turkey that it is not only an internal problem, not only a problem to be resolved politically or even militarily, but a socio-economic and cultural problem which is to be resolved; and that Europe wants to help, not oppose Turkey, and would like to point Turkey in the direction of assistance.
Fourthly: the burdens. The Commissioner also addressed this matter and others have addressed it - if we want to combat the xenophobia, which there most unfortunately is, and in some cases also the hysteria which accompanied it, we must consider how the burdens and the responsibility incidental to the refugee question can be better apportioned.
We also addressed you on the matter, Mr Commissioner in the Committee for Foreign Affairs, Security and Defence Policy. I believe that more must be done to make it clear that in the event that some countries - Italy has on many occasions acted in an impeccable manner in this connection - becoming directly affected by floods of refugees, other countries in Europe cannot say that this does not concern us, that is their problem, or perhaps react in an even more negative manner.
In Europe we must assume responsibility for this jointly, and jointly create a rational asylum policy in this Europe. This has not yet happened, and there will be other colleagues addressing the subject.
The common foreign policy must ensure that the right of asylum is safeguarded in this Europe, that no fortress of Europe comes into being, but that a rationally controlled immigration policy ensures that xenophobia is eliminated and that we are an hospitable Europe, but for those who really need our help and support.
Mr President, Mr Commissioner, I think Commissioner van den Broek was right to recognize that the problem of the Kurds cannot be regarded just as an operation of police containment or security to be progressed with exclusively containment operations, given that it is a matter of an eminently political question which goes precisely to the root of things.
Twenty million people, divided between five states, a people without a land, an ancient cultural identity torn apart, people without citizenship, subjected to harsh repression and authoritarian regimes. All this cannot be removed from the European conscience.
I believe the problem must be approached with due caution but also putting the issues back into proportion. Only 2 646 Kurds have disembarked on the Italian coast, 1 500 Turkish and 1 384 Iraqi. Italy has operated, and I want to give credit to Commissioner van den Broek for having recognized it, according to the international agreements and respecting the Schengen Treaty, strengthening the controls, expelling the clandestine immigrants - 54 000 and 38 000 in 1997 - sticking to all the obligations which are necessary but also adopting the measures which must be taken to be able to respect the right of asylum, without unloading its own responsibilities onto other countries. But the question must be dealt with in a unitary and political way, also seeking to develop a different kind of policy towards Turkey which remains, precisely, a central country in decisions in respect of the Middle East. I would like to say here that Europe is not only the Europe viewed horizontally, as Mr Cook viewed it this morning, framing it from Edinburgh to Vienna, but it also goes from Edinburgh to Barcelona, to Naples, to Athens. Only by looking at Europe in comprehensive terms can these problems be dealt with, applying that due wisdom and also that due humanity which is imposed from the start to these problems.
Mr President, ladies and gentlemen, when in days gone by Kurdish refugees disembarked in Italy and to the appeal for solidarity launched from my country for a common European action came the response that the problem was entirely Italian, our European citizens had the proof, once again, that they belonged to an acephalous Union, a Union which imposes rules on everything that can be regulated in everyday life, but which then goes into hiding when world-scale events become urgent for our continent.
The disembarkation of the Kurds in Calabria and Puglia is just the latest chronologically and the Union will increasingly be considered a priority destination by refugees. There are two points I consider fundamental, the first political, the second legal and institutional in nature. We who have contributed to the dissolution of the eastern regime, we who have started action to strengthen the weak democracies of those countries, we who have opened up the Union to enlargement to the other countries operating, in fact, a choice which also opens up new fractures, we cannot ourselves turn away before such emergencies. So a coherent and tangible policy is needed, also to promote economic development of the regions of Asia Minor, the Mediterranean and its peoples. As regards the legal and institutional aspect, I would mention that Title IV or the new treaty confers on the Council the task of defining, within five years, common rules for crossing external frontiers, visas, asylum and immigration. Given that the southern coasts of the Union are no longer national boundaries but frontiers of the Union, we ask that common and lasting solutions be urgently found.
Mr President, the present tide of Kurds to Europe calls for a joint European action. We cannot leave Italy on their own, I repeat the previous speaker's words. Mr President, the number of emigrants may be a problem in this case, but the powerlessness of the European Union is a much bigger problem. The more so as it can be predicted that similar cases will occur more frequently in the future.
Mr President, we from the Liberal Group think there should have been a European action a long time ago, but for the moment what we see instead is pushing and pulling between Member States. I refer to the initial row between Germany and Italy.
Firstly, as Commissioner Van de Broek also said, it is necessary to lay down common entry regulations, rules for refugees, in European law. This would prevent journey patterns in the direction of those countries where they have a greater chance of being given residency. So this is harmonization.
Secondly, exchange of information through Eurodac, should be introduced soon, tomorrow here in this Parliament.
Thirdly, a European regulation should be introduced for a fairer distribution of displaced persons when it concerns a massive tide into the Union as a result of war, and so on. This is the sharing of responsibility.
Fourthly, the control of external borders should be drastically improved; external border control.
Fifthly, the provision of shelters for displaced people in the region after major disasters is desirable.
Sixthly, human smuggling must be combated rigorously through the help of Europol.
Seventhly, the return policy should also be tackled on a European level.
Eighthly, measures should be taken at European level if the countries of origin do not cooperate in taking back their own subjects.
Ninthly, the cause of migration should be tackled.
And finally, there should be a migration observatory.
Mr President, I conclude. The moral of this story is that we either act jointly, or the problem will get out of hand.
Mr President, I think the Council Presidency and Commissioner van den Broek are very clear that it is absurd to think that they can stem the Kurdish migratory flood without a radical change in the situation in the places where they live today. I am thinking primarily of Turkey and Iraq. The causes of the migratory flood must be understood, it has been said. The causes are simple: war is being waged against the Kurds in Iraq, and the Turkish army has carried out massacres against villages inhabited by Kurds. Those are the causes of this flight: political causes, primarily political, which make the Kurdish question a political question. I believe that all this makes it urgent and necessary to hold an international conference on the Kurdish question. That is a very pressing necessity and the European Union can and must take this problem on board. A commitment from the Commissioner on this issue would be important.
I only want to add that I too consider important the recognition shown for the positive role played by the government of my country. It has not been a pretty sight to see other governments say that the problem of migration was just an Italian problem; I think it is now time to pose the question of a common political asylum policy.
Mr President, ladies and gentlemen, this debate concerns political responsibility. It is a question of dealing responsibly with the subject of 'flight' and a coherent European response to the question of helping refugees who are seeking protection. This debate is about refugees and helping refugees, not about preventing refugees from taking flight in the first place. We are experiencing precisely the opposite. Refugees are being criminalized indiscriminately and the medium of Eurodac, Mr Wiebenga, is a means of criminalizing refugees indiscriminately. They are per definitionem being turned into illegal immigrants, and now an entirely new concept is being introduced into the debate: that of the illegal exit. I am familiar with this concept from the linguistic usage in the GDR, and Mr Swoboda uses this concept when he demands that Turkey as it were prevent refugees being able to escape from Turkey in the first place.
With the calls for Schengen to be repealed, which is only possible if there is an actual threat to public order and internal security, 2, 000 people in flight are declared to be a threat for 370 million EU citizens. This is demagogic and represents an exploitation of the misery of people in flight for party political purposes, for election purposes and for purposes quite different from ensuring that the right of asylum is upheld here.
When now above all the Federal German Minister of the Interior, who over the last few days has posed as the taskmaster of Europe, criticises Italy this is an open call to violate prevailing asylum law. He also calls for the Geneva Refugees Convention to be violated! He calls for the European Convention on Human rights to be violated! Indeed, where have we arrived at here if European responsibility now only means undermining the law of asylum as far as possible. The Kurdish problem is not a police problem
Please allow me to say one more thing: four weeks ago Mr Juncker said here in this room that he would not sit at a table with torturers, and he was referring to the Turkish Government. Four weeks later these very people are being cooperated with, the Turkish police are being cooperated with and there are discussions with the Turkish police as to how the culprits can combat the victims
(Applause) This is deceitful and cynical and makes it clear how seriously human rights policy is conducted!
(Applause)
Mr President, many colleagues have highlighted the cacophony Europe and some Member States have demonstrated faced with the issue of the flood of Kurdish refugees into Italy. I associate myself with those criticisms, I say that the Italian authorities have acted properly and have shown, from this point of view, a great sense of responsibility, but at the same time I answer the fact - if I may - that, if we had thought in time that these frontiers and these asylum measures for refugees are measures to be taken henceforward at the European level, it cannot but be recognized that neither in the Treaty of Amsterdam, nor in the action of the Council, which has blocked a draft convention on external borders since 1991, are there encouraging signs.
Europe is there, but when it is needed it is missing and missing too often! It is a task which the British Presidency will surely have to deal with to bring order to a situation which can no longer be left to the national governments.
Having said that, may I say, Mr President, on the text that we will be voting on, that we are preparing to vote unilaterally, without dwelling for a moment on the Turkish question which was left in suspense in Luxembourg, and voting on a text of this kind risks being another slap in the fact to that willingness to re-open the dialogue on the participation of Turkey in the European Conference which we are all looking forward to and on which we are working, but which, unfortunately, has had no reply from Parliament.
Mr President-in-Office, I would first of all like to wish the British Presidency the best of luck.
Mr President, ladies and gentlemen, the influx of hundreds of Kurdish refugees into Europe gives us the opportunity to question ourselves on the functioning of the police cooperation foreseen in the Schengen agreements and in the section concerning the total abolition of border controls on movements of people.
The assessment is clear. This arrangement is inappropriate. Italy joined the Schengen group on 26th October last, and yet nearly 10, 000 illegal immigrants pass through southern Italy every month in order to gain entry into the rest of Europe, benefiting from the internal borders which are easily crossed. Austria, who joined Schengen on 1st December 1997, has just invoked the safeguard clause in order to increase controls at the Italian border. France, which already uses this clause on its northern borders, has considerably strengthened controls along its borders with Italy, without even attempting to invoke the legal cover of the safeguard clause. In any case, we have to recognize that the whole world is making a fool of the Schengen agreements.
As an MEP of a border region, I know that border controls in no way constitute a hindrance to freedom of circulation, just as showing our parliamentary or civil servants' identity cards is not a hindrance to our entering these Parliament buildings. As an MEP of a border region, I know the political and socio-economic damage caused by unfettered emigration. Each country must remain free to decide who lives within its borders, to protect and respect those it accepts and to refuse this right to those who do not respect its laws.
It is precisely within this context that the Treaty of Amsterdam anticipates, within a five year period after its enforcement, the abolition of all controls on movement of people, including those from third countries, at the internal borders of the Union. And they want France to amend its constitution to this end? I simply hope that the French, and in particular those from Alsace, will be able to give their opinion on the subject and reject the Treaty of Amsterdam.
Mr President, once again I am wondering what Europe wants and what role Europe is playing in the face of the daily events of extra-European immigrations of entire peoples. On the one hand it welcomes the new arrivals and encourages this mass transfer, and on the other it tramples indecently on the rights of the peoples of the Member States: Padania is an example of that.
Turkey and Iraq share the territory of Kurdistan, while Italy and the Member States share the Kurdish people robbed of their homeland. I wonder if the Union did not have the political strength to react or did not want to react against the Turkish government, which speaks of democracy and in reality bombs and kills Kurds and in its own country obliges citizens to write their religion on their identity cards. What Europe do we want to build if we fail once again to demonstrate the capacity or the will to combat effectively the criminality which organizes mass exoduses speculating on the lives of desperate people? Of course the criminal organizations know how inefficient Europe, this Union is, better than the Union knows the criminal organizations. In this way, dear Europe, we will again show our incapacity or, worse, our true objective: doing exactly the opposite of what we say.
Mr President, I think I too must highlight this fact that has shaken all of us: the Europe we have discovered on the occasion of the arrival of the Kurdish refugees in Italy has been the Europe of exposed nerves and ugly conscience. Exposed nerves because slightly more than two thousand refugees were enough for someone to call for the immediate annulment of a pact, an agreement, a treaty which has cost so many years of work and which built the possibility of free movement. Moreover, ugly conscience because it is that same Europe, those same forces, which did not want to reach the only possible conclusion which the citizens ask us for and which is a common policy on immigration and asylum; now, not in five years time.
Fortunately facing this Europe there is another: a Europe which we have seen, with a delegation from the Party of European Socialists led by my colleague, Mr Schultz, to Puglia and Calabria; the Europe, that population, those administrators, those governmental organizations, the Catholic church, in the first row, clamouring for common policies on immigration and asylum, calls for Schengen to be experienced for what it is, as a solidarity pact and not as an opportunity to unload the barrel on the other, above all on those mother nature has blessed with a beautiful sea: the sea, not the small internal borders of a state like Luxembourg. And still they ask us, they have asked us, starting with the Archbishop of Lecce, whom we met, to formulate a policy on the right of asylum. We are no longer in the presence of emigration, we are in presence of migrations which will increasingly tend to resemble what is happening in other parts of the world.
We also ask for something else, they ask for it, but we also ask for it: a fight against crime. You know that at present, for example in Puglia, other arrivals are expected in the coming months, but not in the great ships immortalized in Amelio's film; high speed rubber dinghies are expected at night, which will land a few people at a time. To control 120 kilometres of European coastline, is perhaps the case of contributing to the operation of our government in southern Albania to stop the criminals organizing this exodus. We have talked with Kurdish, Tamil, Singhalese refugees: US$ 4, 000 each to get to Hamburg and Amsterdam. We explained to them that, correctly, the Italian government, for humanitarian reasons and also for practical reasons, had decided to apply the right of asylum. I say practical reasons, because with the old law, even facing things that we did not want - expulsions - the way would have been open to reach the north.
From this angle - if you will permit - those who abused our government were twice mistaken, but above all made a grave error: that of demonstrating that this Europe of exposed nerves, of ugly conscience is alive in their person and in their behaviour.
Mr President, ladies and gentlemen, we Europeans will, it is to be feared, more frequently have the opportunity to talk about refugees escaping to Europe. Therefore, it must firstly be emphasized that what is happening in Italy at the moment does not represent an Italian problem, nor a German problem, nor even a German-Italian problem, but that the movement of Kurdish refugees is centred in Turkey. Therefore, the first demand to be made to the Turkish Government is that the conflict with the Kurds be settled peacefully and by constitutional means and on the other hand that it be ensured that criminal organizations which also make capital out of human misery and use Turkey as an escape route be rigorously prosecuted. That is the first demand.
Secondly, it has been said that the Schengen Agreement must be repealed. Now, ladies and gentlemen, we must refrain from demanding the repeal of European provisions whenever there are difficulties. Schengen contains all the possibilities of dealing with such situations. This is precisely why we concluded the Agreement! I accept that the Italian Government is playing its part in fulfilling these obligations and it must be acknowledged that it is more difficult in Italy than in other countries. We must also develop an awareness ourselves that with the protection of the external borders, increasingly fewer decisions will be taken on illegal immigration. Because - in an age of mobility - we neither can nor want to turn Europe into a fortress, decisions on illegal immigration must be taken in the individual countries. We must decide whether refugees can stay in our country or not, and such decisions must be made quickly and constitutionally. If we come to the conclusion that they cannot stay, they simply have to be returned to their own countries. This also relates to the regulation of immigration, not only the protection of external borders which is being discussed at the moment.
A final point: everything we are now witnessing in connection with the situation in Italy cries out for a European ruling. We cannot pretend that such problems can only always be solved by the countries which are currently affected. This requires joint European efforts such as they are laid down in the Amsterdam Treaty. They should therefore be implemented quickly, not only when the five-year term has ended; we should make a start immediately. This is what the case of Italy, the case of the Kurdish refugees, warns us about.
Mr President, it is very sad that the fate of the Kurds started to preoccupy the European Union more intensely mainly only after a small part of the problem began being exported to the West. If we had not confined ourselves to pious words when the bombing of whole villages and the annihilation of a nation began at the Iraq-Turkey frontier and on Iraqi soil, Europe would perhaps not now be facing another flood of immigrants from the East. The suspicions that Ankara itself may be involved in the recent waves of illegal immigration to the West in retaliation for the well-known Luxembourg decision do very little to change the general picture. The Kurds are still being annihilated in their own homeland, which is divided between four countries. And as has already been said, we are speaking of 20 million people.
Before the West of Europe began to worry about recent events, for years Greece had already been troubled by the latter-day slave traders who transport the illegal immigrants. But at first, nobody cared.
At the beginning of the century Europe had and missed the opportunity to solve the Kurdish problem once and for all. Now, of course, things have changed. Yet, there are always ways and means for peaceful intervention, both to stop the genocide and to stem the flow of illegal immigrants. The issue is not just a matter for Schengen. Beyond Schengen, Europe has a very profound humanitarian and cultural tradition, this is a major political and humanitarian issue, and we cannot ignore the humanitarian dimension.
Mr President, I see positive developments in Europe's policy towards the Kurdish problem, which because of this dramatic, biblical exodus, has been elevated to the status of a major issue, an issue which goes beyond the problems of immigration and asylum and takes on the character of a policy of ethnic cleansing. Mr President, since I am about to ask the President-in-Office a question, I would like him to follow what I am saying. Of course, I do not know whether he speaks Greek.
I would like the President-in-Office of the Council to follow my speech. I do not know if you can speak Greek and understand my Greek. You can understand my Greek? OK.
To continue, then. There is the aspect of ethnic cleansing, reducing the Kurdish population and, as we did with the Moslems from former Yugoslavia, whom we took in but at the same time strove to intervene and made proposals for a solution to the Yugoslavian problems, so too we ought to make proposals for a solution to the Kurdish problem. There are, however, no such proposals. For the first time we are debating whether we can see through to the roots. And my question to Mr Henderson - to which I would like an answer - is whether the General Affairs Council of 26 and 27 January will go to the roots of the problem and whether the proposal made by the Italian Government for an international conference on the Kurdish problem is to be discussed. I await Mr Henderson's answer.
Mr President, Mr Commissioner, we Italians are very expert, historically, in the fact of migratory flows. In fact, for centuries the people of central and northern Europe have crossed the Alps to find in Italy such a happy place they even make it their empire. I add, also at the historical level, that the present Turkish tragedy is a consequence of the hypocrisy and egoism of many so-called civilized and advanced countries, which have contributed to - and have often connived in - the fact that this people is still denied one country, safe and peaceful. I agree with those who have already maintained that the problem of the Kurds is not an exclusively Italian problem, even if we are experts in emigration and occupation, but it is a problem which is above all and uniquely European, if for no other reason than that the many arms manufacturers selling arms to those countries so that they can peacefully slaughter each other are European. So the problem is European from that viewpoint as well.
Mr President, ladies and gentlemen, I was not satisfied either by the explanation of the President-in-Office of the Council or your explanation, Mr van den Broek. We are talking about the fate of people who are forced to escape because they are threatened life and limb, because their property is threatened, because they are driven out of their native country, because members of their family have been killed and because their basic living standards have been destroyed. Although what the President-in-Office of the Council tells us, and what you tell us, is right, cannot be denied and holds true in all respects, it is not enough. We cannot respond to these phenomena merely with a technocratic reaction. You made it precisely clear what the spirit at the Commission and in the Council of Ministers is when you said 'We must protect people from persecution, but we must also protect the citizens of the European Union from floods of refugees' . No! We do not have to! The citizens of the European Union are not currently threatened by any flood of refugees.
This involves 800 people whom I myself was able to visit in camps and of whom the overwhelming majority come from the Iraqi part of Kurdistan. Who are the 50 % currently in the camps in southern Italy escaping from then? They are escaping from Saddam Hussein for example, and not only from Turkey but from the Turks as well. But when Saddam Hussein occupies Kuwait and when this man produces weapons which are internationally outlawed and forbidden, an international alliance comes together to overpower him, which is right.
We talk about the victims of this man here as if we had to ward them off. This spirit is dangerous, it poisons the atmosphere in the European Union and with this kind of policy and this kind of discussion we help such powers to have the upper hand in the European Union, who want what Mr Nassauer does not want. We do not want a fortress Europe, that we agree about, but we are not the majority. There is a whole group of people in this Parliament as well who do not think like you, Mr Nassauer, and do not think like I do, who want a fortress Europe and who construe this kind of debate which we are conducting as a justification and legitimation of what they think is right.
Therefore I hold a different opinion. We ought not to confine ourselves to saying that we need harmonized law in the European Union, we also need something else. Do you know what? A ban on weapon exports in such areas, for example. And we need an international outlawing of countries which pursue their policies in contempt of international law, as Turkey does in northern Iraq, and countries which unscrupulously repress minorities and deny them cultural and ethnic self-determination, because these are the real causes of their having to escape.
Please also allow us to discuss these substantively political reactions here as well, in addition to the mechanical reactions.
Mr President, I thought it was a bit pessimistic of Mr Schulz to say that we do not have a majority. I think we almost unanimously agree, as we do also, to a large extent, with what the President-in-Office of the Council and the Commissioner said. I have to say that I was very taken with the fact that they both place the problem in a wider context, and do not give in to the tendency to panic reaction to an incident and shoot, but instead to look at the problems which take place in the second and third pillar, which are really the cause of what is happening. The strange thing is that, with reference to the enlargement of the Union, the European Parliament stressed only recently that we are a league of constitutional states and democracies, and that only Member States which meet these conditions can join; that the emphasis on the constitutional state is immediately and forcefully proved as being right by the arrival of boats with hundreds of refugees from Turkey and Iraq, countries where there is no constitutional state and democracy for these people.
It has already been said that there may have been a kind of revenge action as a result of the rejection of Turkey's desire for membership of the European Union. It might be a good thing if the President-in-Office of the Council was to refute this, because it would be a strange situation if this country was to try and join the European Union using this kind of blackmail. But the story is going around, and I think it might be worth refuting.
Secondly, I would like emphasize the fact that there are of course also problems in the sphere of foreign policy. My colleague Nassauer has explained the Schengen issue excellently. Our foreign policy is I think often caused by massive migrations, massive refugee movements. With Bosnia it was in a direct sense. Now it may be in a roundabout sense because we do not have a preventative foreign policy.
The same may happen in the future as far as Algeria is concerned. I think we have to make efforts to create a truly common foreign policy towards these countries. Only too often the Member States not are always on the same wavelength with regard to problem areas. I find this a grave danger, which will materialize in large numbers of refugees presenting themselves at our borders, amongst them people who can genuinely be described as refugees who rightly carry the name refugee, because that is far from always the case at present, of course.
I have received seven motions for resolutions , proposed pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place tomorrow at 12 noon.
And so I give the floor to Mr Henderson who has also been given permission to say a few words about the situation in Algeria.
Mr President, thank you for giving me the opportunity to make some remarks in response to the debate. There has been some heat in the debate and I have enjoyed listening to the various views expressed by different Members.
Within the furnace of that heat, I think there has been a lot of common ground on which we can all build with a view to the future. It has been recognized that there is a need for urgent action at European Union level. This is not a problem that affects only one part of the Union; it affects potentially the whole of the Union. It is also welcome that there is an understanding that there needs to be cooperation among the Member States. We all face this problem and maximum solidarity would obviously be helpful.
It has also been heartening that there has been a complete condemnation of the cynical trade in the human misery which has been perpetrated by those criminals who run the gangs and try to take money from innocent victims by telling them of a future that they might have in the European Union which is not possible. It has also been important that it has been recognized in the debate that action is also to be taken in the countries where people are fleeing from.
Can I apologise to Mr Alavanos for not listening to the whole of his contribution. In the old style of the House of Commons in Britain I was trying to do two things at once, being briefed on the next matter while the current one was still under discussion. But I can say to him that the presidency will report the debate to the General Affairs Council on 26 January. I do not exclude anything from the discussion. I have not heard of great support for the proposed conference as being the centrepiece of tackling the problems that we face but we will look on 26 January at ways in which these matters can be addressed.
Mr Oostlander mentioned the question of Algeria and potentially of course there could be a similar problem emanating from the troubles and the difficulties there. I have been asked to comment on reports that the Algerian authorities have rejected the proposed troika visit. The presidency this afternoon is seeking clarification from the Algerians of their response. We are surprised at the report since the Algerians had previously indicated to us that they would accept a troika visit. We are in urgent contact with our European Union partners and will continue urgent efforts to find ways to end, or to try contribute to ending, those appalling atrocities. We will also take forward a close dialogue with the Algerians authorities in the coming hours and days.
Thank you, Mr Henderson.
A brief comment from Mrs Aelvoet.
Mr President, I would just like to make the point to the presidency that it is surely not unjust of the Algerian authorities to respond to the fact that the troika which was sent comprised diplomats and not ministers, when it concerns such a delicate and politically sensitive matter. That is the issue, and that is what they responded to.
Thank you. Does the President-in-Office of the Council wish to respond to that remark?
We will consider different ways of dealing with this difficulty. We exclude nothing.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is questions to the Council (B4-0001/98).
Question No 1 by Freddy Blak (H-0940/97)
Subject: Belarus
The dictatorial regime in Belarus headed by President Lukashenko is responsible for ongoing and systematic abuse of human rights. The opposition is being brutally annihilated. The leader of the Belarus Human Rights League, Yevgeny Novikov, recently went underground after being subjected to severe harassment without the Belarus police intervening. His office has been seized and taken over by a state organization and his colleagues have been beaten up.
Is the Council aware of Yevgeny Novikov's fate? Is the Council prepared to intervene and investigate developments in this case? Finally, how will the abuse of human rights in Belarus affect the country's relations with the EU?
The Council is aware of the events surrounding the occupation of the office of the Belarus League for Human Rights in Minsk. It is still not clear who was responsible for the occupation. Mr Novikov was abroad during the seizure of his offices. He subsequently returned to Minsk and had meetings with the British ambassador in November and December 1997.
Although he had been questioned by the authorities, Mr Novikov had not been arrested. The Belarussian authorities have now issued a ruling that Mr Novikov's premises should be returned to him and a notice to quit has been served on those currently occupying the office. The Council sees no need at present to intervene with the Belarussian authorities on behalf of Mr Novikov. The Council reminds the honourable Member that the Union wishes to see Belarus join the community of democratic nations and that the Union is ready to support the process of democratization in Belarus. Nevertheless, during 1997, the Council noted with concern that Belarus had not made any substantial progress in this direction and it became evident that numerous violations of human rights and basic freedoms, notably concerning the freedom of the media, had been committed by the Belarussian authorities.
The General Affairs Council conclusions of 24 February, statement of 29 April and conclusions of 15 September reflected these concerns. The Council, in cooperation with the OSCE and the Council of Europe has reacted to these events with speed and determination and will continue its efforts to urge the Belarussian authorities to respect human rights and democratic principles.
It is extremely happy news which has come from the Council. The pressure which Parliament, among others, has been involved in putting on Belarus has thus helped Mr Novikov to perhaps get his rights and also his office back. But the President-in-Office also mentioned the harassment of journalists, and I would like to ask whether he knows how many legal actions there are against journalists, because freedom of expression is being grossly suppressed in Belarus.
It is generally recognized that journalists have been restricted in Belarus in reporting on events in that country. There are specific instances which I have been made aware of. I cannot, at this moment, give particular details, but I would be happy to write to the honourable Member at a later stage and give him the information that I have in my possession back in my office.
Mr President-in-Office of the Council, I should like to make the following enquiry: this is indeed only an individual case which is described here. There are certainly considerably more cases. There are organisations whose activity is obstructed or which are simply excluded from Belarus, be it the IRI from the United States of America or also the Pan-Europa-Union from Europe, which have been unable to pursue their activities there.
However, we all know to what extent Russia is itself involved in Belarus and what opportunity it has to influence Belarus. Do you not think it is time that we, who are pumping so much money into Russia from the European Union, should gradually start knocking at Russia's door and tell them that as they have such an influence in Belarus, they should use their influence there so that these questions of human rights can somehow be tackled in order that we can also somehow exert our influence there
Mr President, I think that the questioner is right in saying that the situation is very complicated and it might be possible for the Russians to have some influence. In the past the Russians have been able to exercise some influence on events in Belarus.
As I understand it at the moment, there is not a clear understanding between the Russians and the Belarussians. A lot of the talks that they have had have not been fruitful. This is something that we would want to raise with the Russians in the Cooperation Council and I would be interested to see what their response is. I hope that they can help. I do not have huge optimism in the very short term but perhaps in the medium term the situation will be better.
Actually, my question concerns precisely the same thing. The fact is that last spring a union was created between Belarus and Russia. Belarus is strategically important for Russia as a borderland to the West and as a symbol that although the Soviet Union may have been split apart, in some respects has also been geographically restored.
I am of course very keen for the Council and its members to use all conceivable opportunities in their contacts with President Yeltsin and other members of the Russian Duma and government in order thereby to be able to influence Belarus so that the country takes in at least some of our criticism of the undemocratic system which prevails there. What initiatives is the Council prepared to take in this direction?
Mr President, I am grateful for your help but probably not as grateful as the interpreters are.
I would like to say to the honourable Member that I think she has, in essence, raised a very similar point to the previous questioner. I understand that there is sometimes a feeling that the Russians can always have their own way in places like Belarus. At some time in the past that may have been true. In the period after 1989 Russia was probably still able to have a considerable impact there. Most recently this has not been the case but I did give an assurance to your colleague that I would raise that point at the future cooperation meeting with the Russians and I hope that they will be able to exercise some influence on the situation.
Question No 2 by María Izquierdo Rojo (H-0941/97)
Subject: Exclusion of unemployed Spaniards from the benefits of the new employment policies
Will Mr Aznar's solitary self-exclusion, at the 20-21 November 1997 Luxembourg European Council, from the main agreements designed to combat and prevent youth and long term unemployment not be detrimental to the unemployed themselves, who will not as a result be able to take advantage of the employment and training opportunities which will be available?
How many unemployed people in Spain will be excluded from the measures adopted?
Should a suitable timetable for the implementation of the agreements not be drawn up which would enable the unemployed in Spain to benefit from the measures agreed? How will it be possible to ensure that they are not disadvantaged by Mr Aznar's negative decision?
At the extraordinary meeting of the European Council on employment held in Luxembourg on 20 and 21 November 1997, the Member States agreed unanimously on a new coordinated approach to tackling the Community-wide problem of unemployment, whilst respecting the principle of subsidiarity and accepting that different nations' situations will result in differing emphasis.
The measures agreed in Luxembourg, which were formally adopted by the Social Affairs Council on 15 December 1997, will be applied to all Member States across the European Union. Member States will develop policies to ensure that every unemployed young person is eventually offered a new start in the form of a job, training, retraining practice or other employability measure before reaching six months of unemployment, and that all adults without work are offered a fresh start before they reach 12 months of unemployment.
The European Council agreed that these objectives should be implemented within a period not greater than five years. It is true that this implementation period may be extended in Member States with particularly high unemployment, but the Luxembourg conclusions will eventually be applied in full across the whole of the European Union. Thus, the honourable Member should recognize that no exclusion of any kind arises from the Luxembourg conclusions.
Mr President-in-Office of the Council, it is a known fact that the self-exclusion of Spain, as decided by Mr Aznar, will result in unfair treatment for unemployed people in Spain. In view of that, and since the European Council is not a Community institution, I would ask whether the Council of Ministers will be supporting Mr Aznar's mistake, or whether, conversely, they will recommend that it is put right.
It is not true that the measures will be applied to everybody in the same way. Being British, Mr President-in-Office of the Council, you understand our well-founded fears better than anybody else, since the model Mr Aznar is following in this area is precisely the same as Mrs Thatcher's model, and as such, it means that the benefits of the new employment policies are being denied to the country most in need of them.
I think there is a bit of a misunderstanding. Although Mr Aznar expressed some concerns about some of the directions of the discussion in the Luxembourg Council, the agreement reached exempts no Member State. However, the Council recognized that, in particular circumstances, there may be a need for a longer timescale for implementation of some proposals. At this stage there has been no exemption and, therefore, Spain and Spanish regions like Andalucia where there is high unemployment, will be expected to deal with the decision in Luxembourg in the same way as others throughout the European Union.
I see Mrs Izquierdo Rojo is asking permission to speak. Unfortunately, the Rules of Procedure do not allow me to let her do so.
Mr Hernández Mollar has the floor.
Mr President-in-Office of the Council, Mrs Izquierdo Rojo's question - and the way it was put - can only be seen as an attempt, here in the European Parliament, at the irrational, demagogical opposition which her party practises in Spain. It also shows that she has not taken the trouble to read the conclusions of the extraordinary meeting of the European Council on employment. Mr President-in-Office of the Council, has any country excluded itself from presenting a national employment action plan at the forthcoming European Council in Cardiff, or announced an exclusion clause with respect to the Council directives?
Mr President, please give me some support. I am being interrupted.
Mrs Izquierdo, I would ask you please to remain silent. You have had your minute, and have spoken. I now have to ask you to respect the right of other Members of this House to speak, as is customary, and as you normally do. I find any other behaviour surprising because your manners in this Parliament are normally very good.
Mr President, I also remember that Felipe González' socialist government (which bequeathed 3 million unemployed to the Aznar Government) refused in 1996 to present the multi-annual employment plan decided on at the Essen Summit. That was recorded in this Parliament's proceedings. Mr Aznar's Government, in contrast, is at this very moment holding discussions with the trades unions on the action plan to be presented at the European Council in Cardiff.
Thank you, Mr Hernández Mollar. Mr Henderson, you can see we have lively debates here, just like in the House of Commons.
Mr President, I was about to say to you that I thought I was back in the House of Commons in London.
I can only say to Spanish Members that it is quite clear that there are no exemptions from the decision made in Luxembourg. It has been recognized that there may be a need for extended timescales in some instances, as yet undefined, but that the principles of the conclusions at Luxembourg must apply across the European Union. Every partner within the European Union is expected by the British Presidency to come forward with action plans, which will allow a discussion of those plans in the organs of both Parliament and the Council before the Cardiff Summit, hopefully so that there is an opportunity for the different partners to learn from some of the suggestions of some of the other partners and also from the reflecting comments of both Parliament, which are very much valued, and, indeed, of the committees of the Council itself.
Question No 3 by Birgitta Ahlqvist (H-0944/97)
Subject: Freedom of movement between Sweden and Finland
Freedom of movement is a fundamental principle within the European Union. It was established in both the Preamble and Article 3 (c) of the Treaty of Rome and has been confirmed on many occasions since.
However, despite its acceptance of the Community patrimony, the Finnish government now intends to charge Peter Enbuske, a Swedish citizen, customs duties and VAT on his vehicle, on the grounds that his frequent visits to Finland (where his fiancée is resident) make him a Finnish resident with an imported vehicle. The rule referred to is paragraph 1.2 of the information leaflet on the temporary use of vehicles in Finland, which states that a citizen is deemed to be resident in the place where he or she spends 185 days per year. Peter Enbuske is domiciled in Sweden, holds a Swedish passport and pays all his taxes in Sweden, which makes the Finnish government's action a flagrant violation of the right to freedom of movement.
What measures does the Council plan to take to resolve this situation and prevent its recurrence?
The issue raised by the honourable Member is undoubtedly of considerable importance, not only to the individual named in her question but also in so far as it is likely to have a direct impact on other citizens of the Union in a similar position.
However, what is at issue here - and the honourable Member has hinted as much in her question - is whether a particular Member State is correctly applying the relevant provisions of Community law. I would point out that this is not a matter for the Council but rather for the Commission.
According to Article 155, first indent of the EC Treaty: ' The Commission shall ensure that the provisions of this Treaty and the measures taken by the institutions pursuant thereto are applied.' For such purposes Article 169 of the Treaty provides that the Commission may bring infringement proceedings before the European Court of Justice against a Member State which fails to observe any of its Treaty obligations.
Article 177 of the Treaty is also available to individual persons as a remedy, for example by raising a question in proceedings before a national court, which may then be referred to the Court of Justice for a preliminary ruling on the correct interpretation of relevant provisions of Community law.
I would like to thank the President-in-Office of the Council of Ministers for his reply. This is not just a matter for Sweden and Finland alone, but just as the President-in-Office says, it is a violation of the EU's principle of free movement. As I understand, the European Court of Justice has previously underlined this in a similar case between Denmark and Germany, the so-called Ryborg case. I am also glad to hear that there are ways to proceed, i.e. that the Commission or the individual can take this to court.
I would like to ask a closing question: What are you, Mr President-in-Office, going to say to these EU citizens?
I should like to say to Mrs Ahlqvist that I cannot give an opinion on the individual case raised by the honourable Member but I should like to point out the ruling, which she has referred to, already made by the Court of Justice in a 1991 case: ' The mere fact that a national of a Member State B who has moved to a Member State A where he has found employment and accommodation has after a certain date and for over a year spent almost every night and a weekend with a woman friend in Member State B, whilst retaining his employment and his accommodation in Member State A, is not sufficient to justify the conclusion that he has moved his normal residence to Member State B' .
I would like to thank the Council for the answer I have received. I also understand that it is the task of the Commission to ensure that these rules are followed. At the same time it is a very serious problem. There are now a lot of examples of almost 'persecution' of Swedish citizens. There is a couple who have a summer cottage in Finland and have had their car confiscated by Finnish customs because they travelled to their summer cottage too often.
The fact is that it is the Council which once adopted the directive which is the basis for the action of Finnish customs. The Council must be able to have an idea as to what extent this was the intention of the directive, i.e. that you could prevent boyfriends from meeting their girlfriends and old couples from visiting their summer cottages in this way. I wonder whether you think that is the spirit of the directive which the Council adopted?
I have to return to the gist of my original reply, which is that this not really a matter for the Council to remedy. There are avenues open to those who wish to challenge this situation if they believe that Community law is being infringed. If there is some doubt as to the intention of Community law, it might be wise to raise this with the Commission. It would be inappropriate for me to make specific comment on that.
This is not going to be an international match, but a combined attempt to work towards the same objective as friends from across the water.
I would like to report that I have personally submitted a complaint to the Commission regarding Finnish car taxation. The question which I would like to ask the Council of Ministers is whether it would not lay the foundations if the Council of Ministers and the Member States could agree on common guidelines, firstly with regard to car taxation, and secondly with regard to what is a person's domicile according to tax legislation, which is something which has often been raised in Parliament's Committee on Petitions. This should also be harmonized since we have seen many cases where people are 'persecuted' in precisely the way in which Mrs Ahlqvist and Mr Sjöstedt have described. Is the Council of Ministers prepared to take legislative action?
I would say to Mrs Thors that free movement is not affected by the levels of taxation on vehicles. The setting of the levels of taxation does not fall within the Community's powers. Therefore, I can only repeat that if the current situation is thought to be outside Community law, it is up to those concerned to challenge that in the appropriate avenues. It is up to those who believe that the current position should be upheld to make their views known and make the necessary representations, which might be opposed to those made by others. It would then be up to the courts to decide.
Question No 4 by Konstantinos Hatzidakis (H-0948/97)
Subject: Political representation of Greece in the Committee of the Regions
Article 198a of the Treaty on European Union is concerned with the establishment of a "Committee of the Regions' consisting of representatives of local and regional bodies. Members are appointed by the Council acting unanimously on proposals from the respective Member States.
The Greek Government has proposed to the Council six local government and six regional government representatives for the new four year term. The members of the Committee of the Regions have formed political groups as in the European Parliament. However, of the twelve members representing Greece, the Greek Government has proposed ten members from its own ranks and to the left of the wider political spectrum and only two (a mayor and a prefect) from the official opposition party which (according to the most recent parliamentary elections) represent 38 % of the Greek people. No other Member State has acted in this way and the adoption of such arbitrary and self-serving partisan tactics at European level, merely serves to undermine the fundamental principles governing the political representation of our country within the Committee of the Regions.
What steps will the Council take before 22 January 1998 to prevent the distortion of the political representation of Greece in this European body consisting of local and regional government representatives?
The members of the Committee of the Regions are appointed by the Council acting unanimously. Nominations for the next four-year term of membership will be considered by the Council in the near future. Nominations for membership are a matter for individual Member States. The only Treaty criterion which nominees must meet is that they must be representatives of regional and local bodies.
Mr President, Mr President-in-Office, I know what the Treaty provides and I mentioned it in my question, namely that there are no specific criteria. However, the European Union is supposedly structured on the basis of the principles of democracy and representation. It should also not escape our attention that the Committee of the Regions is organized in political groups, as we the European Parliament are too. So what is happening in the specific instance? Greece has twelve delegates. The government itself, the socialist government, appointed Greece's delegates four years ago on the basis of the same results of the local elections, in accordance with which our party, the official opposition, had four delegates. Now, in the new delegation, the socialist party with 41 % has seven delegates and we have only two. You can see that this is clearly unfair. I know your position is a delicate one, but I would like to hope that there will be some intervention, even behind the scenes, to correct the matter. Finally, Mr President, I would like to ask the President-in-Office: does he not think that a precedent is created by this decision so that everyone can do what they like? And could he tell us where else he may be aware that anything similar has happened, anything like what I have reported.
Mr Hatzidakis, I really have to refer to my original reply to the question. As you yourself have affirmed in the wording of the question, in Article 198a of the Treaty - the establishment of the Committee of the Regions composed of representatives of regional and local communities - membership of regional and local bodies is the only criterion which the Treaty on European Union established for the appointment of members to the Committee on the Regions. The Council has no locus to question the political affiliation of nominees. I do not consider that any precedent is being set and as for other examples, I do not have the knowledge of who has been appointed in the past. I would think that the questioner would have as much access to that as I would. If he wishes a reply to that he can, no doubt, raise that at a later date when I have had notice of the question.
Mr President, I listened to the answer given by the President-in-Office. I am not one to encourage interference in my country's internal affairs, especially by English representatives, because we have bitter and painful experience of their interference. The problem, however, is a different one. The European Union wants this body to be representative. That is why it says the delegates must be elected. So what is happening among those elected? Are some considered 'dirty' and are not, therefore, put forward by the government, while others are 'clean', in other words party members, and those are the ones put forward? In that case representativeness goes out of the window for this Community body and you have an obligation to do something about it, since you act over the most trivial matters and prosecute small producers for fraud. Here we have a political fraud of the first order, and you must intervene.
Mr President, I really have nothing further to add to my previous two replies which I hope make the position clear. The responsibility is that nominees be from regional and local bodies and it is not our responsibility to assess political affiliations.
Mr President, Mr President-in-Office of the Council, I understand and sympathize with your dilemma in this debate. Somewhere, Mr Henderson, you said at another stage of today's debate that you felt as if you were in the Parliament of the Communities. I too could say something similar, in other words it is as if I were in the Greek Parliament. I believe this is an issue which, if it is as important as Mr Hatzidakis thinks, should have been debated there. Besides, it is a somewhat strange view that the municipal, local and regional authorities are classified into political and party factions. I believe that representation at local authority level is different. At any rate, Mr Henderson, perhaps you can find some way to look into similar questions in the future, when as you said, you become more experienced in these matters. In any case, I do not think there is a problem about this, as Mr Hatzidakis has tried to represent here, which he ought not to have done.
It is often said that it is unwise to become involved in family arguments but it is sometimes quite amusing to watch from the outside. I can see that in some of the questions local political differences creep into the debate. I really cannot add to what I have already said in relation to the original question.
Not so much a point of order, Mr President. I wondered if the President-in-Office would comment on the fact that this is a problem not just in Greece but in a number of Member States and whether he will commit his own government to review the political balance of the UK representation on the Committee of the Regions?
Question No 5 by Gary Titley (H-0950/97)
Subject: Expiry of the SFOR mandate and the peace process in Bosnia
How does the Council envisage the development of the peace process in Bosnia in view of the expiry of SFOR's mandate in June 1998?
The peace process has made good progress since Dayton was signed two years ago. In particular many of the military provisions of Dayton have been carried out.
The focus for the coming year will increasingly be on civilian implementation but it is clear that this will continue to require maintenance of a secure and stable environment. The Peace Implementation Council, in which the European Union and Member States actively participate, considered at the Bonn Conference on 9/10 December a continuing military presence indispensable for this task and welcomed NATO's plans to consider options for a multinational follow-on force to SFOR beyond June 1998.
The European Union has made clear its support for the High Representative in implementing the conclusions of the Bonn Peace Implementation Council.
I wish to begin by extending a warm welcome to Mr Henderson as the acting President-in-Office to the delights of European Parliament Question Time.
I should like to ask him three quick questions. Firstly, is there any indication yet as to whether the Americans will retain forces in Bosnia and, if so, will they actually be in Bosnia or over the horizon in Hungary? Secondly, is it not the time for European rhetoric on a European defence identity to have some actuality and for us to start to take more responsibility ourselves for the Bosnian peace process in the long term? Thirdly, does he accept that unless we can get the civilian aspects of Dayton up and running, we will end up with another Cyprus where we have a permanent military presence in a divided country?
I warmly thank the honourable Member for his kind remarks and for his question. I have to tell him that no decision has yet been reached by the American Government though the matter is under consideration. Representations have been made by a number of Member States on this question and there will be meetings in Washington between the presidency and the United States Government later this week. I am sure this will be one of the items which will be given consideration.
I would agree that it is important that more responsibility is taken and this is something which the presidency would hope to develop over the coming six months as an important priority in foreign policy. As to the long term, the honourable Member is absolutely right that it is very important that, in colloquial terms, we 'keep a grip' of the situation in political, diplomatic and military terms. It is vitally important that we continue to make progress, albeit sometimes slow progress, so that an end is in sight for those who are involved in the situation on the ground, in particular the civilian population, and that they continue to give support to the peace process. Hopefully, that will produce results if not in the short term, then in the medium term, and not deteriorate into one of these international situations which goes on for many years, rather than being resolved, and where it is very difficult to see progress.
Mr President, it goes without saying that the duration of the SFOR Mandate is also closely linked with internal developments in Bosnia-Herzegovina. I would like to make two points in this respect. First the question of returning those who have been expelled. There are problems everywhere, in all three subdivisions, but most of all in the Republic of Srpska, where there has until now not been any actual return and I would like to ask whether it would not at least be possible to reach a binding agreement with Mrs Plavsic, that opportunities are at last created in the Banja Luka area for the return of expelled persons. The bishop of Banja Luka was here in Strasbourg a few weeks ago and expressed exactly this demand to us.
The second point refers to the question of war criminals, in particular Mr Karadzic, but also other. Here too, advances must be made for until these two points are resolved, it will not be possible to terminate the SFOR Mandate either.
The questioner raises the very important point that a key element in the Dayton process is that there should be returns of refugees. Any influence the presidency can exert will be directed at trying to encourage those involved to follow that route.
Following on from Mr Titley's question to the President-in-Office, I welcome Mr Henderson's confirmation that the issue of US involvement in Bosnia-Herzegovina will be on the agenda of the EU-US ministerial meeting in Washington.
There is another issue that I want to raise. Will the President-in-Office also indicate the priority he attaches to improving the delivery of EU aid to Bosnia-Herzegovina?
I thank the honourable Member for his question. I should just like to make it clear that the matter I referred to was not a formal agenda item in the presidency visit. It is, however, something which has been dealt with on a number of occasions by a number of the Member States and is constantly under review.
The question of aid is an important issue. Again, I hope I can reassure the honourable Member that we will be doing what we can during the presidency to try to help release the aid which is potentially there for those involved. It is a matter of getting clarification as quickly as possible from those on the ground of what would happen to that aid - that it was going to be used for the purposes for which it was intended and that there were structures in place which would make sure that would be the case. Hopefully those reassurances can be given at an early stage and can be confirmed. Then, I would hope, it would be possible to make the aid donation at an early stage.
Question No 6 by Bernd Posselt (H-0951/97)
Subject: Human Rights in Cuba
In the light of its critical opinion of December 1997, how does the Council judge the political and in particular the human rights situation in Cuba, including the question of freedom of conscience and religion? In this connection, where does it stand on the possibility of Cuba's joining the Lomé Convention?
At the second evaluation of its common position on Cuba in December 1997, the Council concluded that no substantive change in the political and economic situation in Cuba had occurred in the six months since the last evaluation. The Council reiterated that the objective of the European Union towards Cuba remains the encouragement of a process of peaceful transition towards democracy, respect for human rights and fundamental freedoms, sustainable economic recovery and improvement in the living standards of the Cuban people.
Freedom of conscience and religion are not expressly guaranteed to citizens under the Cuban constitution and, therefore, their application by the Cuban authorities is a question of practice on a case-by-case basis. Cuba has not applied for membership of the African, Caribbean and Pacific Group. The Council has not discussed the possibility of Cuba acceding to the Lomé Convention. Membership of the ACP is primarily a matter for the ACP themselves. However, it is clear that, if Cuba were to be considered for membership, it would have to abide by well-established provisions of the Lomé Convention which include respect for human rights and the rule of law and democracy.
Mr President, many thanks for your very precise information. I would just like to address two supplementary aspects. We had elections last Sunday in Cuba in which 601 out of 601 parliamentary candidates were elected and I wanted to ask the Council where the development towards democracy is to be found! The second question that I want to ask is this: Next week, I believe, the Pope will be in Cuba and we learn that the international press is to be denied access to Cuba, in other words that the major newspapers will not receive accreditation in Cuba for this event, and I wanted to draw this to the Council's attention.
I believe that honourable Members of Parliament can make judgements that they think are appropriate on Cuba, in the same way as I can, as an individual. As President-in-Office, I do not see that I have access to any special information that would allow me to make a different assessment.
One thing that is worth mentioning is that in any definition of democracy, clearly elections play a very important part. They are an important condition of a democracy, but they are not a sufficient condition. There are other conditions that have to be met in a democracy: press freedom, human rights and other issues. I was not aware of the particular circumstances that have been drawn to my attention in relation to press coverage of the proposed visit. I can only say that I will examine what happens in reality as distinct from what is now being suggested might happen, and reflect on such reports as I receive on that matter. Those reflections will assist the presidency in drawing conclusions on the current situation in Cuba and on how we should respond to the various events there.
I too would also like to welcome the new President-in-Office and ask if he does not agree with me that the trade boycott of Cuba by the United States actually strengthened the links between Cuba and the former USSR? By forcing economic dependency on that country it was actually counterproductive in terms of democracy. There are countries benefiting from trading arrangements from the Lomé convention with governments which are actually quite a long way from the kind of parliamentary democracy that we understand in Europe. Nevertheless, they are given trade preferences. Surely Cuba is more likely to move towards a more democratic form of government through strengthened trade links with democratic countries and being readmitted to the mainstream rather than being regarded as a pariah state?
Can I thank the honourable Member for the supplementary question. It is true, of course, that there was an American boycott and Members will draw their own conclusions as to the effect of that over a long period. I think that it is worthwhile drawing attention to the fact that the European Union never endorsed such a boycott, preferring discussion and persuasion as a means of trying to seek change within Europe. Indeed I know that there were many visits to Cuba from the nations who make up the European Union to take part in discussions and to try to persuade the Cuban government to take a different view on a number of matters both political and economic.
Can I thank Mr Morris for allowing me this minute. I wonder if the President-in-Office would agree with me that the human rights of Cuban children were affected by the very same economic embargo which Mrs Hardstaff referred to? Children have been denied food and medicine because of the United States embargo. Would you not agree that a major contribution to raising the living standards of the Cuban people would be the immediate lifting of the American embargo? It is against all international treaties, all international laws and indeed has been condemned, as has the Helms-Burton Act, by the European Union. For Mr Posselt's information he will read all about the Pope's visit to Cuba in the Morning Star.
I understand the plight of poor people in Cuba - particularly children who might be suffering in the current situation - and, clearly, there is evidence of that. The responsibility for that has to lie primarily with the Cuban Government. That is not to deny that there are other influences but the responsibility for a situation internally is something which must be accepted by the government.
As I said in my answer to Mrs Hardstaff, I believe that the boycott was not the right way forward, that it is better to persuade, and that if the Cuban Government was more receptive to some of the persuasion, then it may be that it would benefit from greater trade links, perhaps from further help, and that in itself could be a major contributory factor in helping the poorest people in that country, particularly the children.
Question No 7 by Glenys Kinnock (H-0953/97)
Subject: South Africa-EU trade negotiations
Would the President-in-Office confirm that the conclusion of the EU trade negotiations with South Africa is a priority for the UK Presidency? Does he anticipate that the difficulties related to agricultural products, wines and spirits and fisheries can be overcome?
The presidency would like to express its satisfaction with the breakthrough in the negotiations with South Africa that took place late in 1997, when South Africa presented its detailed trade offer to the European Union. The Community is now preparing an equally detailed trade offer to present to South Africa as soon as possible. The President-in-Office can confirm that the conclusion of the trade negotiations with South Africa is a priority for the UK Presidency. The presidency is aware of the sensitivity that some Member States attach to certain products. These sensitivities and the interests of the Community in other areas will, of course, have to be taken into consideration when negotiating with South Africa. The presidency will watch for a satisfactory outcome to all these issues.
Again, welcome to the British Labour President-in-Office.
I should like to follow up on what you said about the contentious products included in these negotiations and ask whether the presidency would consider separate protocols for these products in order to ensure some progress in the negotiations, particularly in relation to wines and spirits and, of course, the prospect of a fisheries agreement? Might it not be wise at this stage, anticipating the successful outcome as you do of the negotiations, to issue an immediate invitation to President Nelson Mandela to come to the Cardiff Summit to put his personal signature on the agreements which we hope will be reached and, of course, to give him his very first opportunity to come and sample the delights that Wales, in particular, has to offer?
I thank the honourable Member for her kind remarks and for her question. I, too, believe it is very important that progress is made in trying to reach an agreement with South Africa during the British Presidency, and it is one of our top priorities in that area of involvement.
I wish to say that I do not exclude any way of dealing with the various issues before us in those talks. I do not exclude the possibility of separate protocols but, clearly, it is something which the Commission would have to give consideration to, and we await with great anticipation Commission proposals, which will then be subject to discussion in the Council. I hope I can reassure her that we want to make progress as quickly as possible.
In relation to the honourable Member's remarks on the Cardiff Summit in Wales, it would be a nice idea if President Mandela were able to come. There are five months between now and then and I hope that an answer to that question may be given more authoritatively in due course.
I welcome the President-in-Office's cautiously optimistic response there. However, I have to say that in this House we have heard endless goodwill towards South Africa since the end of apartheid but there has been relatively little action, particularly on the trade and cooperation talks. Time, in a sense, is running out because after the British Presidency other events - renegotiation of Lomé, enlargement and so on - will very quickly crowd in on the agenda. So, if we are to get a settlement, it is absolutely crucial that we get one during the British Presidency. The problem up to now has been in the Council, not with the Commission and certainly not with Parliament, and if the South African Government comes back to the Council and wants to renegotiate a mandate, the British Presidency will have to give this an extremely high priority indeed if it is going to bring the more reluctant Member States into line. So I hope that there is awareness that there might be a renegotiated mandate and that the British Presidency will give this top priority if need be.
Thank you for the supplementary question. I think it focuses on a very important point. There is a window of opportunity over the next five months to try to conclude an agreement. After that period there will be many other matters which will be appearing on our agendas.
I myself have been reassured by the statements of negotiators on both sides who have said that an agreement can be reached by mid-1998. That gives me cause for optimism and I can assure you that we will use all our endeavours during our presidency to bring the Union along with us in trying to seek an agreement at an early stage, so that everyone can benefit from it, particularly those who are in most need of the benefit in the poorer sections of the Community and South Africa.
I welcome the President-in-Office. For the South African trade agreement this is obviously good news, but I have two possible problems to raise about one of the difficult or contentious subjects to which both he and Mrs Kinnock refer.
Firstly, South African fishing. I have met the ambassador and the ministers of fisheries from South Africa on a number of occasions and I hope I can be assured that the Commission will not press the South Africans to open their waters to European Union fleets before they want to or before they decide to. I hope that this will be respected. Fishing is a terribly difficult subject.
Secondly, there is the problem of South Africa in the region. It is clearly the dominant, political and economic force in southern Africa and I am concerned about the effect of an agreement - I hope that this is borne in mind - on surrounding states, in particular Namibia and its fishing industry.
I would like to say that I understand the point that was made but, first of all, there is a distinction between a policy for South Africa and a policy for southern Africa; that is one aspect in relation to the matters he raises.
I hope Mr Crampton will understand that in a negotiation it is best not to exclude items at the earlier stages of that negotiation. That is not to say that some of the points which he made will not be consistent with the final agreement. But I think it would be wrong of me to try to pre-empt what the negotiators might agree, and that must cover all of the issues. As I said in my reply to Mrs Kinnock and the original question, I would not exclude separate protocols on certain aspects of trade. That is something which the negotiators will have to take on board when they address the issue.
Question No 8 by Nikolaos Papakyriazis (H-0954/97)
Subject: Sakharov Prize awarded by the European Parliament - incarceration of Leyla Zana in Turkey
On Wednesday 17 December, the European Parliament will award the 1997 Sakharov Prize to the Algerian journalist Salima Ghezali in recognition of her endeavours in the field of human rights and for the achievement of a peaceful solution to the Algerian crisis.
In 1995 the Sakharov Prize was awarded to Leyla Zana, a Kurdish Member of the Turkish Parliament, in recognition of her unyielding struggle, for which she was relentlessly persecuted and incarcerated by the Turkish Government. Today, two years later, Leyla Zana is still incarcerated in Turkey, despite being internationally acclaimed as a women symbolizing the peaceful struggle for survival of a people which continues to suffer persecution and violent repression in Turkey.
Now that Turkey is endeavouring to move closer to the European Union and relations between the two are under discussion, Leyla Zana has become an even more meaningful and poignant symbol. Respect for human rights, international law and democracy is, after all, one of the fundamental requirements and basic conditions of the European Union.
What measures will the European Council take to ensure that the Turkish Government meets its fundamental obligations and to secure the immediate release of Leyla Zana, Member of Parliament?
The European Council meeting in Luxembourg on 12 and 13 December 1997 underlined the need for the Turkish Government to meet its fundamental obligations in the field of human rights and democracy.
It recalled, in line with the Council position expressed at the Association Council with Turkey on 29 April 1997, that strengthening Turkey's links with the European Union also depended on that country's pursuit of political reforms, including the alignment of human rights standards and practices with those in the European Union as well as respect for and protection of minorities.
The Council regrets the position of the Turkish Government concerning the case of Mrs Leyla Zana and can assure you that the situation of human rights and democracy, including the rights of members of the Kurdish population in Turkey, will continue to figure prominently on its agenda. Those issues are ever present in our dealings with Turkish authorities.
Mr President-in-Office of the Council, I take this opportunity to congratulate the British Labour Government, through you, on its assumption of the presidency and on its presentation today, by Mr Cook a few hours ago, of the British Presidency's programme, a creative, dynamic and very ambitious one.
Thank you very much for your answer. I think it is very satisfactory and complete, to the extent that it deals with general principles. However, my question specifically concerned the release of Leyla Zana, our parliamentary colleague whom we here in the European Parliament honoured with a major prize, the Sakharov Prize, for her fight on behalf of democracy.
Mr President-in-Office, I know that just 14 days after the beginning of your term in office you cannot have a 'personal' position and view about the matter. However, I asked the question about the need for Leyla Zana's immediate release in the hope that today, or at some foreseeable time, I will get a specific answer from the presidency.
I thank Mr Papakyriazis for his kind remarks on my answer. I really have very little further to add, except to say that the presidency will pursue the course with vigour that I outlined in my original reply.
Whilst thanking the President-in-Office for his reply, which is a very good one, will he bear in mind the fact that when we were considering in this House the Customs Union with Turkey, it was conveyed to many of us that, if that were approved, then Leyla Zana and other prisoners would automatically, in due course, be released. This just has not happened. At this stage there is not only Leyla Zana, important as she is, but there are many other Kurdish prisoners who are in a like condition.
Will the President-in-Office make it quite clear to the Turkish authorities that, until some movement takes place on this and other issues, it will be quite impossible for us to achieve any real improvement in the relationship between Turkey and the European Union, which all of us would like to see greatly improved?
I hope I can convey to the honourable Member a reassurance that the question of human rights is a very important part of our presidential foreign policy. There are situations that have been discussed in the past, where commitments have been given. We will continue to pursue with vigour the course that I identified in my answer to the original question. I, like he and others, hope that we will manage to be successful. An improvement in human rights in Turkey is a very important part of the continuing dialogue with the Turkish Government and the Turkish people.
Thank you for the answers we have so far received regarding this question. I believe the UK Presidency should be able to do great things during these six months. This includes the question of human rights and imprisoned Kurds, including Mrs Leyla Zana. However, I thought the introductory address by the Council's Foreign Minister this morning said very little about Turkey. But it said a lot about Cyprus.
I have a supplementary question which it may not be possible to answer directly, which I understand. Would you as the representative of the EU for six months be able to propose that a delegation from, for example, the EU, the OSCE or the UN be sent to Turkey to find out what is happening there and to create good relations with the country? That is a straight question to which I would very much like to have an answer.
As I have said to other honourable Members, this is an important priority of the presidency. It is linked to a number of other important foreign policy matters which will be under discussion during our presidency. It is a priority of our presidency to try to make progress. I have no illusions about the difficulties involved in some of these issues, but I hope I can reassure the honourable Member by saying that we have a determination to try to make progress. I have personally been very closely involved in that; I have been to Turkey fairly recently; I keep a close eye on what is happening and what the situation is; and I have made, in a British capacity, many representations to the Turkish Government about changes that I and others would want to see taking place. I would hope to continue during the presidency to make similar representations to the Turkish Government in the hope that they would recognize that there needs to be change and that, as change takes place, benefits will accrue not only to those who suffer because of a lack of human rights - and who, in some cases, are incarcerated - but also potentially to Turkey and the Turkish people in building better, stronger and more effective links with the European Union.
Question No 9 by Jonas Sjöstedt (H-0955/97)
Subject: Eurodac Convention
The Council is to decide on the details of the EU's common system for checking the finger prints of asylum-seekers, Eurodac.
How will registered asylum-seekers be able to correct erroneous information about themselves in the system?
Will the current data in the register be deleted automatically once an asylum-seeker has been granted a residence permit in a Member State?
Does the Member States' obligation to report information to the register imply in the last resort that finger prints should be taken by force?
Regarding the draft Eurodac Convention, I would first of all like to emphasize that the Council submitted this text for the opinion of the European Parliament on 6 October 1997. The discussions of the Council are currently under way and it is difficult at the present time to predict what direction they will take. It is even more difficult to say when they may reach completion.
However, at this stage, two things are certain. Firstly, any taking of fingerprints can only be done in full and complete compliance with the European Convention for the Protection of Human Rights and Fundamental Freedoms. Secondly, the Council awaits with interest the European Parliament's opinion on this draft Convention which was forwarded to it a little over two months ago.
In fact, the Council has not yet reached agreement on the whole of the text in question and intends to continue its discussions in the light of the European Parliament's opinion.
I would like to thank the Council of Minister's for its reply. I understand that it is not possible to give all the answers today. However, I think it is important to debate this now because it will be too late to debate it when the decision has been taken.
The draft resolution which existed for the Council of Ministers' meeting in December included a British and German reservation with regard to the possibility of removing personal information on refugees who have been granted residence permits. I regard this as of central importance so that people who are quite legally resident in a country are not registered. I wonder whether you reached any conclusion on this point at the Council of Ministers' meeting in December.
The other thing I would like to take up is the experience from the Schengen Agreement which has a similar structure to the Eurodac system. There you can see that refugees' rights are looked after very badly. They are not informed when they seek asylum and they have great difficulty in practice in appealing against decisions. How are we going to avoid the same lack of legal rights occurring in Eurodac as now exist in the Schengen Information System?
In addition I would like to express my opinion that I think it is unreasonable to base this on systematically taking the fingerprints of everyone, even children of the age of 14, and that as a last resort force may even be used to do so. These are not criminals, but refugees, i.e. people who are seeking protection.
I have to refer you back to my original answer. At the Council in December, agreement was reached to freeze the text of a number of articles. Agreement has yet to be reached on the rest. So I can say that these matters are essentially under review.
I can give you a firm commitment that the Council very much upholds the rights of refugees. That has been made clear on many occasions. I hope I made that clear in my own contribution earlier today in relation to the debate on the Kurdish issue. While on the one hand the Union, together with the Member States, has to take measures to protect boundaries to make sure that there is a regulation of migration, it is equally important for the Union to uphold the principles which are incorporated into the Convention on Refugees and for the Member States also to uphold those principles.
I hope that will ensure that when someone comes to any state within the European Union and says that he is likely to suffer persecution and has a strong case for political asylum, that case is given every possibility of being heard and, where the case is established, political asylum is granted. Where refugees feel the case has not been given proper consideration there should be measures in all the Member States which the refugee or his or her representative can take to try to reassert the rights of genuine refugees.
That is the case in all our Member States' law but that is not to say that on every occasion everything is done in a proper fashion. There are sometimes slip-ups. Where slip-ups do arise, I hope it is possible for genuine refugees to seek redress. I can assure you that the presidency will do everything it can to contribute to upholding those important principles.
I add my welcome to the British Presidency and say how nice it is to have a British Labour Minister answering questions, something I have been waiting for patiently - or impatiently - for fourteen years.
The issue of the Eurodac Convention highlights the way in which legitimate concerns and national security can sometimes conflict with human rights and civil liberties. Parliament will be debating a report on the Eurodac Convention tomorrow and voting on it later.
I would like to refer to the point about how long the fingerprints will be kept. I refer to a briefing I have received from the Home Office. It says that on a domestic level the United Kingdom currently erases the fingerprints of those granted asylum only when they have obtained indefinite leave to remain. Could I ask if the presidency would not agree to any further extension beyond the period which currently operates in Britain?
This issue comes up in many Member States. I can only say to him this afternoon that the presidency does not have the power to do what Mr Elliot is suggesting should be done. That would be a matter for consensus among the Member States in the Council and in other forums. I can only encourage Mr Elliot to make the important and valid case he makes on as many opportunities as he can to continually remind those who are making decisions in these matters of the importance of these considerations. That would specifically relate to the question of how long any records are retained.
Question No 10 by Gérard Caudron (H-0956/97)
Subject: Late payment on commercial debt
Late payment on commercial debt is an enormous inhibition to SMEs participating in the Single Market. What does the Council intend to do in this important area?
As the honourable Member may be aware, the Commission issued a Recommendation on 12 May 1995 concerning late payment on commercial debt, Doc. 95/198/CE and published a Communication on this question on 17 July 1997. The Commission has also announced that a proposal for a directive on late payments will be transmitted to the Council in the near future. The Council will initiate the examination of such a proposal as soon as it is received.
Mr President, I thank the President-in-Office for his reply, but he was quite right to assume that I knew of the existence of this recommendation, which is two years old, and of the existence of the communication, which is six months old. But it seems that in spite of these two texts, nothing has changed and late payments remain very much the same, since they vary from 19 to 75 days, with further delays of between 6 and 41 days.
I would therefore like to see from the presidency a timetable and firm commitment, for there are distortions in competitiveness, even sometimes national preferential treatment, which is completely in contradiction with the single market.
Can I say to the honourable Member that I understand his concerns. They are expressed by many throughout the European Union. There is often and always a debate within the Member States on action that can be taken on these matters especially in the small company sector. In some instances clearly action may be appropriate at Member State level but where there are international contracts that is something which should be examined very carefully to see if we can agree the context and the specific regulations that would help those small companies across international borders within our Union. I very much agree with the point which he has raised and I look forward, like he does, to the Commission proposal. When that is received I hope that I can reassure him that it will be dealt with as a matter of urgency by our presidency.
I wonder whether the President-in-Office is aware that the British, but Cheshire-based, Forum of Private Business estimates that something like £20, 000 million is deprived from small businesses because of the problem of late payment which might otherwise be used in order to develop businesses and thus produce jobs. If that is true in the United Kingdom, imagine the situation throughout the European Union.
I wonder what other measures, in concert with his colleague Mrs Barbara Roche and Commissioner Papoutsis, he is proposing to help ensure that the single market is properly completed?
I should like to say to the honourable Member that I was not quite aware of that statistic from the Forum for Small Business in Cheshire, though I was aware of the general trend in that important part of the European Union. I can only say to him that there are people in my own constituency in Newcastle-upon-Tyne - that other important part of the European Community - who feel equally strongly about this. I know that it is not a matter which is within one region or one country, it is something which affects companies over the whole of our Union. That is why I look forward to the Commission submitting regulations which clearly identify that it is better to have a responsibility at European-Union level and perhaps, on some issues, it is better to leave the responsibility with the nation states. It is important that we get that right so that we reach a formula which is recognized by small business people throughout the European Union as one which will be effective in making sure that their businesses are run more effectively. Of course, that is crucially important for job creation throughout the whole of our Union.
Thank you very much, Mr Henderson.
Since the time allocated to questions to the Council has now expired, Questions Nos 11 to 43 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
Relocation and investment in third countries
The next item is the second report (A4-0392/97), on behalf of the Committee on External Economic Relations, on relocation and direct foreign investment in third countries.
Mr President, as you know, the report on relocation and direct investment was referred back to the Committee on External Economic Relations last December, where its general philosophy was once again approved by a large majority.
This report attempts to take into account the environment in which we live and to fit in with modernity. Whether you are in agreement or not, you cannot ignore, for example, the Uruguay Round agreements, globalization, the implementation of the euro and the technological revolution which we are experiencing, if you wish to tackle the problem of relocations. Nor can you under-estimate the fluctuations in the dollar and its consequences. The arrival of the euro will therefore be a factor of monetary stability and it will contribute to avoiding competitive devaluations, thus limiting certain relocations within the context of the Union. But everyone also understands that an overvaluation of the euro would only strengthen the current trend for relocation to countries where the currency is undervalued. Consequently, it seems to me that, within the framework of the euro Council, the European political authorities will have to consider the consequences on relocations and foreign direct investment of the fixing of parity with the Eurodollar. Furthermore, questions arise concerning the countries which will not join the single currency on 1st January 1999.
Mr President, in actual fact the report is in contrast with protectionist theories and it defends a strong idea: that of more loyalty within the context of globalization, as an answer to certain relocations. The conquest of new markets is an imperative for businesses, and investment is necessary to accompany this strategy.
Consequently, the Commission must continue to pick up on all obstacles which prevent European businesses from adopting this policy. The database set up to this effect has been a great success. It is thus not a matter of rejecting what I would call offensive relocations. On the contrary, it is a matter of seeing how some uncontrolled relocations, whose aim is not to conquer a market but to bring about subcontracting, which very often leads to greater exploitation of the workforce and a massive cut in jobs within Europe, can be avoided.
Loyalty should therefore be the rule for all, starting with the European Union. This loyalty must be practised with regard to European employees, who have the right to be better informed, above all before any site closures or relocation decisions are taken, hence the requested revision of Directive 94/95 C. Loyalty must be practised with regard to the European Union by companies which, when they receive Community or national subsidies, must not then be allowed to relocate a few months later. In this respect, our proposals aim to align us on the payment of structural funds with regard to fraud, to institute the compulsory reimbursement of subsidies if a company moves prematurely. Finally, loyalty must be the rule between the large European distribution firms, the manufacturers and the sub-contractors, through a contract of confidence encouraging a better exchange of information and thus a greater securing of loyal customers. We thus hope to limit the pressure exerted by some distributors in favour of relocation.
European multinationals which set up abroad must be true vehicles of social development. We therefore propose to set up a code of good conduct based on respect for the ILO conventions on combating forced labour and the encouragement of trade union freedom. This code would not be an assortment of sanctions, but a company committing itself to this way of working might see its name quoted in the Official Journal or on the Internet. We all know that today the power of information is such that it enables pressure to be exerted on multinationals. Furthermore, at a time when the United States Administration is making the effort to develop a code of good conduct for American companies, would it not be appropriate for the European Union, the cradle of human rights, to be offensive in this regard also?
It is clear that, even if costs are reduced to a minimum, the salary of a European worker will never reach the same low levels as that of a Chinese worker. Costs are clearly too high in our countries but, and I repeat this, it is not in the costs of labour that the Union's advantage lies. Europe's advantage lies above all in technology and training. By launching a great European policy in these two areas, the Union could not only avoid certain relocations but, what is more, could contribute to further relocations, that is, towards Europe. I am counting on the decisions taken at the Luxembourg Summit on Employment to give a new impulse to this policy.
Furthermore, we are also requesting the establishment of a code of good conduct with regard to taxation. It is certain that the abolition of tax loopholes would be one solution to uncontrolled relocations, but this is a long and difficult path.
With regard to social harmonization, the Social Charter is, along with the social protocol which is integrated into the treaty, a good basis for a new departure for a social Europe. But a great distance remains to be covered to achieve harmonization of our pension and social security systems, which are the only effective way of avoiding some relocations.
Mr President, this is all I wanted to say this evening.
Mr President, the rapporteur has quite rightly presented the difficult relationships which can exist between foreign direct investments and industrial relocations. He has also placed this theme in a much larger context and this is something which we in Parliament have often discussed when debating world trade in goods and services. We cannot on the one hand move towards liberalization, globalization and the application of the full potential of modern transport and information technologies without, at the same time, advocating a regulatory system.
This applies just as readily to the European internal market, to trade and commerce, which is so important for us all, and indeed to the world market. I think that given the current preoccupation for globalization, the connection between trade and direct investment is growing ever stronger, since business enterprises are now able to act globally, irrespective of whether they are multinationals, or whether they are large, small or medium in size. It must be pointed out that direct investment is not the same thing as simply exporting goods or placing contracts, since it involves a long-term commitment on the part of the enterprise in question. One is therefore entitled to ask more questions about the repercussions of direct investment projects than one would about the problems associated with trade and commerce.
This is also bound up with the issue of investment outflow, which can inhibit growth and negatively affect employment. Fortunately one has to say that globalization has not yet taken such a hold on today's world as to create any real lopsidedness in the balance of investments. Here in the European Union we can still see that we are an attractive investment area and that this will be enhanced by the introduction of the euro and the completion of the internal market. From a European point of view this is without doubt something which will initially only affect specific branches and sectors of industry, or even individual companies, as far as their employment situation or level of economic activity is concerned.
But just how much more has to be done on our part? As the rapporteur quite rightly pointed out, there is a need for additional controls, the introduction of social and environmental clauses and greater fairness in competition, but we can also complete the global integration of the economy, commerce and investment, and create jobs - including those making explosives -, by regulating the relationship which exists with private enterprise.
We not only need an international system to regulate competition but we must also have a code of conduct to control the increase in foreign production and the internationalization and globalization of the marketplace. Finally, transnational groups have created world monopolies in some products; these transnationals not only control one third of all goods and services, but what is more, the one hundred largest of them are responsible for 16 % of total world employment. I therefore consider it to be extremely important that we seek to prevent any restraint of competition and the setting up of monopolies, and that instead we introduce a code of conduct, together with regulations at both OECD and WTO level, to ensure that the net product of industry, as generated worldwide, and the increase in prosperity are not distributed in a one-sided way.
I believe that this important Sainjon report is a perspective and forward-looking document because the problems of employment and adaptation which face the industrial nations are quite clearly taking on a certain structure, and indeed these are addressed in the report, and also because it does not defend a new form of protectionism - but instead advocates a comprehensive opening-up of the market and the introduction of international controls. We therefore simply have to support this report and make it a blueprint for the Commission and Council action which is needed at both European and international level.
Mr President, Madam Commissioner, ladies and gentlemen. Industrial relocations are instruments which business uses to take account of certain local conditions within the social market economy. They are not in themselves reprehensible. However, problems do arise when the conditions which apply at the new location contravene legal requirements, such as in the extreme case of child labour and forced labour, when women are subject to job discrimination in the relocated companies and when, for example, money laundering is involved. But industrial relocations can in some circumstances be necessary in order to open up markets, or produce goods, in new continents which are closer to the point of consumption.
Europe's overall position, as well as that of most of its Member States - including my own country -, continues to improve and the introduction of the euro and other reforms will soon make the EU an even more attractive proposition. In the medium and long term, companies should in their own interest consider whether relocation outside Europe is an appropriate way of being able to supply the European market from a certain geographical distance. There are many reasons, including logistical ones, for resisting such a move. Some companies have already begun to realize the consequences of this and are now starting to relocate some of their business operations from Asia back to Europe.
We support a discriminating free-market analysis of the wide-ranging factors which are responsible for the relocation of industrial production, and we oppose interventionist regulations which would impose a burden on companies. All measures which seek to restrict industrial relocations should therefore be carefully looked at to ensure that we avoid interventions whose impact would be disadvantageous for the economy. Specific framework conditions and a certain commitment on the part of the economy for company relocations can, however, be desirable for the rational deployment of public subsidies awarded in accordance with EU rules, or indeed for the prevention of fraud. We therefore emphatically support the recommendation that the Commission should propose a code of conduct based on these free-market principles.
After the referral of the original report to the REX Committee on 6th November 1997, substantial amendments were introduced on our behalf in the course of subsequent constructive deliberations with the rapporteur. I would like to express my thanks to Mr Sainjon for the receptive manner in which he has dealt with our proposals and for the fact that he has accepted most of them. However, I must also refer to the amendment which he has submitted on the subject of the euro, namely Item 22a (new), which suggests that the European political authorities - whoever they are - should, by way of the European Council, reflect on the impact of establishing Euro-Dollar parity on foreign direct investments. I believe that this recommendation is misdirected and indeed it was rejected yesterday by Commissioner de Silguy during the debate on the Ruffolo report.
The current Article 111, which was previously Article 109(1 and 2) of the EEC Treaty, cannot be interpreted in any way whatsoever to give the European Council currency-policy control in respect of the exchange rate. The formal agreement on exchange rate systems, which is the issue raised here, is quite a different matter and, if it came to it, would concern a new Bretton Woods institution - but not the price regulation of the Euro-Dollar exchange rate. In this area the European Central Bank alone has full and sole responsibility and its independence should not be prejudiced in any way. Article 109 emphatically states that the European Central Bank is not to receive instructions or recommendations from decision-making bodies, from Community bodies or institutions, from national governments of Member States or from any other quarter. This also applies to exchange-rate movements between the euro and the Dollar, whose regulation, if such is required, is incumbent only on the European Central Bank.
Mr President, ladies and gentlemen, Commissioner, on the 6th of November last year, the report by Mr Sainjon was referred back to the Committee on External Economic Relations at the request of the Liberal Group, and for three reasons.
Firstly, the heading did not cover the contents. The report was supposed to have dealt with relocation and direct investments in third countries. Well, a major part of the resolution concerns socio-economic policy within the Union, or recommendations for the introduction of the euro. I am glad that Mr Swaiger endorses the criticism of in particular the euro. These issues fall outside the scope of this report and outside the competence of the Committee on External Economic Relations.
The second reason the group had difficulties with this report concerns substantive basic assumptions. Whilst we are all striking out into the digital era with all its consequences, Mr Sainjon bases his resolution on an industrial society which no longer exists.
Thirdly, the greater part of the amendments submitted by me, amendments which were vital to my group, were not accepted. Much to my regret I have to note that Mr Sainjon has ignored the Liberal Group's criticism, which obviously was shared by the majority of this Parliament on the 6th of November. He did not even bother to consult me, and did not accept the amendments which I submitted again.
My group believes that the report as it is before us is still not acceptable. We will abstain, even though a few members will vote in favour.
Mr President, on the committee I supported the rejection of the report for the following reasons:
Mr Sainjon speaks of the information society. In so doing he obscures from view the issue of global capitalism. The report mentions a regulated economy without offering any further explanation. We forget that a regulated economy is founded on the logic of capital. There must always be the highest possible return on capital. Capitalism is both a process to increase the value of capital and a social order structured round it.
The European Union is the modern version of capitalism in Europe. Mass unemployment is an element in this system, in which European policies create a free working environment to exploit and manipulate people in the name of capital. We export this culture to other countries in the shape of company relocations and massive investment programmes.
The report obfuscates the issue of capital, the profit-driven process, and sanctifies the market forces. The rapporteur has forgotten that the free market is often at odds with human dignity, and even requires us to ignore it all together. This explains why companies relocate to where the return on capital is greatest.
That capitalism standardizes all, making everything uniform, is something Asia, for which it was once an alien culture, has recently learnt. Capitalism is not civilization or humanism, but the crude and ruthless pursuit of profit. Consider this: there is sixty times more loose cash circulating around the world that what would be required to pay off all world trade debts. Company relocations account for some of the latest expenses of capitalism. It is the world's casino, where the stake is often the dignity of the poor.
Mr President, ladies and gentlemen, a trades unionist recently said that come the year 2000, the employers' notion of the ideal textile factory will be one located on a ship which always ties up wherever salaries are lowest and furthermore - and there is plenty of evidence to support this - where work safety and trades union rights are limited, where social costs and social insurance are minimal, where profits at highest and where the market is the most promising.
No-one can do anything about the last of these, namely the market situation. Businesses will naturally seek the shortest route to the consumer, but surely we do not want to see the European ship operating as a global pirate. A mechanic working for a European car manufacturer has a right to an uncontaminated, clean and socially-just workplace, no matter whether the factory is in Stuttgart or in Campinas down in Brazil. Neither can we see why the European board of a multinational company should justify its relocation to one of its branch establishments, where production costs will be cheaper, solely on the grounds that labour costs have forced such a move.
For this reason we need controls and this is why we in the REX Committee organized a hearing and have submitted the report which is to be adopted today at the second attempt. It is certainly regrettable that at the last vote a number of members of this Parliament allowed themselves to be taken in by the monstrous argument that the report was full of social stuff and that this would have to be amended in committee.
Well, this has now been done. The reported has been amended and, interestingly enough, the changes which have been made seem to take even more account of the social aspects. This is now common knowledge. After all, cars do not buy cars. But let me just make two points. Multinational companies need a code of conduct which enshrines the fundamental principles of the ILO conventions and environmental guidelines. All companies abiding by this code should be listed by name in the EU's Official Journal. We also call for companies which do not play by these rules to be excluded from EU subsidies and for this reason I would ask you to agree to our amendment. The same should indeed apply to export credit insurance, for surely those who really take account of human rights should find some reward for their particular entrepreneurial spirit.
Let me just say something to Mrs Plooij-van Gorsel. It is dreadful in my opinion that someone submitting amendments should a) not be present at the hearing and b) again fail to attend the final vote on the report, when really one should be there in order to present the amendments in question. You cannot treat our Committee this way. Mrs Plooij-van Gorsel can read this part in the Minutes, for I know that she understands German perfectly well.
The Sainjon report is an excellent piece of work. I can endorse much of what Mr Schwaiger has said. We in the Committee on External Economic Relations support the report.
Mr President, the return of the Sainjon report to the House from the Committee on External Economic Relations, with no significant amendments, confronts us once again with the minimalist approach to the phenomenon of relocation, which has been upheld by the rapporteur and which we deplore.
Furthermore, this report is presented in a paradoxical way since in its explanatory statement, it tends to minimize the social and territorial impact of the practice of relocation and, in the motion for a resolution, to multiply the different palliatives, in an attempt to lessen the worst consequences. This range of measures, which are certainly interesting - code of good conduct, international global labels, contracts of confidence between manufacturer and distributor, measures to combat forced labour - are, first and foremost, many admissions of the pernicious effects of the process of relocation. Undoubtedly the reality of the phenomenon is difficult to comprehend statistically, but the approach retained by André Sainjon seems particularly restrictive. When you count the number of jobs wiped out in our countries by relocations, you have to take into account not only the products reimported from low salary countries but also products coming from highly developed countries with an average of 30 % of their components produced in low salary countries. In addition, the phenomenon of relocation cannot be considered in isolation from the pressure to reduce salaries which the choice of systematic free trade creates for employers, with businesses being forced to compensate, through automated production, for the exposure of the market to production from low salary countries. It is thus the whole package of costs that must be incorporated into the analysis of the social effects of relocation: only then will we have an idea of the scope of this phenomenon.
The corrective measures that Mr Sainjon proposes do not measure up to this scope. It is particularly unfortunate that he has not wanted to explore the area of measures likely to reduce the attraction of reimportation. This is, however, one of the clear future ways for the most fruitful reduction of the scope of the pernicious phenomenon of relocation, if we truly want it.
Mr President, could I begin by paying tribute to the work done by Mr Sainjon on this report. First of all, it very comprehensively embraces the subject matter and issues raised at the public hearing organized by the REX Committee last year. Also it is a pretty fair reflection of the spread of opinion in the REX Committee.
For my part I would just like to highlight and expand upon some of the significant points made by the rapporteur. I welcome the call for a code of conduct applicable to European multinational companies to be drawn up by the Commission. We must ensure that it applies to subsidiaries and to subcontractors as well. To be truly effective there must be a role for the trade unions in monitoring its effectiveness. I have to confess that I am not entirely a fan of voluntary codes. I doubt very much if voluntary codes can be effective and I hope that the companies who are involved take note of that.
Additionally, I would reinforce the rapporteur's demand for an inclusion of social and environmental clauses, international agreements and WTO rules. We have long supported that in the REX Committee. Given that we are in a period of slow growth and rising unemployment in Europe, it is essential that we address all the aspects of foreign direct investment and relocation. Mr Sainjon raises some interesting questions on the potential consequences resulting from the introduction of a single currency, I look forward to hearing the Commission's response to that.
There is one other vital issue however which I believe should be addressed concerning relocation and that is the issue of transparency. I would submit that the big companies who lobby the Commission, who seek benign legislation or even deregulation or benefit from training programmes, have a duty and an obligation to be open and frank about their long term investment relocation plans. I believe that it is not too much to ask that they inform us well in advance not only where their planned foreign investment is to be but what market it is intended to serve and what impact it is likely to have on employment and unemployment in the European Union.
I hope that when the Commission has discussions with multinational companies, as we know it does, it will raise these points with them because in the absence of such information any plans to systematically tackle unemployment are reduced to mere fire-fighting exercises. As soon as we deal with one incident another one springs up behind us.
Finally, a word about the proposed multilateral agreement on investment. If this proposed agreement is seen to restrict social or environmental legislation or to hinder the socio-economic progress of developing countries then it will be fiercely and rigorously opposed and I would advise the Commission to take careful note of the growing concern surrounding the MAI.
Mr President, the relocation of investments has to be seen with realism and constructively, seeking to reduce the risks and possible exploitation of the opportunities created, as is duly emphasized by the rapporteur, Mr André Sainjon, whom I wish to congratulate for that, without prejudice to the reservation made by Mr Schwaiger.
We should begin by remembering that, in a worldwide context, the European Union is the most sought-after destination for direct foreign investments (45 % of the total), with an economic impact that is reflected in the broadly positive balance.
For that reason, we have to accept the fact that European investment abroad is also substantial, although we should be particularly sensitive to investments in countries where labour is cheaper with production leading to unemployment in our countries.
However, apart from concerning ourselves with the development of these countries, no doubt with the countries and the multinationals undertaking to comply with minimum rules in the social and environmental fields, the investments made may be converted into opportunities for us, particularly with the opening of markets to semifinished products in whose production we can continue as leaders thanks to the progress made in technology that can give us a unique position in the world.
With the requirement resulting from a broader scope, the rapporteur's reference to the fact that the structural funds should be concentrated, more than in the past, on the promotion of research and technological innovation for companies established in the less favoured regions of the Union is particularly appropriate, in order to increase their competitiveness and ability to face the competition of the developing countries with emerging economies.
In fact, only a balanced Europe, without the costs of great mergers and making use of all national and regional potential, can face the competition of a world we have to be more and more open to, in our own interests. This is a requirement for the whole Union and for each of the countries, particularly for Portugal, where there is so much to be done in the field of regional development.
Mr President, I begin - like my friend Esko Seppänen - by accepting that we are part of a capitalist system. I should, however, like to draw attention to one aspect of the report to which other colleagues have referred, and which seems to me to be fundamental: that in which the rapporteur, Mr Sainjon, suggests that social justice and sustainable development should be on a level with efficiency and economic stability.
I should also like to stress what other colleagues have said: that the code of conduct should also apply to multinational companies. In the last analysis, that code of conduct embodies all a community's traditions: the struggle against forced labour, child labour, discrimination between men and women at work, and the encouragement of sustainable development. All of this, which is theoretically the basis of European policies, must also be a code of conduct for the multi-national companies. Not long ago, we were informed that nearly 200 million children work from the age of five. The European Union cannot allow this to happen in the multi-national companies with which it is connected.
It is also necessary to revise EC Directive 94/45, because it seems to us, as the rapporteur put it very well, that it does not stipulate sufficiently clearly that workers should be consulted when a multi-national company moves work somewhere else.
Right now, we in Spain have examples of sectors of the economy with good future prospects, such as telecommunications. But there is a Swedish company, Ericsson - and others following suit - which sell part of their production to small firms without guaranteeing the workers' rights and without guaranteeing the workers' future in that small firm. We believe that we should aim to prevent the multi-nationals from doing what they like with workers' rights, and the European Union has sufficient weapons to hand to prevent this.
Mr President, when discussing the first report by Mr Sainjon on this topic, we already expressed our appreciation and our criticism. Most of the comments still apply, but the resolution has improved on certain points. The pronouncements on harmonization of tax conditions and a fiscal code of conduct have rightly been deleted during the follow-up discussion in the REX Committee. It is also a good thing that the idea that multinationals are obliged to advance social development, has been toned down.
Yet the resolution remains characterized by dirigisme. The European Commission must draw up a code of conduct for European multinationals. There should be a European social label, and a confidentiality contract between distributers, manufacturers and subcontractors.
Besides, we draw the line between the public and private domain in a very different way from colleague Sainjon. He obviously sees governments as a kind of solver of all problems. By mixing the public and private spheres, he ignores the nature and responsibilities of public administration on the one hand, and business on the other.
A business is primarily an economic organisation, even if it has responsibilities in many areas such as environment and social policy. Yet businesses should not be awarded powers pertaining to public law, and they cannot, nor are they allowed to behave like government authorities.
Because of the nature of public institutions, their opportunities to manage are limited. Authorities must set up conditions for the functioning of social relationships. As if it is self-evident, the rapporteur asks the European Commission to take all sort of measures, without considering whether the European Union is responsible for them.
Looked at from within the subsidiarity principle, we are dealing primarily with responsibilities of the Member States. The European institutions are not state organisations but supernational authorities to whom a limited number of powers are delegated. The rapporteur loses sight of this, unfortunately. That is why we cannot support this report.
Madam President. I agree with the rapporteur when he says in Item C of the Preamble that industrial relocation is a phenomenon which follows economic logic and is something which should not be ideologized.
However, limits have to be imposed on economic logic for humanitarian, socio-political and labour-market reasons. A code of conduct for multinational companies would be welcome. But when it comes to combating child labour or forced labour, in other words modern slavery, then a code of conduct is not enough. No European firm should gain competitive advantage at the expense of maltreated children.
As well as combating violations of human rights, which is a top priority matter, Europe should be doing everything in its power to make its economic situation more attractive by a massive increase in research expenditure.
Europe cannot solve the problem of unemployment by way of protectionism and progressive isolationism. The structural funds should in future be used much more for technological research and innovation. Our objective in Europe must be to achieve competitive production costs in spite of higher labour charges.
Mr President, Madam Commissioner, ladies and gentlemen, the question of relocation is a particularly burning issue in European public opinion. We have already discussed it at length here one November evening during a week's part-session. At that time we had to give our position, at the time of the vote, and it was only a small last minute procedure, quite a poor one at that, which referred it back to the Committee.
Having already spoken on that occasion, I would this evening simply like, firstly, to applaud the rapporteur's proposals in the areas of research and technological innovation in particular for, as he said, these are factors in the relocation of industry in Europe. I say this as rapporteur currently working on a report on European industrial competitiveness. I would also like to repeat my agreement with the demand for a social clause in the international trading system in order to fight against all forms of exploitation, if not slavery, in the third world. Thirdly, I want to dispute the validity of the widely accepted belief that it is European labour costs which are primarily responsible for relocation.
Finally, I want to remind you of what I had already said last November, regarding relocation within the Union. Indeed, this cannot be prohibited, but we must do all we can to speed up fiscal and social harmonization from the top. It is impossible to accept a single market where the rules of the game, and thus the costs, remain fundamentally different.
Finally, and I will say this again and again, it is not possible to accept that companies which benefit from European subsidies can then relocate, and even less possible to accept that relocations are caused by the subsidies themselves, within Europe. There are frequent cases of this. I believe it is time, in this area too, that there should be a true European political will with regard to this. We could thus very concretely show public opinion that we are fighting uncontrolled relocations, which are economically and socially unacceptable.
Mr President, this report raises an interesting phenomenon which illustrates Europe's difficulties in creating an expansive economy and full employment. The report should, however, have been able to remind people to a greater extent how total investments in the EU could increase. That is what is important. Relocations are only a small part of the whole. The report's attitude is defensive, trying to preserve something instead of creating much that is new. That does not contribute to the picture of a dynamic Europe. Rather it reinforces a stagnating perspective. This impression is reinforced by the proposals which are presented to prevent relocations. These are based not so much on how we should make Europe more attractive, but how we can make other countries less competitive.
A number of regulations and codes are to be extended to apply to other countries. It is doubtful how effective this approach is. With all due respect for negotiations in the ILO, codes in the OECD, rules on aid, rules on unfair competition, structural funds, research subsidies and social clauses, in the end this long line is a list of all the kinds of efforts which many politicians cite in order to appear decisive and involved, but which still do not achieve the desired result. It is hardly going to reduce relocations and will not in any case increase overall investment in Europe. It is not possible to order companies and employment into existence, and that should be recognized by the European Parliament.
In order for people to achieve the goal, general measures are required which make things easier for enterprise and new businesses, increase profitability of new investments, improve training and research programmes and make Europe competitive.
Let me take paragraph 15 of the report as an example. There it says that the structural funds should to a large degree be aimed at creating an innovation and research-friendly environment for large and small companies in the area of information technology and that the Adapt programme should accelerate the training of workers to make them more able to react to technical change. That is quite excellent and very well intentioned, but it is still a risky thing to confuse such politically-controlled subsidy programmes with real measures to create the foundations for investment-friendly and investment-oriented business.
Paragraph for paragraph, this report contains a lot which is interesting, but together it presents an incomplete perspective. The 25 paragraphs may in their number give the impression of something large, but there is a lack of basic paragraphs about how European competitiveness can be developed and thus the basis which is needed to counteract relocations and, even more importantly, to promote new investments.
Mr President, I would like to concentrate on the impact of European relocation decisions as they impact upon developing countries.
As the report rightly states, European investment has had a major impact on the fast developing countries of Latin America and Asia. But the flight of international capital in both of these continents has been a great source of instability, whilst ideas of a tax on such capital movements remain on the drawing board. Meanwhile, for the poorest African countries investment just is not happening, with multinationals taking £380 m more out of Africa over the last 20 years than they put in.
Overall, we all know that foreign direct investment, in both its level and its potential, could have a far greater impact for good in the world compared to development aid. Yet today the processes of globalization too often exacerbate social inequality.
That is why, as the rapporteur rightly states, we should support the ethical business movement. But in holding to these principles we must not be frightened to name those who failed to uphold just standards. Like the indigenous people who forced British gas to stop oil exploration in the Ecuadorean rain forest, or the Costa Rican banana workers who sued Shell for sterility caused by use of unsafe pesticides. Or perhaps the most notorious example of the world-wide consumer boycott was that against Nestlé for their irresponsible marketing of breast milk substitutes.
The rapporteur rightly calls for a European code of conduct for multinationals and one that is developed in conjunction with international institutions. I am proud that the new government's international development White Paper in my own Member State, the UK, echoed these demands. But tonight we should call for Parliament to consider this question in much more detail and in particular to do so with far greater emphasis on the impact on and the partnership with the peoples of the developing world.
At the November plenary session in Brussels, Sir Leon Brittan commented in detail on the first report. That allows me to be very brief since the core elements of the report have not changed very much.
I should like to refer to two points that the Commission welcomes. Firstly, the report identifies the benefits that outward investments bring, both for the European Union and the countries which receive FDI. It highlights the benefits, as I said, and also underlines the more limited costs. However - and this is important - it does not simply dismiss these costs, but takes on board the concerns that a large part of public opinion and the industrial sector are expressing about relocation.
It seems to the Commission that the report recommends a useful solution, which will further enhance the benefits of relocation while combating the potential negative effects. I would refer to two points. First, the code of conduct. The Commission welcomes the pragmatic idea of a code of conduct, particularly in third countries, in relation to social standards. However, the Commission does not consider that its role should be to devise or impose such a code of conduct on business. This is a job for businesses themselves. It is a pragmatic and voluntary code of conduct in which information is the major tool, rather than sanctions, which normally do not work. So the idea of publishing a list in the Official Journal or, even better, on the Internet, seems a good idea to the Commission.
Secondly, I would like to remind you that the Commission has been seeking to improve international labour and environmental standards. As you know, the Commission proposed the specific initiative on trade and labour standards prior to the Singapore WTO ministerial conference. This initiative was, unfortunately, not adopted, but the Commission will continue to support the work of the ILO and to look at other means, for example, measures associated with the GSP, to further improve these standards.
I have two further points to make. One concerns the exchange rate. I understand there was a major debate in committee. The Commission notes that Parliament adopted the Ruffolo report yesterday. We think that is the kind of text in which this issue should be dealt with and possibly solved.
Following a remark by Mr Smith, the Commission can reassure him that we advocate the MAI provision, explicitly saying that countries should not lower their environmental or social standards in order to attract investments. The chances for the inclusion of such a clause are good. Having said that, the Commission welcomes this report. We are looking forward to continuing working with the European Parliament.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Fishery products from Azores, Madeira, the Canary Islands and Guiana
The next item is the report (A4-0385/97) by Mr Medina Ortega, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation (EC) establishing a system of compensation for supplementary costs with incidence on the sale of certain fisheries products originating from the Azores, Madeira, the Canary Islands and the French Department of Guiana, due to the ultra-peripheral character of these regions (COM(97)0389 - C4-0451/97-97/0200(CNS))
Mr President, it seems that we are already getting used to discussing fishing reports into the small hours. As you know, many fishermen prefer that time of night precisely because of the good catches they can make then, although I do not know whether they conform with the strictest regulations for protecting the species. In short, I think it is not very good for the protection of the 'Parliamentarian' species and the species of Commissioner.
In any case, Mr President, this is a report which I do not think will cause Parliament any serious difficulties. It is a regulation proposed by the Commission which aims to make permanent some support - which already existed on a temporary basis - for the outlying regions of the Community. I think that MPs are already fully aware of this. At the Maastricht Conference in 1992, a Declaration was added regarding the areas on the periphery of the Community and, in Article 299.2 of the new Amsterdam Treaty, it is pointed out that these regions have special characteristics relating to their remoteness, insularity, lack of energy resources etc. which justify a series of supportive measures.
Within this context of support there are special programmes for these regions, specifically the Canary Islands, the Portuguese islands of the Azores and Madeira, the French islands of Guadeloupe, Martinique and Réunion, and the French department of Guiana. Support for these areas includes help for the fishing industry, laid down initially in a regulation of 1992, postponed in 1994 and 1995 and which should have been completed by 31st December 1997.
I think that Parliament has been industrious in studying this matter. On the committee in November we approved the proposed regulation with its suggested amendments, and I think that tomorrow we shall be able to approve them at this Plenary session without any difficulty.
On the Fisheries Committee, the European Commission's proposals were adopted without any problems whatsoever. The rapporteur and members of the Fisheries Committee were concerned about flexibility. That is, when making a temporary regulation into a permanent one, it would not make much sense to keep to the figures established initially, on the basis of a given situation which might have been valid in 1992. The development, both of production and fishing activity, together with marketing, changes in consumption etcetera, would justify certain adjustments.
This is the meaning of the amendments adopted by the Fisheries Committee, Amendments Nos 1 to 9, which can be divided into three groups:
The first group of amendments - numbers 1, 2, 4 and 9 - refers to the inclusion of certain products from the island of Réunion. The island of Réunion is also on the extreme periphery of the Union and there would be no reason to exclude it.
Amendments Nos 5, 6, 7 and 8 are an attempt to adapt the assistance to the Canary Islands to those products which are in effect being marketed at the moment.
Finally, Amendment No 3 is a modest amendment considering that it merely reiterates something which already exists, this being the obligation to enforce the minimum limit of 30 metres depth for fishing on the continental shelf.
As members of this Parliament will observe, the Fisheries Committee acted with the greatest concern for the strict budgetary requirements imposed, in order not to exceed the financial limits. Our committee may have been too punctilious and respectful towards the authorities at the Budget Committee and with regard to the Community's own budgetary forecasts. It could be said, perhaps, that since the amendments approved for the Canary Islands, numbers 5 to 8, are so strictly drawn up, they might allow little margin for subsequent development. Amendment 9, which assumes that in order to be able to give additional aid to the island of Réunion it would have to be deducted from assistance to another outlying French region, would cause difficulties for that other outlying French region.
Probably the most interesting observation - and it was a pity that it came so late - was that made by the representative of the European Commission at our parliamentary committee on 25th November 1997. He pointed out that perhaps the regulation could have adopted a much more flexible formula, with certain financial controls, but without specifying for each species and at each moment what quantity was subject to regulation.
This concern to combine flexibility with strict budgetary guidelines appears to govern Amendment No 12 from Mr Souchet, on behalf of the Group of Independents for a Europe of Nations; Amendment No 13 from Mr Baldarelli on behalf of Group of the Party of European Socialists; and my own Amendment No 14, also on behalf of the Group of the Party of European Socialists, which aim to replace or modify Amendment No 9, which had caused irritation in the French department of Guiana.
The rapporteur thought that these amendments were correct. In particular, he prefers his own amendment, number 14, but any of these appears to improve the situation so as not to cause a confrontation between the island of Réunion and the French department of Guiana.
Amendments Nos 15 and 16, submitted by Mr Baldarelli, on behalf of the Group of the Party of European Socialists, attempt to combine this flexibility with the strict budgetary guidelines, and I also think that they are acceptable. I think that they help to allow for this flexibility in a regulation which is going to become permanent.
On the other hand, the rapporteur considers that neither Amendment No 10, from Messrs. d'Aboville and Aldo, on behalf of the Group Union for Europe, nor Amendment No 11, from Mr Souchet, on behalf of the Group of Independents for a Europe of Nations, on species and sizes of fish and prawns etcetera, belong in a regulation about help with marketing. Their place would be in a regulation on assistance with the protection of fishing species and the rapporteur considers, therefore, that they should not be approved.
Finally, Mr President, I do not know where this regulation will lead once it is adopted but, bearing in mind the remark by the representative of the European Commission and that, subsequently, the Council will have to adopt the final regulation, I hope that neither the Commission nor the Council consider the amendments submitted by the Fisheries Committee - which could easily be accepted tomorrow - as a very tight straitjacket. On the contrary, when drawing up the final text of the regulation, a clause should be introduced allowing for real flexibility. That is to say, every time we want to transfer assistance from one party to another, or from one item to another, we should not have to modify the regulations. Obviously this was not the Commission's original idea. I do not know what formula could be chosen. It is possible that the Commissariat could explain whether it has any ideas about this or, simply, if it is going to restrict itself to approving the amendments as they may be approved tomorrow by the Plenary session of Parliament. I think that the amendments are positive and constructive and, of course, I wish to thank the Commission for proposing this type of regulation, which will doubtless be favourable for the outlying areas of the Community.
Mr President, Madam Commissioner, ladies and gentlemen, firstly I would like to say a word of thanks and appreciation for Mr Medina's commitment to defending the interests of the ultra-peripheral regions, exemplified by the report being discussed.
The EU's recognition of the need to establish fair conditions for the marketing of certain fishery products, in order to compensate for the disadvantages deriving from remoteness, has been co-substantiated since 1992 by means of an aid scheme systematically extended to 1997.
The ultra-peripheral regions of the EU have common structural characteristics, placing them in the group of regions covered by Objective 1, characterized, as you know, by presenting a per capita GDP below 75 % of the Community average. The great remoteness of the fishery products marketing regions, the small size of the markets for marketing these products and the increase in production costs related to the high cost of transportation, associated with unfair competition resulting from commercial agreements which the EU has arranged with third countries, obtaining commercial advantages in relation to those regions, make the survival of the processing industries and a whole chain of workers directly or indirectly connected with them dependent on the compensatory aid scheme.
With regard to Madeira and the Azores, owing to the incentive policies, it has been possible not only to consolidate but in some cases to increase the industrial fabric harmoniously, enabling surplus local production, mainly tuna, mackerel and black swordfish, to be marketed, giving prospects of sustainable development to the processing companies.
And so we welcome the Commission's motion and the amendments introduced by the rapporteur and we keenly ask for its approval by Parliament and Council, so as to maintain stability in the fishery sector and in this way also stimulate the creation of new jobs.
Mr President, Madam Commissioner, ladies and gentlemen, we, the Group of the European People's Party, find these measures correct and justified. Essentially, they aim to continue measures existing in previous regulations whose validity ended in December last year.
Their object, as we know, is to compensate the ultra-peripheral regions for the additional production costs and for the processing costs and, mainly, for the costs of marketing species of fish whose market lies outside those regions, which are normally very small and very restricted markets and so they normally have to export to the European continent and to the Common Market.
As we all know, we are talking about fairly poor, ultra-peripheral regions with very low levels of income, all classified in the Objective 1 regions, as stated by Mr Correia, and we are also talking about permanent structural situations, levels of disfavour unfortunately not wiped out, not eliminated in the short term.
On that account, in our opinion, this aid should be regarded as permanent and not just as temporary aid. The aid should be subject to periodic assessment, which should always take into consideration the development of catches, of existing stocks and, naturally, also, the development of the markets and allow these permitted levels of aid to be increased at any time, if there is a favourable trend in production and catches and a favourable market trend.
Several proposals have been put forward to extend some of this aid to fish from Reunion Island; we can understand this and approve of these intentions, but we understand that financing would have to be found for that island and for that situation, adequate financing, without prejudicing the current beneficiaries of this aid situated, as we know, in Guinea, the Azores, Madeira and the Canary Islands.
The Group of the European People's Party would like to thank M Medina Ortega for the fantastic, highly positive, greatly discussed and highly effective work he has carried out. It agrees with the amendments approved by the Committee on Fisheries, but is voting against some amendments presented after the part-session, mainly Amendment Nos 10 and 12.
I hope that in the future the Commissioner present today will follow the situation of these peripheral regions attentively, as she always does, and propose special measures aimed at them, as fish is the strategic and endogenous resource for the development of these ultra-peripheral and insular regions.
Mr President, the ultra-peripheral regions suffer from the handicap of remoteness. Since transportation of their produce destined for the European market causes additional costs, to make this produce competitive with rival products from third countries, it is necessary to grant them certain compensatory measures, as Mr Medina Ortega has noted.
It is precisely because the problems encountered by producers in Reunion are of this nature that we proposed the inclusion of this region within the parameters of the compensation system. Reunion is the furthest ultra-peripheral region of Europe. Situated in the middle of the Indian Ocean, in an area where stocks are not over-exploited, an abundant source of tuna and swordfish is to be found, accessible by the local long line fishing method, tradable on the international market, and important, if not vital, in terms of jobs in an area which has been seriously hit by unemployment.
But the marketing, in Europe in particular, of fresh produce is handicapped by the freight costs and packaging costs. This situation causes the long line fishermen of Reunion to settle for the local market, which brings about direct competition between long line fishing and traditional fishing. In order to ensure that these two fields of fishing can continue side by side, it is necessary to promote the export of long line fishing produce. That is the reason why I would like to thank Mr Medina Ortega for his Amendment No 14 which takes account of this situation.
Furthermore, within the context of the discussions on this report in the Committee on Fisheries, we met a delegation of traditional fishermen from Guiana, who came especially to draw our attention to the problems of this region. There, some industrial outfits do not hesitate to fish for shrimps near the coast, in waters less than 30 metres deep. By so doing, they put resources at risk by devastating young shrimp stocks, which are found precisely in this coastal area. Another disastrous consequence is that this practice causes an additional catch whose sale destabilizes the local market.
These are the reasons which have brought my colleague, Blaise Aldo, and myself to propose that the granting of subsidies for Guianese shrimp fishing be made conditional on the product being of a reasonable size, that is, adult, and whose fishing does not put in jeopardy stocks as a whole.
Mr President, Madam Commissioner, ladies and gentlemen, the Commission's motion to reintroduce the scheme to provide compensation for fishery products in ultra-peripheral regions deserves our natural support, as does the report and amendments proposed by the Committee on Fisheries.
The Commission's proposal, however, goes to prove today, in 1998, that we were right three years ago when we discussed the same proposed reintroduction for the period ended 31 December 1997. It now shows that it was possible for an elementary act of justice to be drawn up in 1995 providing compensation for those involved in fishing deep-sea species in the Azores and swordfish and mackerel in Madeira, in addition to the natural proposed reintroduction of compensation for the tuna sector.
The sectors now supported on these peripheral Portuguese islands were already claiming compensation three years ago, and we repeated them, having amendments approved that reflected those concerns. On that account, we should not forget today that we all agree in 1998 on the responsibility held by the regional authorities that forgot the deep-sea fishermen in the Azores and the swordfish and mackerel fishermen in Madeira three years ago, not giving continuity to the needs of these local economic sectors along with the Commission.
Nor should we forget a certain insensitivity on the part of the Commission which then failed to agree to amend its proposal, although, in my opinion, it could and should have done so. And, finally, we should not forget certain omissions and obstructions or diversion tactics that appeared or were introduced here during the discussion that then began in this Parliament.
Now is the time for justice to be restored, even if it is three years late. We cannot fail to congratulate ourselves for this.
Mr President, Madam Commissioner, ladies and gentlemen, this Regulation is in fact based on an extremely strong legitimacy.
This legitimacy has been present in the text since the Treaty of Rome, repeated in the accession treaty for Spain and Portugal, renewed once more in the conclusions of the Intergovernmental Conference of Maastricht and finally taken up in the Treaty of Amsterdam, even if this has yet to be ratified. In other words, there is continuity in the very spirit of this text and in this system of compensation.
Furthermore, the European Union, and the European Parliament in particular, recognized the need to take the specificities of these remote regions into account and adopted the POSEI programmes in 1989 and 1991. Finally, it can be noted that there is no particular suspicion regarding these measures, which confers further legitimacy on them.
The European Union, and the European Parliament in particular, can thus take pride in the significant aid it has brought to these territories and to activities which are sometimes the primary source of export receipts. When you consider this approach, marked both by generosity but also by economic reason and a concern for justice aimed at correcting the realities imposed upon us - particularly geographic realities - it is difficult to understand that from the moment when you include a territory, perfectly legitimately, it implies taking away from others some of the aid you were going to provide. The previous speeches have clearly demonstrated that it cannot be defensible to consider withdrawing the required finances from the overseas French departments as a whole, even from the ultraperipheral regions as a whole, in order to help the Reunion fishermen compensate for their handicap.
Furthermore, with regard to Guiana in particular, I would like to draw your attention - and I know that the Committee on Fisheries will understand me entirely, because it is an open and dynamic Committee - to the need to consider different approaches. If we have to perpetuate this system, it is also important to encourage the different economic operators to work together, to understand each other and to organize together in order to manage, in the common interest, resources which are certainly not inexhaustible but which also have their own ethological laws.
We must question ourselves on the results of research, on our knowledge of stocks, on the perception of interests, not only of one single resource - in this case shrimps - but also for other resources, and see under what circumstances contradictions, even antagonisms, can arise when there are superimposed fishing zones for shrimp and fish.
It is thus a long term job that the Committee will take on board but it will carry it out admirably. Mr Medina Ortega's sober, precise and convincing report can only persuade us that this work will be undertaken in the interests of all. In the short term, it is clear that this system must be maintained, that justice must be established - that you can certainly not impoverish some in order to establish justice for others - and that we must ensure, in the future, common management of resources, by the fishing professionals to begin with.
Mr President, Madam Commissioner, ladies and gentlemen, with this proposal made by the Commission and this report drawn up with the knowledge and reflection shown by Mr Medina Ortega, the door is opened to a framework of financial aid for the marketing of deep-sea fishery products from the Azores, maintaining support for the tuna industry.
The allocation of aid to deep-sea fisheries was supported by us in February and March 1995, against the opinion of the then rapporteur and the then regional government of the Azores. On that occasion, the regional government of the Azores placed the responsibility for not including deep-sea fishing on the Commission, stating publicly that the Commission had not agreed to provide aid for deep-sea fishing.
Now, with new governments in the region and in Portugal, what we supported in 1995 is being implemented. Congratulations to the current regional government for the strategy of dialogue and responsible demand followed up with the Commission, whose proposal now being discussed, maintaining aid for 10 000 tonnes of tuna, for the first time extends the aid to 3 500 tonnes of deep-sea species. It is always possible to ask for more, but this is already one step forward.
The economic and social impact of fishing, particularly on employment, and the special conditions of the remoteness of the Azores region justify it. This is also understood by the Council of Ministers, which is now competent to give final approval for this aid, aid reinforced with the inclusion of the concept of remoteness in the Treaty of the European Union as defined in Amsterdam.
Mr President, Madam Commissioner, the detailed and explanatory analysis of the economic conditions endured by the outlying regions, which Mr Medina Ortega has included in his report, avoids our having to speak at length about the appropriateness of this proposal which was submitted by the Commission. Anybody who reads the reasons set out in that report will be able to confirm that this aid is justified and needs to remain in place.
Being an island in itself, and more so when accompanied by particular remoteness with regard to the main centres of economic activity, contributes towards creating, in a more or less extreme form, certain peculiarities in the production of islands and their commercial interchange with the rest of the world. This has doubtless produced a certain specialisation in the products which are fundamental to these islands' economies, amongst which fishing products obviously play a very important part. Tuna from the Azores, squid from the Canaries or crustaceans from Guiana are some examples of the industries to which the inhabitants of their respective islands have turned in order to ensure their future livelihoods.
As the traditional basis of these peoples' economies, such specialisation should be respected and consolidated. This cannot be done without special financial provisions which allow the islands to operate within the markets on an equal footing, by compensating for the differences in costs produced, for example, by transporting such products to the centres of distribution and consumption.
On the other hand, the support contained in the POSEICAN, POSEIMA and POSEIDOM programmes has enabled the industries to develop from merely extracting the fish to exporting it in the form of semi- or fully processed products, creating new prospects of development and wealth.
It would, however, be desirable for the Commission to pay more attention to the individual peculiarities of some of these regions whose extreme remoteness in many cases may make their voice more difficult to hear. This has happened in this case with aid to Guiana which did not take into account, as it should have done, the actual protection of the interests of its local fishing industry. The presence of representatives from Guiana on the Fisheries Committee demonstrated this region's concern to obtain a system of support which ensures respect for the continuing biological viability of its fishing resources, something which the Commission should defend in principle.
We hope that the amendments submitted by various groups with the aim of resolving this question, amendments which we support, may contribute towards alleviating this situation, which should not arise in future.
Mr President, Madam Commissioner, the measures proposed for this regulation are simply the updating and continuation of those adopted in 1994 and 1995 within the framework of the POSEIMA, POSEIDOM and POSEICAN programmes.
These measures only set out to remedy the damage caused in the fishing industry by the extra costs incurred by the particularly restricting circumstances of the outlying regions. And they are measures which, in the course of time, have proved effective to a certain extent. They seem to be common-sense measures.
There are third countries which enjoy advantageous agreements with the European Union and it would be difficult not to give permanent support to the community's fishing industry when this is provided to third countries which are not members of the Community. In short, without such measures, the Canary Islands' fishing industry, which is increasingly a minority interest as it is, would end up by disappearing altogether.
The best thing I can say in defence of these measures is that without them a large part of the fishing industry in the outlying regions would be lost and that in such fragile economies no sector is negligible.
Mr President, This regulation, as we have heard, affects regions on the extreme fringe of the EU, such as the Azores, Madeira, the Canary Islands, French Guiana and others. Because of their remoteness these regions incur additional costs in the marketing of certain fishery products. We now need to update and maintain the current system of subsidy controls which are designed, quite simply, to balance the additional costs actually incurred in the marketing of fishery products against those of other EU regions. This proposal has been accepted by the Committee on Fisheries. An interesting proposal in some amendments is for subsidies to be redistributed along more flexible lines, whereby the total amount of aid remains the same.
The report is very up-to-date inasmuch as it addresses structural policy aspects of the fisheries sector. We have on several occasions complained of the fact that the fisheries industry is scarcely mentioned in Agenda 2000, while the Commission Work Programme for 1998 only refers to it in passing. As a result of this we were motivated to focus now on the structural problems affecting the fisheries sector. The long-running alignment programme and the technical measures agreed in 1997 can only have a positive effect on the lives and jobs of those working in the fisheries sector once the structural problems affecting this industry are tackled and ultimately solved. But to do this we obviously need money.
Parliament has already played its part in 1997 by drawing up a forward-looking report on European fisheries policy after 2002. Two further initiative reports are to follow in 1998. That which deals with industrial fisheries will again produce a passionate debate, but the outcome will show that we are well able to tackle the technical problems affecting the fisheries industry and that we are all set to solve the conflict which exists in this sector, and that this House has the will to achieve its objectives. Controversial funds have now been set aside under international agreement. Let us then take a cool and calculated look at the situation and let us employ the full force of the Budget Committee and of all other members of this House so that we can ultimately achieve the longed-for and legislatively necessary decision on strengthening the position of Parliament.
A report on the islands is currently being debated. A report on coastal areas is to follow. The aim here is to highlight and resolve the local infrastructure problems so that jobs and production centres in these unstable regions can be maintained and built up to the advantage of the fisheries industry. To this end we shall continue to work as before, and perhaps in an even more focused way, which I believe was the intended message of Mr Ortega's report.
You can already see, Madam President, that all the political groups and countries support your proposal. I therefore wish to begin by congratulating the rapporteur, Mr Medina Ortega, and yourself Mrs Bonino, for the success and appropriateness of your proposal.
I particularly agree with the proposals made regarding fish-farming and squid, and I understand the concern you express, Mrs Bonino, to the Government of the Canary Islands in your letter of 27th December last, about responsibility for the biological "desert' in the territorial waters of Morocco.
The very heading of the proposed regulation is in itself fortunate. It speaks of compensation for additional costs. For years we have been advocating the need for the outlying regions to have their shortages and natural disadvantages recognized so that they can become part of the internal market and benefit from their participation in it. We have come a long way, not without set-backs, but in the end we have achieved success.
I should like to draw attention to the fact that these extra costs which the Commission wishes to compensate are not only relevant to the present moment but are structural in nature. That is why I consider it necessary - as the Commission recognises - to maintain this kind of aid in the future as well.
For some outlying territories - for instance the islands of Pico in the Azores or Lanzarote in the Canary Islands - fishing is not just another of its economic resources, but forms part of its very life, culture and traditions.
Because of its economic significance, and the number of jobs it creates, this is not just another figure but part of the strategic resources which are vital for such support to enable the industry to survive in the outlying regions, which suffer from the highest rates of unemployment in the Union and are all areas under Objective 1 on account of their low level of income. That is why it is necessary to maintain current policies, and this is what the regulation we are discussing today finally proposes.
Mr President, Madam Commissioner, ladies and gentlemen, the excellent report now being discussed relates to the aid to be given to one of the sectors of economic activity of the ultra-peripheral regions of the EU which might not be that of greatest expression in some of those regions. However, it is not the most lacking in aid, in view of the environmental and social strategic importance of the fishery sector and its production, processing and marketing.
It is a special system for providing financial compensation for the additional costs incurred owing to remoteness, provided within the framework of the POSEIMA. The achievement made in the last revision of the Treaty of the European Union should be pointed out, as it led to the inclusion in this Treaty of the wording for the ultra-peripheral regions, the recognition of the specific characteristics of insular regions separated from the continent, separated from the European market to which they export most of their products, providing for measures to be taken regarding the fishery policy in Article 229 paragraph 2 of that same Treaty.
Some of the reasons given and others that could be given fully justify the belief that the measures now taken should not be considered transitional or temporary but, on the contrary, should be understood in a logic of constant geographical conditions and not just that but highly penalizing, thus deserving permanent and definitive measures.
It is right for aid to be extended to other ultra-peripheral regions not yet contemplated, but it is essential and advisable to point out that this aid should never be provided at the expense of the ultra-peripheral regions already benefiting in some way.
In the autonomous region of Madeira, tuna, black swordfish and mackerel are the species that deserve the aid granted, which at the moment is no more than ECU 1.6 million. This incentive policy permitted the consolidation and implementation of an harmonious industrial fabric, enabling the surplus local production to be marketed. An appropriate revision should be made of the species and the amounts to be provided, based on the development of production and the production, processing and marketing costs. The report and most of the amendments being discussed deserve our consideration and agreement.
Mr President, I wish to begin by congratulating Mr Medina Ortega and the Commissioner for their excellent work.
With regard to Amsterdam, you will understand that one of the most significant changes for me is the inclusion in the Treaty of the European Union of the article relating to the ultra-peripheral regions, recognizing that their specific characteristics require specific measures.
This is the right decision which the European Parliament has been involved in from the outset. When some people wonder how to convey the new possibilities opened up by the Treaty, the answer is easy. Successful experiments constitute a good starting point. Examples of this are the Community initiative REGIS and the POSEIMA, which is precisely the instrument enabling the measure being examined to be adopted.
The POSEIMA has positively but insufficiently contributed towards the Azores feeling more a part of the European Union. It is in this framework that the measure being discussed is incorporated; it cannot be temporary, as the structural conditions that fail to favour these regions result from the their separation from the European market to which they export their products. They have to become final on that account, because the geography will not change.
With regard to Mr José Apolinário's speech, I would like to say that he has a short memory, because at the time the European Parliament approved his amendment proposals, which I did not agree with, and the Commission failed to include them in its report. However, his proposal is not what we are discussing here. What we are discussing here is far more along the lines of what I supported in his proposal, because I supported that tuna should remain untouchable and that deep-sea fish should increase, but the MEP insisted that tuna should be withdrawn to make room for the deep-sea fish. So what he said is only half the truth.
One final point: with regard to the ultra-peripheral regions mentioned in the Treaty of the European Union, it is clear that solutions such as this and others, including those relating to the agricultural sector, have to be developed, as they have achieved excellent results. This is the right path. And so I fail to understand the lack of references to the REGIS and the POSEIMA in the Agenda 2000, a situation that needs to be changed and which Mr José Apolinário can help to do.
Mr President, ladies and gentlemen, effectively, as the rapporteur has pointed out, the frequent appearance on the agenda of items relating to fisheries threatens to turn us all into a kind of club of friends of fisheries, a club which is perhaps a little exclusive, with the same people always there, but which also has its positive aspects, in the sense that one is talking with parliamentary colleagues who know this dossier inside out. This relieves me, for example, of returning to the motivations and the content of this regulation, which, moreover, you have illustrated in detail. However, I think it is appropriate to dwell on some of the amendments.
The general philosophy of this regulation has been underlined by each of you, both from the fair treatment angle and as a kind of solution. Other than this, the proposal also mirrors developments over the last few years, hence including new species; it is a proposal then, from a certain evolutional point of view, which is not limited to a pure and simple repetition.
More specifically, the Commission can accept Amendments Nos 1, 2, 4, while Nos 3, 5, 5, 7 and 8 perhaps require a touch of redrafting. As regards the island of Reunion, the Commission accepts the amendments in principle, but we are not yet in a position to give a technical definition of the methods and quantities because the French request arrived very late; the Commission has however sent a mission to the island of Reunion, but we are still waiting for further information which we have asked the French authorities for. Your amendments will then be taken up in the modified proposal that the Commission will have to present. But I must also emphasize that in principle the Commission accepts this inclusion. So when the Commission presents a modified proposal, on the basis of both the amendments and the new information, we feel that Amendments Nos 13 and 15 will then be superfluous.
As regards the purpose of Amendments Nos 10 and 11, the Commission cannot but share this objective, because they refer to the conservation of resources, but frankly it seems to me that it would be better to deal with this under the implementing regulation. This does not seem to us the appropriate context in which to insert this type of consideration, above all if it must deal with the technical methods intended to achieve the conservation of resources.
Article 6 seems sufficiently precise about the nature of the report to be presented by the Commission, while Amendment No 16, which concentrates only on the financial aspects, could bring a partial evaluation of the measures in question.
On the final point I am addressing Mr Langenhagen, in particular: I am perfectly aware - we say this every time - of the European Parliament's request to reach a codecision on the agreements in due form. For the moment we must make a virtue of necessity and live with the existing rules.
Ladies and gentlemen, Mr President, the Commission hopes that, in a situation of temporary regulation which is becoming permanent, this regulation, which you have given a positive welcome, can also give the sector that stability of prospects which is one of the cardinal elements of a vision, also economic, of the entire fisheries sector.
The debate is closed.
The vote will take place tomorrow at 12 noon.
VAT on telecommunications
The next item is the report (A4-0376/97) by Mr Cox, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Directive amending Directive 77/388/EEC concerning the value added tax system applicable to telecommunications services (COM(97)0004 - c4-0100/97-97/0030(CNS)).
Mr President, this is a short proposal from the European Commission - in terms of reports for which I have been rapporteur during several years, it is perhaps the shortest. It is also one of the most complex.
The Committee on Economic and Monetary Affairs and Industrial Policy believes that the Commission proposal is a timely one and in that regard welcomes it. It is a useful response to a global telecommunications revolution which in substance has bypassed some of the relevance and nature of the existing VAT system as it applies to that sector. Certainly the technology has outpaced the VAT design. The proposal sets out to address a very fundamental problem, namely that European Union telecom suppliers pay value added tax in respect of their EU clients but third country suppliers pay no such tax in respect of their EU clients. At least that was the case at the point of introduction of the proposal.
It meant that there was an unfair market distortion which was damaging to EU telecom suppliers and that there was a loss of Member State revenue. It was a dynamic loss because this is a growing sector and, over time, the problems would deepen, especially in the context of the liberalized market we face from now on.
However, the immediate urgency lying behind the Commission's proposal has in part been addressed by 15 parallel, identical derogations agreed by the Council on 17 March last year. Consequently, the Committee on Economic and Monetary Affairs and Industrial Policy was of the opinion that this affords a pause for thought, a chance to clarify questions and issues, and then to see how to deepen and perhaps add value to the basic Commission proposal which we have been considering.
The advantage of the Commission proposal was that there would be a single VAT registration for suppliers. But this is counterbalanced in practice - and the report deals with examples at some length - by the cumbersome and costly value added tax recovery procedures under the Eighth VAT Directive. The Commission has recommended against a reverse charge mechanism and the consequence therefore is, if you look at the dossier in detail, that clients would need, if they purchase from EU suppliers from another Member State, to pre-fund value added tax bills and to wait for a number of months to get those refunds back.
Since the Council has partly addressed the matter - although I know the Commission has argued before our committee that it has not done so in a way that would be satisfactory in the long haul - we believe that time is now available to the Commission to reflect and perhaps to make one or two additions to this proposal. Firstly we would call on the Commission to revise the Eighth VAT Directive with regard to the cumbersome and costly refund procedure. It is a timely moment to pick up on that particular concern, which certainly was a major concern of telecom suppliers who spoke to me as rapporteur and who had contact with colleagues in the committee.
Secondly, because we now have liberalization of the market, because the Commission is of the view that the Council's derogations cannot be sustained over the long haul and could, indeed, even create some problems in terms of WTO conditions. I believe it is worth trying to identify precisely where the weaknesses are and where they need to be filled.
Finally, we explored whether it might not be appropriate to consider for telecoms a pioneering notion of a single VAT rate. We have asked the Commission to reflect on those elements and then to bring forward a revised proposal which would enhance the current basic proposal. In essence, the Committee on Economic and Monetary Affairs and Industrial Policy regards what has been proposed by the Commission as positive, believes what the Council has done affords pause for thought and would like that time to be used to enhance the value of the proposal and to make it more comprehensive and more acceptable. I would commend the amendments to the Commission.
Mr President, I would like to congratulate Mr Cox both on his report and his explanation of it here, in this Chamber. I think it is a most complex subject and difficult to explain. I would be most interested, Commissioner, to hear your reaction to the suggestions that Mr Cox has made. It seems to me that both the Commission proposal and the Council proposal have certain short- and medium-term disadvantages. Mr Cox has explained very clearly that the technology has outpaced the VAT systems. There have been most serious handicaps for European Union telecommunications operators and a most serious and disadvantageous distortion of competition. We can quite understand why the Council has put into place the derogations that Mr Cox has outlined.
Under the Commission proposal - the change to the Sixth VAT Directive - there will be a shift in the place of taxation to the place of establishment of the recipient of the services, the customers' base, and away from that of the supplier, the telecommunications company's base.
The problems that Mr Cox has identified about the cumbersome and costly VAT recovery procedures, on which I and many Members get many letters, clearly is a major obstacle. I think that Mr Cox's approach is correct, but I would be interested to hear the Commissioner's reaction to the question of how to make progress towards a definitive VAT system and how to recover VAT without undue cost and bureaucracy, to the question of the impact of telecoms liberalization on fiscal receipts - because this is a hugely growing market and the fiscal implications for chancellors really are very considerable. I would also like the Commissioner to comment on the effects of the Council's derogations.
Mr Cox has mentioned possible conflicts, which I think are more than probable, with the GATT clauses and the specific World Trade Organization agreement. Although, clearly, the Council proposal can hold in the short-term - which, in a sense, removes some of the pressure both on this Parliament and the Commission - nevertheless the problem will exacerbate rather than diminish. Clear proposals from the Commission would be received with great interest by members of the Committee on Economic and Monetary Affairs and Industrial Policy.
Mr President, my group supports Mr Cox's report and also the amendments proposed. We had cause for concern: Europe's disadvantage in relation to competitors from abroad. And so we understand the exceptions established by Council. Curiously enough, we have gone for a solution along the lines of the "principle of fate' , only in that way avoiding market distortions, besides avoiding the problems resulting from the lack of harmonization of taxes and the lack of an income compensation mechanism, which is essential in taxation on consumption.
Finally, you may wonder whether it is not a question of virtualities that we need to continue using VAT in general, postponing the adoption of the final system according to the "principle of origin' until the complete harmonization of taxes is established and a safe system of compensation is assured.
In this specific case, we are justified in accepting the Commission's proposal with the addition of the new line s) to Article 9 paragraph 2 of Directive 7788/EEC; but as we agreed, its application should depend on a report to be submitted to Council and the European Parliament in which the Commission will have to explain in detail all the progress made in the direction of the final system, the impact of the liberalization of telecommunications on tax receipts and the effects of the exceptions introduced in the meantime.
Mr President, until recently we were working with a VAT regime which was bad for European competition and for the telecom suppliers within the Union. On numerous occasions attention has been drawn to the future taxation problems in this sector, and I think we will frequently have to exchange views on this issue.
The Cox report contains a lucid analysis of the pros and cons of the Commission's proposal, and of the temporary arrangement made by the Council. At the moment 15 identical derogations are used for all Member States, which is acceptable in the short term.
The present Commission proposal also contains some traps, such as the costly procedure to reclaim VAT. That is why it would be sensible to implement in particular Mr Cox's Amendment No 5, in which the Commission is asked to have another thorough look at the problems concerning claims in connection with a definite VAT arrangement without unnecessary bureaucracy; at the effect of liberalization and the effect of the 15 derogations; and to submit a new directive to the Parliament and to the Council on the basis of the analysis.
Mr President, I think we can allow ourselves this amount of time to come to a sound arrangement which will also be able to stand the test of criticism at the next WTO negotiations.
My group is wholly sympathetic to the difficulty in which the Commission finds itself, because no one has yet quite invented the wheel to solve this problem. The Cox report has given an indication, however, of how we might reach a better solution than we have here before is, and I think it is important to follow the Cox report in that respect.
Mr President, the Commission is basically faced with two different problems. The first of these concerns the fact that we have still not succeeded in developing a definitive VAT system in the EU which really works. Such a thing would be extremely beneficial for the development of the internal market and for the EU as a whole. Mr Cox has pointed out some of the disadvantages resulting from this oversight. Such a situation can lead to paradoxes, for example a third-country supplier is suddenly no longer liable to VAT, while an EU supplier is liable to this particular tax. That is naturally quite unsatisfactory and paradoxical.
The second problem concerns the technical revolution which has meant that telecommunications services can now be supplied practically irrespective of geographical situation. It is therefore now basically possible to offer such services on a planet-wide basis. In such circumstances I think that Mr Cox's proposal is intended to gain time. This may well be a logical move, but I believe that we should try really hard to find a solution which is based on a definitive VAT policy and on the use of telecommunications services from the point of view of greater local inclusion, since local inclusion is still possible in this area. This would be somewhat along the same lines as the Commission's draft directive.
Mr President, Mr Commissioner, the interest of Mr Cox's report on the system of VAT applicable to telecommunications services lies in the fact that it raises a much wider question which underlies all world doctrine on fiscal law, as the OECD studies prove. I myself am supervising the thesis of a young French researcher, Mr Huet, on the issue of international trade and its system of taxation, that is, the whole problem of the risk of cyberevasion, of a taxation of cyberspace yet to be invented, the Internet services, call back, down loading of software, intangible services, and the whole difficulty of the digital influx which cannot be regulated or controlled, and a business which it is said could reach 70 billion dollars by the year 2000.
We know the questions. Who should enforce this? How should it be enforced? Where should it be enforced? Should we completely exempt it from taxation? Should there be a specific tax? Should there be a world conference, about the whole range of taxes: customs duties, excise duties, corporation tax and VAT? With all the different methods of administering corporation tax that exist? There is the method by which the server should be a stable establishment; for VAT, the distance sales method, or Article 9, first paragraph of the Sixth Directive; or Article 9, paragraph 2, still of the Sixth Directive, which relates to provision of cultural services. We know the problem: to avoid distortions in competition.
In the first system, it is the service provider who defines the place of taxation, to which has to be added the distortion of competition outside or inside of the Community. The wish was to combine this with the Commission's system, a relatively coherent one, in which the client defines the place of taxation, before this proposal came about, the March 1997 solution, which has been generalized in all countries - Germany applied it from January 1997, in France we will have a directive on this in May 1997. However a difficulty arises since it confuses the location of the provider with the location of the beneficiary of the provision, depending on whether the person is liable for VAT or not.
I will therefore, content myself with taking a sample group. I am not against the temporary solutions which have been sketched out. I wonder - it does no harm just this once - if there should not be a world doctrinal reflection and if, perhaps, the method of complete tax exemption, with all the risks this means for traditional commerce and virtual commerce, or the method of specific taxation are not worth studying. I believe that perhaps the solution of a wide conference reflecting on this extremely novel issue may be the right way forward but, in the interim, I recognize that the solutions of a temporary nature drawn up by Mr Cox are acceptable.
Mr President, ladies and gentlemen, the VAT system on telecommunication services, which distorts and weakens competition, is driving European telecommunications companies into a worse position than that in the developing world. Under present legislation telecommunication services are taxed where the provider is based. This means that telecoms working within the Union pay VAT, and those outside do not. The Union VAT jungle is also unequal in its treatment, which also distorts competition.
Viable internal markets demand viable structures. The harmonization of taxation systems is obviously a step in the right direction. It is necessary to focus on a taxation and VAT system at the European level, and not just at the national one. With the third stage of EMU and the common currency the public finances of all Member States are in any case closely controlled by the Community. Why not have the same control for taxation?
On the global level, the biggest problem for current European taxation systems is the imposition of taxes on 'fixed' factors, i.e. the workforce. For some reason companies that offer employment are pictured as being better off; why otherwise would their tax burden be so unfair compared, for example, to that of automated companies. Offering employment is penalized, when it should be rewarded. We have to start straightening out the wrinkles in the tax system. The minimum requirement is obviously that companies offering employment should at least enjoy equal a status equal to that of automated companies.
The Council now accepts a system whereby all telecoms in every Member State pay VAT directly to the inland revenue office in their customer's country. If the customer happens to be outside the EU, no tax is due at all. This defect in the system is a direct invitation for the large telecoms to move to third-world tax havens. This we all have a duty to put right.
Mr President, on 1st January 1998, the liberalization of telecommunications services became a reality in the European Union. It is time to complete the regulatory framework which accompanies this liberalization with the VAT discipline. In effect, both our telecommunications companies, and the firms of other countries, need to know the fiscal obligations confronting them over the next few years. This is the general objective of the proposal.
Then there are two more specific aims of this directive. The first relates to the modification of the territorial of Community VAT and specifies that VAT must always be applicable if a telecommunications service is delivered to a Community client: the consumption in fact takes place in the Community. The second specific purpose aims at confirming the existing law of the sixth directive, by which a Community telecommunications operator has fiscal obligations only in the Member State in which it is established. To impose registration on it in each Member State in which it has a client, would end up cancelling the greater part of the benefits attaching to liberalization, because the operator would have to keep specific accounts or even have recourse to a fiscal representative in each of these Member States. It follows logically from this that we cannot discriminate against operators of third countries by demanding that they register in all the Member States; they too should be able to benefit from the advantage of a single registration in the Community.
Your rapporteur, Mr Cox, has carefully examined the consequences of this approach and proposes various amendments in his report, adopted by the Committee on Economic and Monetary Affairs. I can tell you that the Commission has no difficulty in accepting Amendments Nos 1, 3 and 4. By contrast, Amendments Nos 5, 6 and 7 are not acceptable, in the opinion of the Commission, because they would postpone the entry into force of the proposed directive until a report has been drawn up on elements which are in reality linked to the present proposal. In fact, the progress towards the introduction of a new common VAT system is independent of the creation of a fiscal system for telecommunications services. The liberalization of these services will certainly have less impact on the VAT yield than the absence of a VAT system will have on the success of liberalization.
The effects of the derogations currently applied by the Member States will certainly be taken into account when the negotiations are going on in the Council, but we also know that these systems cannot be extended or generalized, given their disadvantages and imperfections which Mr Cox has also highlighted with great clarity. Furthermore, the implications of the application of a single quota to telecommunications remain, at the end of the day, without objective, because I understand that Parliament is not asking for the introduction of such a single share. Given that the Commission's approach is not in question and, lacking concrete suggestions for improvement, the Commission considers it particularly inappropriate for the signals put out to the operators to seem to deprive them of the possibility of having, in a short time, a fiscal framework capable of allowing them to benefit fully from the liberalization of telecommunications services, to the profit of our companies and all the consumers.
Finally, Amendment No 2, which I have not mentioned up to now, is not acceptable because, in fact, it is not correct. However, in substance it is taken up in Amendment No 4 which the Commission accepts, as I have already mentioned.
The Commission was asked, amongst other things, to clarify the reasons why it was not possible to maintain in force the principles provided for in the derogations, the 15 derogations, including them directly in the sixth directive. At bottom, the response is already clear in Mr Cox's report. There are three disadvantages: the system provided for derogation is not practicable, the control raises concrete problems, and there is also the critical element, raised by some of you, about the contrast between the mechanism of derogation and the structure of the conditions and clauses provided for in the ambit of the GATS.
Finally I want to observe, Mr President, ladies and gentlemen, that on the question of "why are we in such a rush, we have time' in reality there is not very much time, because the derogations end at the end of 1999 and the new system must be adopted, say, before the end of 1998, to allow for incorporation into national legislation. So perhaps, there remains between us this divergence of appreciation of the urgency of the matter, on how much time we have available.
Mr President, in view of the late hour, I do not wish to re-open any of the points of substance in the debate. However, I am intrigued by one remark by the Commissioner which gives me pause for thought as to how we should proceed at voting time tomorrow. If I understood him correctly he said with regard to exploring a single rate of value added tax for the telecom sector that it may be pointless at the end of the day but that in any event the European Parliament is not asking for it and since there is no proposal the Commission, in a sense, is not taking on the possibility. Let me put the direct question: it is a hypothesis, I am the rapporteur and not Parliament, but if Parliament was to come to the Commissioner and say: we want in a proposal not just a revision of the Eighth VAT Directive but we also want a single rate for telecoms, could I take it, as implied in the Commissioner's response, that he would answer in the affirmative?
Mr President, in reply to Mr Cox, on rate harmonization it is true that under any tax scheme involving taxation at the place of establishment of the supplier or at the single place of registration within the EU some distortions of competition can occur due to the different level of rates of Member States. The Commission would be prepared to suggest the application of a uniform rate for telecommunication services which the current proposal does not provide for and could consider in depth, and probably with a favourable disposition, an indication from the European Parliament pointing in that direction.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.07 p.m.)